Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 1 of 169. PageID #: 8




                                                         Exhibit A
       Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 2 of 169. PageID #: 9
                                                SUMMONS
                                    COURT OF COMMON PLEAS
                                      LAKE COUNTY OHIO


ROHALEY AND SON AUTOMOTIVE INC et al
              Plaintiff
              VS.                 Case Number: 18CV001799
                                  Judge VINCENT A. CULOITA
TRAVELERS CASUALTY INSURANCE COMPANY OF AMERICA
              Defendant

To the following named DEFENDANT(S):
               TRAVELERS CASUALTY INSURANCE COMPANY OF AMERICA
               ONE TOWER SQUARE
               HARTFORD CT 06183
        You have been named a Defendant in a complaint filed in the Lake County Court of Common
Pleas, Lake County Courthouse, Painesville, Ohio. A copy of the complaint is attached hereto. The
name and address of the plaintiff's attorney is:

              HAROLD POLLOCK ESQ
              HAROLD POLLOCK CO. LPA
              5900 HARPER ROAD, SUITE 107
              SOLON OH 44139
       You are hereby summoned and required to do the following:
               1.      Within 28 days after service of this Summons upon you, serve a copy of an Answer to the
                       Complaint on the Plaintiffs Attorney or on the Plaintiff, if he/she has no attorney of rec-
                       ord;

               2.      Within 3 days after you serve the Plaintiff or the Plaintiffs Attorney, file an Answer with
                       your original signature with the Lake County Clerk of Court.

                       Calculations of time are exclusive of the day of service.
      If you fail to appear and defend, judgment by default will be rendered against you for the relief
demanded in the complaint.

                                                          Maureen G. Kelly
                                                          Clerk, Court of Common Pleas
                                                          Lake County, Ohio
                    CORPORATE LITIGATION                  25 N. Park Place
                         HARTFORD                         Painesville OH 44077

                        NOV O-9 20.18
                        RECEIVED PM
                                                          peputy Clerk
November 7, 2018
                                                                           SCANNED
                                                                             NOVO 9 2018
                                                                      CORPORATE LITIGATION
    Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 3 of 169. PageID #: 10


                                                                                                    ...
                     IN THE COURT OF COMMON PLEAS
                           LAKE COUNTY, OHIO


                                                                                      -~
                                                                                      i!:.i:I
                                                                                      ~::.   ,.,,

ROHALEY AND SON                            )       CASE NO.
AUTOMOTIVE, INC.                           )                                          N
                                                                                      o,
AKA ROHALEY AND SON                        )       JUDGE
                                                                                      :_-::
AUTOMOTIVE                                 )
7481 Brenel Drive                          )                                          ":?
                                           \
Mentor, OH 44060                                                                      U1


CHAD M. LEONARD                                l8CV001799
7481 Brenel Drive                              VINCENT A. CULOTTA
Mentor, OH 44060

CHAD M. LEONARD              )
HOLDINGS, INC.               )
7481 Brenel Drive            )
Mentor, OH 44060             )
                             )
              Plaintiffs,    )
vs.                          )
                             )
TRAVELERS CASUALTY INSURANCE )                     COMPLAINT
COMPANY OF AMERICA           )
One Tower Square             )                     (Trial By Jury Demanded)
Hartford, CT 06183           )
                             )
              Defendant.     )




       Now come Plaintiffs Rohaley and Son Automotive, Inc., Chad M. Leonard and Chad M.

Leonard Holdings, Inc. (hereinafter collectively referred to as "Plaintiffs") by and through

undersigned counsel, and for their Complaint against Defendant Travelers Casualty Insurance

Company of America (hereinafter "Defendant"), state as follows:
     Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 4 of 169. PageID #: 11




                                       PARTIES

       1.      Plaintiff Rohaley & Son Automotive, Inc. is a corporation, in good standing,

organized and existing under the laws of the State of Ohio with its principal place of business located

at 748 Brenel Drive, Mentor, Ohio 44060, that has an interest in Rohaley & Son Automotive, Inc.

       2.       Plaintiff Chad M. Leonard is an adult resident of Concord Township, Lake County,

Ohio, who has an interest in Rohaley & Son Automotive, Inc.

       3.      Plaintiff Chad M. Leonard Holdings, Inc. is a corporation, m good standing,

organized and existing under the laws ofthe State of Ohio with its principal place of business located

at 748 Brenel Drive, Mentor, Ohio 44060, that has an interest in Rohaley & Son Automotive, Inc.

       4.      Upon information and belief, Defendant Travelers Casualty Insurance Company of

America is an insurance company incorporated under the laws of the State of Minnesota with its

principal place ofbusiness in Hartford, Connecticut, which conducts business in Lake County, Ohio.

                               JURISDICTION AND VENUE

        S.     Plaintiffs re-allege and re-aver each and every allegation contained in Paragraphs 1

through 3 of this Complaint as if fully rewritten herein.

       6.      This Court has subject matter jurisdiction over the claims set forth in Plaintiffs'

Complaint.

       7.      This Court has personal jurisdiction over Defendant.

        8.     This action is properly venued in this Court.




                                                   2
     Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 5 of 169. PageID #: 12



                                        FACTS

       9.        Plaintiffs re-allege and re-aver each and every allegation contained in Paragraphs 1

through 8 of this Complaint as if fully rewritten herein.

        10.      Defendant sold Plaintiffs commercial general liability insurance and businessowners

property coverage.

        11.      A copy of the Declaration and Policy regarding the liability insurance Defendant sold

to Plaintiffs is attached hereto as Exhibit "A" and made a part hereof (hereinafter "Insurance Policy").

        12.      The effective date of the Insurance Policy was December 16, 2015 through December

16, 2016, and renewed on December 16, 2016.

        13.      Upon information and belief, the Insurance Policy was a claims made policy.

        14.      The Insurance Policy provides that a claim will be deemed to have been first made

against the insured when any insured first receives written notice of the claim.

        15.      On or about May 24, 2017, Plaintiffs reported losses of equipment, tools, vehicles,

lost profits and parts to Defendant.

        16.      On or about July 24, 2017, Defendant denied coverage pursuant to a letter from

Defendant explaining the details for the denial.

        17.      On or about August 17, 2017, a letter from Plaintiffs was sent to Defendant appealing

the denial. A copy of said letter is attached hereto as Exhibit "B" and made a part hereof.

        18.      On or about March 14, 2018, Defendant again rejected and denied the claim pursuant

to the explanation detailed therein. A copy of said letter is attached hereto as Exhibit "C" and made

a part hereof.




                                                   3
       Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 6 of 169. PageID #: 13

   '   .
           19.   Defendant's denial of Plaintiffs' claim under the insurance was contrary to the terms

of the insurance policy.

           20.   As a direct and proximate result of Defendant's failure to honor Plaintiffs claim,
                                                                                                           '[

Plaintiff has been damaged in an amount in excess of $25,000.

                                        COUNTI

                                  (Breach of Contract)

           21.   Plaintiffs re-allege and re-aver each and every allegation contained in Paragraphs 1

through 20 of this Complaint as if fully rewritten herein.

           22.   The Insurance Policy constitutes a contract between Plaintiffs and Defendant.

           23.   Plaintiffs complied with all conditions precedent for coverage of the claim it had

submitted to Defendant pursuant to the terms of the Insurance Policy.

           24.   Defendant breached the provisions of the Insurance Policy in failing to pay Plaintiffs'

claim.

           25.   Defendant's failure to pay Plaintiffs' claim constitutes a breach of the Insurance

Policy.

           26.   As a direct and proximate result ofDefendant's breach of Plaintiffs contract, Plaintiff

is entitled to damages in an amount in excess of $25,000.00.

                                        COUNT II

                                  (Declaratory Judgment)

           27.   Plaintiffs re-allege and re-aver each and every allegation contained in Paragraphs 1

through 26 of this Complaint as if fully rewritten herein.




                                                    4
       Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 7 of 169. PageID #: 14

   '   .
           28.   A real and justifiable controversy exists between Plaintiffs and Defendants as to

Plaintiffs' rights to coverage for the claim made under the terms of the Policy.

           29.   The controversy between Plaintiff and Defendants is justiciable in character.

           30.   A speedy resolution to the controversy between Plaintiff and Defendants is necessary

to the preservation of the rights of Plaintiff.

           31.   Speedy relief is necessary to preserve the rights of the parties.

           32.   Plaintiff is entitled to bring this declaratory judgment action pursuant to Ohio Revised

Code Section 2721.03.

           33.   Plaintiffs are entitled to a declaratory judgment that Defendant is obligated to provide

coverage for the claim made under the terms of the Insurance Policy as well as adjudication of the

extent of damages owed by Defendant to Plaintiffs under the terms of the Policy.

                                         COUNT III

                                         (Bad Faith)

           34.   Plaintiffs re-allege and re-aver each and every allegation contained in Paragraphs 1

through 33 of this Complaint as if fully rewritten herein.

           35.   Pursuant to the terms of the Insurance Policy and/or applicable law, Defendant owed

a duty to Plaintiffs to act in good faith in handling and paying Plaintiffs' claim under the terms of the

Insurance Policy.

           36.   Defendant has breached its duty of good faith owed to Plaintiffs by, among other acts,

failing to timely adjust the claim and denying coverage for the claim.

           37.   Defendant's conduct towards Plaintiffs as described above lacked reasonable

justification.


                                                    5
        Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 8 of 169. PageID #: 15

                                                                                                       ....
         38.    As a direct and proximate result of Defendant's breach of its duty of good faith,

Plaintiffs have sustained damage in an amount in excess of $25,000 as well as incurring attorneys'

fees.

         WHEREFORE, for the foregoing reasons, Plaintiffs respectfully request that this Honorable

Court render a judgment in Plaintiffs favor against Defendant and provide Plaintiffs with the

following relief:

         Issuing a declaratory judgment declaring that Plaintiffs are entitled to coverage under the

terms of the Policy for the loss;

         Awarding a money judgment from Defendant to Plaintiffs in an amount in excess of

$25,000.00 for compensatory damages related to the Loss;

         Awarding a money judgment from Defendant to Plaintiffs in an amount in excess of

$25,000.00 for punitive damages related to Defendant's breach of its fiduciary duty and bad faith;

         An award from Defendant to Plaintiffs for attorneys 1 fees;

         Pre- and post-judgment interest;

         An award of costs from Defendant to Plaintiffs;

         Such other and further relief as this Honorable Court may deem appropriate and equitable.




                                                  6
    Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 9 of 169. PageID #: 16

.


                                    Respectfully submitted,

                                    HAROLD POLLOCK CO., LP.A.

                                    By:    df/Y flI      (i?;;<lt.46=
                                           Harold Pollock (000927 I)
                                           Attorney for Plaintiffs
                                           5900 Harper Road
                                           Suite 107
                                           Solon, Ohio 44139
                                           Tel. ( 440) 528-0200
                                           Fax (440) 528-0157
                                           esq@pollock-law.com




                                       7
Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 10 of 169. PageID #: 17




    EXHIBIT A
Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 11 of 169. PageID #: 18




       TRAVELERtr
                     Report Claims Immedi ately by C1Iing
                                  1-800-238-6225
                      Speak directly with a claim professional
                        24 hours a day. 365 days a year
                 *Udess YOLW Poicy Requims Written MofiCe or Rpoiitij




                               GARAGE (ENRAL flPAIR WITHOUT GAS SALE-5
                                        -




                  A. Custom Insurance Policy Prepared for.

                   OHALEV ANL SON
                  C/t CHAD LEONARD
                  8654 & 515 1"W1NBfkOOF RD
                   656 TWINBIOOK RD
                  MENTOR OH 440




     Presented by: L A B ENTERPRISES INC
  Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 12 of 169. PageID #: 19



                          Avppxz
  TRAVELERS                                                 One Tower Squara. Haitfwd, Ccnecicu 06183

                                            RENEWAL CERTIFICATE
  COMMON POLICY DECLARATIONS                             POLICYNO.-- 630 Q5 1fl9*- l 42
                                                                           -

  GARAGE PAC                                             I5SLEDAT 11/f201
  BUSINESS                 -




  INSURING COMPANY:
  TkiVLaS CASUALTY INUV R ANCE CO?A1Y ()p 3HgRIC
  I. NAMED INSURED AND MAILING ADDRESS
      RO1ATiEY AND SON
      C/O CHAD LVX*ApJ
      8654 & 56 TWINEROOR AD
      8656 TT1XLBRQO1 1W
      14TOR 011 44060

  2. POLICY PERIOD: FrOm 12f1/025 to 1/1/2016 12:01 A. M. Standard Timi~ at your mailing addr(--s5.
  3. LOCATIONS
     PREM     BLDG, OCCUPANCY                ADDRESS (s      ts MiI1iq Address
     NO.      NO.                              unJ  $peclfled therwJc)
     001      001   GARAOZ     NEIUL
                                   -.  8954 THINBROOK 1W
                                       ft 5€
                                       MIWQR                          OH 4400



 4.   COVERAGE PARTS AND SUPPLEMENTS FORMING PART OF THIS POLICY AND INSURING
      COMPANIES
          COVERAGE PARTS AND SUPPLEMENTS                          INSURING COMPANY
           Businessowners coverage Part                                                      ACJ




S. Tile COMPLETE POLICY consists of this decIaraIons and all other declar ations, a rid the forms orid endr5e
   ments for which symbol nurnbr are 0%ached on a separate Hsting.
6. SUPPLEMENTAL POLICIES: Each of the following is 8 SeWate policy contariir its compFete proIson.
                POLICY                             POLICY NUMBER                       INSURING COMPANY




      DI1UCT ffU.Lj
7. PREMIUM SUMMARY:                                  8iTh)ECT TO AuDlT

      Provisional Premii,iin                         $      4.4?4.0fl
      Due at lacetiØr)                               $
      Due at Each                                    $

      NAME AND ADDRESS OF AGENT OR BROKER                      COUNTERSIGNED BY;
          B Mn9kPRIGNS INC
      P0 BOX 262
                                                                          Authorized Repen11iv
      H3TRt,AND                            oI 401026
IL TO 25 08 O'l Page 1 of 01)                                  DATi?.:
Office; =VRLAn GH             vow
 Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 13 of 169. PageID #: 20




 TTIAVELER7'                                           0" Tower Square, Hart ford, Connootlow O6ia
 BUS5SOWNRs COVERAGE PART DECLARATIONS
 ThRAGR PAC                                          POLCYNQ.:        0.-0K19k1!.-42
                                                        1JEDATE: 11I03120153
 INI1MUG cOZ4VJNY
              16UM.    INURC COMY OF 1MIUCA

 POLICY PE R IODt
rrtyA 1L-fl to 21-1 201 AI, Standard 7ims at                     your wai7-ing     arae

FORM OF                (!OR1'OR.TI(fl1

 OVER        AND LXXITS OF TtflANcE; lnourA ftO e app1           only to an item for      which a
  Iiinie1 or the wcct tinalA ded 4 is shown.


                            cQThIflCIAL OBNERAL TIXILITY COVEPA42-9
OOR1NCE PORK                                                        LItr OF x1tt1u2
Gena*I Aggregate (exiat          dmpIIed operations Limit)             $    200000I
                    O parations Aggrega te Limit                            2 0 000,000
Pers onal and Advertising Injury I$xa1,t                                    1000. 000
Such 0"urrance Limit                                                        1,000.000
baLta   to          llan te!d to You                                            300,1300
Md1              Limit {thy ono perc.                                  S          5.000


                                 BUa xMSSOWxxJt8   FROIWflC COVERB

DDUQtBL       UfOUNT; ZMtsiegowner Prty Cover age:                $   SOO per ocrreJc
                     flui1d1i - Glaos t                               500 pov oacurrance .


  SINE     ICON/ EXTRA EWE 1PT1XT            Atua1 1056 for 12 c±cat1r&. monthi

PLod of RenboraLian-Time Plod                Xnei11y

2WDITIOIAL COVERAOE;
    Fine   rt:                           $         50, 00(1



Other additio4al coveaeFJ apply amd may be changed by an enifl.                         P16003a
road thepo1J.c.




SPECIAL PROVISIONS:

                    COMMERCIAL GENERAL LIABILITY COVERAGE
                    IS SUBJECT TO A GENERAL AGGREGATE LIMIT
MPttaO1O25 (page 1of)
 Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 14 of 169. PageID #: 21




                                      UflQWIgR PROPERTY vLcrn

PREMISES LOCATION           001           BULDH NQ;    001

                                           LXMIT OF                                     INFL;kT.1016T
          COVERAGE                        :IRSURANCR         VALUATION   COIR7Ci1 1ThIU1
Busimss PERSONAL PROPER71                 656,54U                RC*                      0.0%
                  Coat

COVE T1NI01US;
  Aev ounto fleeyah1              $       25 r 00J
  Va luable Papors                        20O

Othem coverage t xten o inns apply and muy b                   n andor4 ement.   Plea     read
the p1icy.




MPTOO1O2O5    (Page 2af2)
Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 15 of 169. PageID #: 22




                                           POLICVNUMBER:               90-0194-15-42
                                           1FECTIVE PATE 12/15/2015
                                              IS5tJ DATE: 11/03/201S


                 LxaTnO OF FORMS , 91W0R9EKl=S AAD 9CIMUTME XUXBrRS

     Tlilg LTE)TG S10 THE NJMPA OF FQN, SCUEDULES AND ONVORSEMEN T9
      Y IFINN OF BUTNS


            IL TO 11    02 05     COON POLICY DECLARAT IONS
      *     IL TO 25    Q9 01     1NBWA CE1kXXAT
            mp TO 01    62 05     BUBInO80WRfIRS tOVEIAi$ PART iCLABATIOT
      *     IL Ta 01    01 01     FORNS AlrDORSMENTS AM S=BDUTAK i1
            IL 3 is     09 07     000w POLICY CONDI  TIONS


    R5IS9JWNS

             P Tl 30 02 05        TALE OP COT           Th-      WE   COTE PART                    -


                                  UE&UXE PLAIT
           Ti q2 02 05
            mp                    RIOlg& PROVEXTY 0OWkA              gcru i0nx
        MP Ta t 5 02 05           c3A!VLGK PAC - ANZODATORY PRoStOS
      *KP 13 25 01 15             FEDERAL TF2PO.IBN RIX INUn10E ACT DISCLOSURE
                     50 11 L5     EQUIPMNT DREAKIDVW        VICE IwFBRUPiION LIMITATIQtq
                                                              -


             P T        02 06     AATOXVi 3ROVl6IO49       0R814 13VI
                                                                  - LDTHG MV1 BUSINES45
                                   ER6OAL PROI? COV
            KP T9 70 03 06        POWE* PC FXDOlZSW4RNT
            OP 01 23 04 05        OHIO

    COCThL                       rt,.ITy
            cc To 07 03 9€                     P
            cu 10 34 11 03        TNALE 01 CONTENTS       -   COMERCIAJ            =RM. LThILITY
                                  COVEA3E 101Ui CG 00 01 10 01
            CG 134   01 10 01     COMIANKCIAL GENERAL LXAB ILX                  OVERAGR rcxu
                 D   55 11 03     A149NDMENT OF covnio
            CO D3 0q i-i 0        AMENDATORY 2icfl9- PD               T5-Cd14ptjWflO QRATIO   H4A1W
      *     CO D4 71 01 15        MMQ3XZ WX OV COVEE.2(IF B            - PERSONAL AND ADVERTISING
                                  I1YOIY Li2DILTY
            UP T3 28 11 03        OPERATION OF CUSTGERM AUTOS     WtAG ORhTXO18
            CC DO    37 04 05     0rn3R INSURANCE   ADDITIONAL Z139RDs
                                                      -


            coDl     85 13. 03    XBJD RORS2MEM'r
            CO D2    03 12 97             1tmr CUMULATION DE BACK 0CC
            CG D4    13 04 06            COVC   Pa tTVflDf-EQUXP ZXC.
                                                  -                 %TrTll0X
      *
            Ml TI 25 11 03        ltiRgD AUTO AND 1O-OWN1L AVTO LThBILIT(
      *     NP D3 03 11 03        Gh1AUEIEEPBR5 LIAs3IrxrY
            CQ 02 56 11 03        ANtMT OF C0VRA2          PROPERTY
                                                                  -


            CO D2 Rt 11 03                           PRACTICIS EXCLUSION
            CC D3 25 10 13-       1XCLU.1QN   -  5OLICIt C2ICMIO}T
             G L3 56 05 14        MOBILE KQUIPN'F 1EDEFI}flD      CI.1Jg]O1 OF
                                                                            -


                                  ST)15JECT TO MOTOR VEICS LAW S
            CO D4 21 07 013       hMk ND CONT.2 LI7d EXCI.  E    TO WAHED INS

          TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 0101 01                                                              PAGE:    1 OF
Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 16 of 169. PageID #: 23




                                     POLCY1UMBIR                60-02I4-.5-42
                                     EFEC11VE OAT                 /16/201
                                           ISSUr= OATE: 11/0 /2 015



    CQCXAt GENEth1 LIARZLX         CCONT&UTh
         co D6 l a 10 ii      Z XCLUSION   -       VIOLATIGM
                                                   Ok C01W U]fRRXNcr7t PROTUCTIOW
                              LAWS
     *
         QG J)7 46 01     5   EXUOt                ACCESS 09 DIBCLOSIORE OF COF tE1q'rDJ 0L
                              PERSONAL IWF0PMA X01T
         cd D1 42   01   59   AXCLUAXOR   DIVER T)dxgkTxom
                                           -


         co D2 26   06   9                         TO BACCO
         CG I2 42   01   02   IMMUS ION    -   WAR
            T4 70   03   90    XCLU10N     -   ASI3T0S
         ca r9 29 07 86                        -   WEST
                                                   VIThTh AND o&IO

    IWULTIPLE SUBLIL49 Eosrs
         CO T3 33 11 03          .nrzoN WHEN TKO OR MORE POL ICIBS kPPL

      flUINE VNDOASL74PNTS
     *
         IL 74 12 03 U        AHNDT COMMON POLICY CONDPQflITED COVG
         r.Z T4 14 01 15      CAP ON LQS PROM CR3TZtflI ACTO OV TERRORISM
         IL 3 82 05 13        ZXCLUSIOR Or L093 DUE TO VIRUS OR ACRTh
         IL Oc 21 09 05       NUCLEAR ZXZMGT tlABZXX     CLUXQN E)ORENNr 0HROAD

         Itt 02 44 09 07      OHIO MMV4,RS          -   C)UCTLL?TI01 AND NQ=NM WAL




     tTEXT IN THIS FORM 1-tAS CHAhGED. OR THE FORM WAS NOT ON POLICY BEFORE.


ILTao1niui                                                        PAW: 2 OF 2
Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 17 of 169. PageID #: 24




                                                BIJSINESSOWNERS
Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 18 of 169. PageID #: 25




i:iuIiII
  Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 19 of 169. PageID #: 26




                                                                                                          U5INESOWNER.


       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY,


                  FEDERAL TERRORISM RISK INSURANCE
                           ACT DISCLOSURE
This endorsement modifies insurance II'OVIC1ed under the following:
        8U51NESSOWNS COVEIAGE PART
The Federal Ten'orm Risk Insurance At of 2002 as                   a2% with respect to such Insured Losses occurring in
amended ('TkIA') establishes a program under which                 calendar year 2018.
the Federal covernmerit may partially reimburse"in-
                                                                   SI% with respect to such tnsured Losses occurring in
sured Losses' (as defined In TRIA) caused by "Acts
                                                                   calendar year 2019-
Of Terrorism" (as defined in TRIA). 'Art 01 Te rrorism"
is defined in Section 102(1) of TRIA to mean any act               80% with respect to such I riured Losses occurring in
that is certified by the Secretary of the Treasury in   -          calendar year 2020.
consultation with the Secre.tary rf Homeland Security
                                                                   in no event, however, will the Federal Government be
and The Attorney cererat of the United States to be -
                                                                   required to pay any portion of the amount of such In-
an act of terrorism, to be a violent act or an act that is
                                                                   so red Losses occurring in a calendar year that in the
dang erous to humeri lif& properly, or irfrctwctwe;
                                                                   aggregate exceeds WO billion, nor will any Insurer
to have resulted in damage within the United Stales,
or outside the United States in the case of certain ak
                                                                   be required to pay any portion of such amount pro-
                                                                   vided that such Insurer has met its Insurer cleducti-
carders or vessels or the premises of a United States
                                                                   bJ& rhereke, if SuCh insured Losses occurring in a
Mission and to have been committed by an individual
or individuals as part of an effort to coerce the civilian         calendar year exceed $100 billion in the aggrcate,
                                                                   the amount of any payrrteiils by the Federal Govern-
population of Ih United States or to influence the pot-
                                                                   ment snd any coverage provided by Ihis policy for
icy or affrct the conduct of the United States Govern-
                                                                   losses caused by Ads Of Terrorism may be reduced.
ment by coercion.
                                                                   The charqe for such insured Losses under this Cve
The Federal Governments share of compensation for
                                                                   age Port is included in the Coverage Part rxernkim.
such insured Losses is established by TRIA and is a
                                                                   The charge for such trisured Losses that has been lit-
percentage of the amount of such trisureii Losses in
                                                                   clucled for this Coverage Part is indicated be1ow, and
excess of ea ch insurer's "Insurer Deductible' (us de-
                                                                   does net include any charge for the portion of such
fined in TRIA), subject to the "Proroni Trger" (as
                                                                   Insured Losses covered by the Federal Government
defined in TRIA). Thtu0h 2020, th at percentage i
                                                                   under TRIP%:
established by TRIA as foL1ows
                                                                   •    4 of your total r3usinessowners Coverage Part
 5% wth resped to such lrured Losses occurring in
                                                                        pmmium it your pripiaTy location is in a Desig-
calendar year 015.
                                                                        nated City (as Iited below).
84% with respect to such Insured Losses occurring in
                                                                   •        of your total I3iisine55owners Coverage Fart
catendar year 2016,
                                                                        premium if your Primary location ig not in a Desig-
83% with respect to such Insured LDSSeS occurring In                    nated City (as listed below).
calendar year 2017.




MP T3 25 01 15                    0 2115 The Troveters rndcnqIuy (ipi. API epUftis resernd.                    Page 'l of 2
                         Pnduces cyrtjItled mrtriP nif Imuranch SVIT'Jug.7 Office, l1 wth ks pmissiori.
    Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 20 of 169. PageID #: 27




    U5INSSO\NNER$




    Designated C1t1 are.
    Abuqu&quc. NM                 Et Pa5o, TX                         Miami, FL                    San Dip     CA
    Alianta. GA                  Fort Worth, T)                       Milwaukee wl                 Sao Acflcinki, TX
    AL'in, TX                     FznCA                               Mriepol, MN                i San FranCisco, CA
    Baltimore, MID               Honolulu    HI                       Na!~hville-Oav[d    IN       San Jose, CA
       n, MA                     Houston, TX                          New OrFan, IA                $att1e, WA
 charlotte. NC               -
                                 1rdinapos, IN                __
                                                                      New York. 'P(                51 Louis, MO
 Chicaclo. IL                    Jkc3iivjlle, FL                      0akand,CA                  Tucson , AZ            -

 Cleveland. OR       _.
                                  Kansas                              Oklahoma City. OK           TLraOK
 Colorado Sprn. CO               Las Ve.rjas, NV                      Omaha, NE                   iirçjriia Bach. VA
 Caumu, OH                       Long Beach, cA          -
                                                                      PhpIie, PA                  WhintonDC
 DahasTX      __________
                                  Los Angeie, CA                      Phoenix. AZ                 Wichita. KS
 Denver. CO                       Memphis, TN        -
                                                                      Portland OR
IIJetrolt Ml                      Mesa, A7                            Sacramento, CA




Page 2 012                               5 The Travelers riidnly Qcnipa1y. All roghis reserved.              MP T3 25 01 15
                          Ininludes copy iVh1e} niateem,o(1rurariee
                                                                 Services Or1c; Jra w.1h ft pIiitikn.
Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 21 of 169. PageID #: 28




                                              GENERAL LIABILITY
Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 22 of 169. PageID #: 29




GENERAL LIABILITY
     Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 23 of 169. PageID #: 30




                                                                     bCLARATIONS PREMIUM SCHEDULE
                                                                      seLt      11/03/0.5


                                     Pofly Number            u-214-15-4
This Schedule applies to Ihe L)eclatatkns for the per iod of 12/1f201 W 3.2/115/2016,

    t shows all of your known rtioq Oasses as of the effective clt. Any ecepIions will be so iiote. This includes
all locations you awn, rrit or occupy.


    LOCI CLASS                                                           PREMIUM
OPN SLOG  DSCRIPT1                                                       BASE!                        ADVANCE
NO. NO.   CODE NO,                                 $VBLINrz              EXPOSURE        RA15         PREMIUM
        011 001       GA1A     -   OENERJL JA1T WITHOUT GAS                     6.0                       11 405
                      iSALSS




     T"s class is s.L,IbjecL to the trartsidon program.

       If an IXd is entered in this box, these Declarations 'are completed on the Pienium chedulr
       Ext ension CG TO 12,

Premium Base 1eetx:
Prcm}iflti Base                    How Fites Apply             Premium 8*se     How Rates Apply
a are;                             per 1000 sq Feet            s gross, sales   per 1000 of gross sales
C      Cost                        per $1000 of total cost     u Units          per unit
C      leffiployee5                per employee                                 This premium base is resewed
rn      admissions                 per 1000 uf admissions                       for unusua l applications. ease
       payroll                     per $1 000 of payroll                        and haw rates apply are shown
                                                                                above.


CGT0I7 03 96                                                                                      Page 1 otl
  Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 24 of 169. PageID #: 31




                                                                                         COMMERCIAL GENERAL UAFILffY


      THIS ENDORSEMENT CHANCES THE POLICY. PLEASE READ IT CAREFULLY,


       AMENDMENT OF COVERAGE B PERSONAL AND                                        -


             ADVERTISING INJURY LIABILITY
This endosoment modifies iruran p:vided under the ikwlr:
       COMMERCIAL GENERAL LtAILITY COVERAGE PART
PROVISIONS
A. AMENDMENT OF DEF INITION OF PERSONAL                                          Paragraph 2. of SUPPLEMENTARY PAY-
   AND ADVERTt5NG INJURY                                                         MENTS COVERAGES A AND B
                                                                                           -



   The following replaces the definition o"per sonal                             t'fotwiths(andlrg the provisions of Paragraph
   arid advertising inju ry" In the DEFINITIONS Sec-                             2.b{2) of Section I Coverage A ttrxliiy In-
                                                                                                        -              *



   to n:                                                                         jury And Property Damage Liability or Para-
   "Personal and advertising injury' means personal                              graph 2.e of Section L Coverage B Per-
                                                                                                               -           -



    injJr? or"advertising injury"                                                sonal and Advertrnr Injury Liability, such
                                                                                 payments witi not be deemed to be clarriges
B. AMEDMEIZT OF CONTRACTUAL UMFLITY                                              because of "bodily injury, property damee'
   EXCLUS ION     EXCEPTION FOR DAMAGES
                     -                                                           or personal injury, and will not reduce the
    ECAUE OF PERSONAL INJURY ASSUMED                                             limits of insurance.
   BY NAMED INSURED IN AN INSURED CON-                                     3. The folInwinç replaces the first paragraph of
   TRACT                                                                       Parataph t of the definition of 'insured con-
      Tho following is added to dukn e.. Con-                                  tract' it) the bEFENITtONS Section
        tractual Liability, in Paragraph 2. of SEC-                              f. That part of any other contract or agree-
       110N I    -   COVERAGES         -   COVERAGE B                                merit prtuining to youf business {includ-
        PERSONAL AND ADVERTISING INJU RY                                             intj an indernnilication of a municipality in
        LIABILITY.                                                                   connection with work performed for a mu-
       This exclusion also does not apply to tiabiHty                                riicipality} under which you assume the
       for damages because of "personal injury'as-                                   tort fiahility of ariolher party to pay for
       sumed ty you in a contract or agreement [hat                                  'bodily injury'. 'property damage" or
        IS 411 insLred cnlraCt, provided that Hip-                                   sonal injury to a third party or onIz-
         personal injury' is caused by an offense                                    lion. Tort liability nieans a liabIlity that
        committed subseqtient to the exeitiOn of the                                 would be imposed by law in the absence
        con1rd or agreement. Solely for the pur-                                     of any contract or agreeeienL
        pns of liability assumed by you           "in-               C. ADDITION OF ACCESS OR DISCLOSURE O
        sured contract', reasonable attorney fees and                   CONFIDENTIAL OR PERSONAL INFORMA-
        necessary litfatbr expenses incun'ed by or                      TION EXCLUSION
        for a party other than an insured will be
        deemed to be dan1aes because of 'personat                         The following exc'usion is added to Paragraph L
        inJthy', provided that                                            Exclusions. of SECTION I        COVERAGES-            -



        1) Liability to such party for, or for the cost                   COVERAGE El P1SONAL AND ADVERTISING
           of. that partys defense has also been as-                       INJURY LIABILITY,
                                                                                           .
           sumed by you in tl-ie same"insured con-                         Access Or 1)isdoure Of Confidential Or Per-
            trace; and                                                    sonal infOimation
            Such attorney foes and litigation ex-                         "Per sonal injury" or advertiing injury' arising out
            penses are for defense of that party                          of any access to or diclrue of any peron's or
            igiinst a civ-il or alternative dispute reso-                 organization's trfidntil or personal irorrna-
            lution pro-ceeding in which damages to                        lion
            which this insurance appli5 are alIetl.
                                                                     Ii AMENDMENT OF OTHER EXCLUSIONS
    2. The tolowing replacer. the third sentence of
                                                                           1     The foiIowirg replaces hckision b.. Matoilal


CG 0471 O't 1S                      6 2BlSTh2 Tiavelers indan4nity uo nva n y.    right re D eryad.                         Page 1 of 4
                         [M.Udel c)ycJ5kitd ma1,(iataI 1119U( V1F14;e$ 8FVICQ3 ti((ice. Inc. wU its permiki.
    Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 25 of 169. PageID #: 32




COMMERCIAL GENERAL LIABILITY


           Published With Knowledge Of Fa4slty, in                       S. The following replaces ExdusiorF h.. Wrong
           Paragraph 2 of SECTION I COVERAGES—                              Description Of Prices, in Paragraph L of
             COVERAGE D PERSONAL AND ADVP                                   SECTION I COVERAGES COVERAGE
           TISING INJURY LIABILITY:                                           PERSONAL AND ADVERTISING INJURY
           b. Material Publihd With Knowledge Of                            LIABILITY!
               Falsity                                                       Ii. Wrong Pscrl ptfon Of Prices
                Personal injury o"advertising injury"                             Advertising injury" arising ouz of the
               arising out of oral or written publication.                       wrong description of the price of goods.
              including publication by electronic means,                         products or services sta ted in your 'ad-
               of rnateriW, it done by or at tlio direction                      vrtisenient'.
               of the in ired with knowledge of Its fat-                  . The following replaces Ec1uion L Infringe-
                 ty.
                                                                             ment Of copyrrght Patent, Trademark, Or
     2. The ftdlowirtq replaces e xclusion c, MateiriI                       Tl'ade Secret. in Pcragraph 2. of SECTION I
         PublisheiJ frlor To Policy Period. in Para-                         - COVERAGES — COVERAGE B PEIZSON-
         graph 2 of SECTION f         COVERAGES
                                         -                   -               AL AND ADVERTISING tNJURY UAaIiJTY:
         COVERAGE J PRS1NAL AND A.I,VER-                                     i. EnteiIectul Property
         TfSfNG INJURY LIABILITY'
                                                                                  PeroeI injury or 'advii tisinj iriury"
           c. Mtcrial PubIshd Or Used Prior T                                    ad sing out of any actual or ;ittegadin-
              Policy Period                                                      fringement or violation of any of the fol-
              1) Peisonar lrijury' or adverlisiF in-                             lowing rights or laws, or any OlbeT 'per-
                 iury arfs-EnD ovt of oral or written pub.                       sonal injury' or dvertising injury" aIled
                                                                                                   "a


                  licatiom including publication by elec-                        in any claim or "suit' that a l5o alleges any
                  tronic men, of material who€ first                             such infringement Or violation;
                 pubkatFr took place before the be-                               (1) Copyright:
                  ginning of the policy period. or
                                                                                  (2y Patent:
                  )                 injury' arising out of in-
                      fr[rigement of copyright, 'title or 'slo-                   3) Trade dress,,
                      gan in your "adveflbement whose                             4) Trade name,,
                      first infringement In yOW 'advertise-
                                                                                  S) Trademark;
                      mei,r was committed before the be-
                      ginning of the po1iy period.                                (6) Trade secet or
     3- 1le following replaces EXCILIsIon ?., Breach                              (7) Other intellectual propefty rights of
         Of contract, in Paragraph 2. of SECTION I                                    laws.
         COVERAG$ — COVERAGE 1A PERSONAL                                          This exclusion does not apply to:
         AND ADVERTISING INJURY LlAiLPTY:
                                                                                  1)"Advertising injury" arising out of any
           E Brch Of Con&acL                                                         actual or alleged infringement or vio-
              "Advertising bjLuy arising out of a breach                             lation of another's copyrighL -title" or
              of contract.                                                           "slogan in your "adve1isenien': or
     4. The following replaces ExcIUion g.. (LjtLIty                              (2) Any other'personal Injury or adve-
         Or Pformance of Goods Fiftre To                                             tisr'tg injury.' alleged in any claim or
         Conform To Statement, in Paragra ph 2. of
                                                                                     'suit!' that also alleges any suc h in-
                                                                                     fringement or violation of .nothens
         SECT1tW I — COVRAGEs COVERAGE        -
                                                                                     copyright, "titi&' or "slogan in your
         B PERSONAL AND ADVERTISING INJURY                                           "advertisement"-
         LIABILITY:
                                                                         7. The folowing replaces Eiclusion I. Intsoreis
           g. Quality Or Per ornnce Of Goods                 —
                                                                             In Media And Internet Type Businesses, in
              Failure To Conform To Sttetnts                                Paragraph 2. of SECTION 1 — COVRAGES
               Adveiising injury" arising out of the fail-                     COVERAGE 8 PERSONAL AND ADVER-
              ure of goods, products or services to con-                    TISING INJURY LIABILITY:
              farrh with any statement of quality or per-
              fOinrice made in your                                          j.   Insureds En Media And Internet Typo
                                                                                  Businesses


P   JE   2 of 4                        02515 The Trwerers indaimity eimny. All njti rred                    CG D4 710115
                              IncIue     ycjt1l rnaurst orin5vritrice Sorvitec Office, Inc.wti h p1r
  Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 26 of 169. PageID #: 33




                                                                                   COMMERCIAL GENERAL LIAILITV


            "PrsortI injury" or 'advertising injury"                  "personal injury" and "advertising injury" sus-
            arising out of an offense comnitted by an                 tained by any one person or organization,
            insured whose buArss is:                               G. ADtNTIONAL DEPINITIONS
            (1) Advertising, broadcsting" or pub-                     The following is added to the DEFINITIONS Se
                fishing;
            (2) tesignincj or determrung content of                   "Advertising injury:
                 web-sites for others; or
                                                                      a. IAeris injury, other than "personal injury",
            3) An Internet serth, access. awitent                        caused by one or nicre of the foRowirrç} of-
               or Service ,rover.                                        fenses:
           This exclusio n does not apply to Para-                         ('T) Orator wrftteri publication, including publi-
           graphs a,(fl (2) and (3) of the definition                           cation by electv*fliC means, of mat&I in
           of "personal injury'.                                                your "vtienient" that sianders Or li
            For the purposes of this exclusion:                                 bels a person or orgartizaikrn or dispr
                                                                                ages. a porsori's or ora z3ikr,s goods,
            (1) Creating and pducing correspond-
                                                                                products or services, provided that the
               once written in the conduct of your
                                                                                claim is made or the "stilt" is brought by a
               btisiness, bulletkl5. financial or annu-
               al reports. or riewsletters about your
                                                                                person or orgar1iato1 that clans to
                                                                                have been slandered or libeled, or that
               goods, product or services will not
                                                                                claims to have hd its goods, products or
               be corisidtred the busnes f pub-
                                                                                services disparaged;
               lishin: and
                                                                           (2) Oral o written publication, including pub1-
            2) The placing of frames, borders or                               cation by aIectnic means, of material in
               Finks, or a4vertfsftt 1 for you or others
                                                                               your "adveitisemenr' that:
               anywhere on the Internet will not, by
               itself, be considered the business of                             a) Appropriates a person's name. VOiC
               advertising, 'b'oadcastlng' or pub-                                   photograph or likeness: or
               lishing.                                                         (b) Unreasonably places a person in a
   8. The following replaces Paragraph () oi E                                      false light: or
       civson r. Pcflutior-IeJated, in Paragraph
                                                                           () In-lririement of copyright, "tile' or "slo-
       2. of SECTION i COVERAG ES COVER-
                          -                   -
                                                                               gan" in your "advertisement", provided
       AGE B PERSONAL AID ADVERTISING IN-                                      that the Claim is made or the"suit" i
       JURY L}AlLJTY:                                                          brought by a prrsoi1 or organization that
           Claim or suit by or on behalf of a govern-                          claims ownership of such copyright, 'k"
           mental authority because of testing for,                            or 'slogari"
           monitoring, cleaning up, removing, con-                    b rocludes "bodily injury" caused by one or
           taining. treating, detoxifying or noutraliz-                   artoye of the offenses described in Paragraph
           irig, or in arty way responding to, Or as-                     a. above_
           sess,1v the effects o, po11irtanW
                                                                      'Broadcasting" means trarasinittirig any audio or
E. AMENDMENT OF WHO IS AN INSURED                                     visual material for any purpose:
    The following replaces the introductory phrase of                 a    By radio or television; or
    Paragraph 2.a.(1) of SECTION It WHO IS AN
                                         -
                                                                      b.. In, by or with any other electronic means of
    INSURED:
                                                                          curnmijnjcatton, such as the Iritamet, if that
   (1) "Bodily injury" or peraar injury":                                  material is part of:
F. AMENDMENT OF LIMITS OF INSURANCE                                        (1) Radio or television programming being
   The following replaces Paragraph 4. of SECTION                               transmitted;
   Ill— LIMITS OF INSURANCE:                                               (2) Other entertainment, educational, instruc
                                                                                tioraI, rnaJsk or news programming being
     ijbject to 1. above, the Personal arid
   Injury Limit is the most we will pay under Cover-
                                                                                transmitted; or
   age 9 for the sum of all damages because of all                           ) Advertising transrnittd with any of such
                                                                               progranim 1ng
                                                                      'Prsor1dl injury",.


CG 04 11 01 15                     aais TILe Troveleis IMrnrrity    pry. M rl1it feeIe4J                              Page 3 014
                        Includes cpyri.hed mtE,sI of l,ivrr,e          offi, Ine. wiat hs per iIsslor
     Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 27 of 169. PageID #: 34




   COMMERCIAL GENERAL LIABILITY


       a. Means injury, other than adverninçjinjury',                                          or
          caused by one or more of the fotfowin of-                                      (5) Oral or wrtten publication, indL1dn pubi
              fense                                                                          catkn by elGchonic rrtans, of material
              (1) False arrest detention or imprisonment:                                    tliiit;
              {2) Malicious Prosecution;                                                       (a) Appropriates a persons name, vOice.
                                                                                                   photograDh or Iikenes; or
              3) The wrongful e'i,jct[Ori from, wtorKJu1 en-
                 try into or invasion of the right of private                                   b) Unreasonably places a per son int a
                 occupancy of a room. dwelling or rarn-                                            false light
                 Jses that a person ocirpies, provided that                         b. Includes "bodily injury caused by one or
                 the wrongful eviction,wronciful entry or in-                           more of the offenses described rn Paragraph
                 va sion of The right of priv ate- occupancy s
                 committed by or an b4atlalf of the owner.                           5oqan':
                 landlord or lessor of that room. dwelling
                                                                                    a. Means a phrase that otheis use for the pur-
                 or premises:
                                                                                       pose of aLtrating attention in their advei-tis
              4}   Ora' or Written publication, including pub-
                   cation by eIectrnic weai-ts, of material
                                                                                    b. Does not include a phrase usid as, or in, the
                   that slanders or libels a person or orga ri                         ilanie of,
                   zotion or disparages a prsoiis or oran.-
                   ztien's goods. products or seMces, pro-                               (1) Any person or orOaniatinn, other than

                   vided that the claim fee made or the rI                                   you; or
                    s brought by a person or organization                                (2) Arty business, or any of the premises,
                   that claims to have been slandered or Ii-                               goods, pmduct5, services or work. of any
                   beled, or that claims to nave had its                                   person or organization. other than you
                   goods, products or eiMces disparaged;                             TiU' means a name of a hteary or artistic work




Page 4 of 4                              02OI5Th TrtvFr           I ftniy Ccnipny.                                        CG D4   71 01 15
                               InclWes cop yelglited raterim of       Jr'r% Serdatis Office, Inc. with RR pen-nissroft.
  Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 28 of 169. PageID #: 35




                                                                            COMMERCIAL GENERAl, IJAHILITY
POLICY NUMBER: 8OE621-1-42                                                  ISSUE LATE: u103/2615

      THfS ENDORSEMENT CHANGES THE POLICY, PLEASE READ IT CAREFULLY,

          HIRED AUTO AND NONOWNED AUTO LIABI LITY
This endorsement modifies insurance provided under the following:
        COMMC1AL GENERAL UMLLITV COVERAGE FORM
SCHEDULE
Insurance is provided only with respect to those tvverages for which aspeclfk premium charge is shown-

COVERAGE                                        ADDITIONAL PREM1LTh4
Hir4 Auto Liability
Nonowruct Auto Liability
(Ii no entry appears above, infbrmakdon required to complete this endorsement will be shown irt the tJedaralions
as appIicbFe to this endorsement-)

PROVISIONS                                                  C. WHO I5AN INSURED
A. COVERAGE                                                    Section IL . Who Is An Insured is replaced by
    If a premium charge is shown in the SCHEDULE               the toflewiri:
    above, the Insurance provided under Section 1              Each of the lotlowinj is an Insured under this in-
    Coverage A      -Bodily injury And Property                 surance to the extent &et forth below:
   Damage Liability applies to body injury" nod                 I. Yitu;
     propertY damag& arising out of the nrtnance
    or use of a 'hired auto' or "rtoriowriei autt'.              ,   Anyone else Including any partner or "exeu-
    Mii'rtennce or use d a "rionewrtecl auto' in-                    tive officer" of yours while using with your
    cfucts test drMr in connection with an 'auto                     permission a "hired auto QT a "nonowned
                                                                     auto" except:
B. EXCLUSIONS                                                        P   rho owner or lessee (f wlloni you are a
    With respect to the insurance provided by this                       sublessee) of a "tired auto' or the owner
    erdoremenI:                                                          or les see of    nonowned auto" or any
                                                                         agent or employee" of any 51,Kh owner or
    1. The exclusions, under Section I- Coviae                           lessee:
        A  -   8odfly I n jury And Property Damage
        Lib1tlty. other than exdusions a., I,., d. e., f.            b. 'Yeut "employee' if the covered t'to is
        and L and the Nuclear Vnergy Liability BcIv-                    owned by that "employee' or a member
         iort (Broad Form) are deleted and replaced                     of his or her household:
       by the foliowirtg:                                            c. Your "employee" if the covered uto" i
        a. "B odily injury" to.                                         leased, hired or ranted by him or her or a
                                                                        member of his or liOx household under t
            (1) An/ fellow mployect" of the insured                     lease or rental ngrement for a period of
                arising out of and in the course of                     180 days or more;
                (a) Employment by the stired: or                     d   Any partner or "execoti',e officer" with re-
                (b) Performing duties related to the                     spect to any 'al,ktQ owned by such part-
                    conduct of the in5ured's busi-                       ner Or officer or a member of his or her
                    ness.                                                household:
        Li. "Property damage" to                                     e. Any partner or "executive officer' willi re-
            ('I) Properly owned or bek'cj transported                    spect to any "auto" leased or rented to
                 by. or rented or loaned to the insured,,                such partner or otfler or a rnenTher of his
                 or                                                      or her household under a lease or rental
                                                                         a greement for a period of ittO days or
            () Property in the care, cuctody or con-                     more:
                hot of the irred.

MP ti 25 'fl 03               Copyright, The Travders Indemnity Company, 2003                           Page 1 of 2
              includes copyrighted material of Insurance Services Office, Inc., with its permission.
  Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 29 of 169. PageID #: 36




COMMERCIAL GENERAL LIABILITY


        f.    Any person while employed in or other-         E ADDITIONAL DEIlNlTtO5
              wise engaged In dt4is in connection wirji         Section V DON [ions is amended by the addi-
                                                                            -

              an auto buiness'. other than an atcto             tion of the fjtIowjriq defhiIttii:
              business' you operate:
                                                                 1, "Auto BusFnss' means the business or oc-
        V, Anyone other than your "empoyees',                        cupation of seIIin, repirin, servicing. stor-
           partuers, a lessee or borrower or a py of                 ing or parking "aus'.
           their employees, while Moving property
           to or from a "hired n Lite or a "noowned              2. "Hired auto" means any auto you lease,
           iuio; or                                                 hire. rent or borrow. This does not include:
    3. Any other per son or organization, but only                   ri. Any 'auto" you lease, hire or rent under a
       with respect to their liability becaruse of acts                  ferse or rental agreement for a period of
       or omissions of an insured under 1, or 1                          ISO days or more.or
      above.                                                         b. Any "auto" you tease, hire. rent or borrow
Ii AMENDED DEFINfliOUS                                                   from any of your "employees', partners.
   The Definition of "insured C0nLract" 01 Section V                     sto!chuIdrs, or members of their house-
                                                      -


   Definitions is amended by the x 1i%ior of tile fel-
                                                                         h olds-
   owin9 0xc0pli0n5 to paragraph f.                              3. "Noriowred auto" means any 'aitos" you do
    Paragraph f does not inc 1uce that part ol any                   not own, lease, hire, rent or barrow thai. are
    contract or agreement*.                                          being used in the course and scope of your
                                                                     business at the time of an "occirrance This
    (4) That Jei1iins to the loan. lease or rental of an             includes a utos" owned by your "employees"
        'auto" to you or any of your "employees", if                 or partners or members or their households
        the "auto" is loaned, leased or rented with   ii
                                                                     but only while beirvj used in the course and
        lriver. of                                                   scope of your buness at the time of an ac-
   (S) That holds a person or or ganization engaged
       in the business of transpothng pmpal-ty by                    If you are a sole proprietor, 'nonawrtd auto"
       "auto"for hire harmless for your use of a cov-                ueans any autos' you do not own, tease.
       ered "auto" over a route Or territory that per.-              hire. rout or hon0w that are being used In the
        son or organization is authorized to serve by                Course and scope of your business or per-
        pubic authwity,                                              sonal affairs at the time ofan doCCurrence".




Page 2 of 2                     Copyright, The Travelers indemnity Company, 200                     MP Ti 25 11 ff3
                includes copyrighted material of Insurance Services Office, Inc., ith its permission.
  Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 30 of 169. PageID #: 37




                                                                                      EUS I NESSOWNERS
POiCY NUrWER: Gal D-OE62:13 194-15-4Z                                                 I SSUE DATE: 11/f?0

      THIS ENDORSEMENT CHANGES THE POLICY, PLEASE READ IT CAREFULLY.


                             GARAGEKEEPERS LIABILITY
GAIAEKEEPER5 LIABILITY SCHEDULE                              LIMIT OF INSURANCE FOA EACH LOCATION
Compreher'is ive Coverage                                    $       60, 0 POrn inus $         50 deductible br each
                                                             "eu5trnes auto" for Foss aued by theft, ruiFrhief or
                                                             vdaIisr subject to a $ 1,250              mixmurn de-
                                                             d Lsctiblo for all stich Jos i any one event.
Collision Coverage                                           $      60,000 minus             OJ deductible for eotb
                                                             'customer's auti'
Insurance is provided at the fd[owrxj locations:
  Prem.                  Ptem.       Bldg.       Prem.      Bldg .      Prem.        Bldg.     Prem,       Bldg.
                           No.         No,        No.        NO.         No          NO.        No.         No.
   001         001.




None of the terms of the Coverage Part to which this endorsement is attached apply to the iisurnce provided by
this endorsement, except for the COMMON POLICY CONDITIONS, SUPPLEMENTARY PAYMENIS COV-                    -


ERAGES A AND 0, which is amended to apply to this insurance, SECTION IV COMMERCIAL GENERAL LI-
                                                                                 -


ABILITY CONDITIONS, the NUCLEAR ENERGY L1ILlTY EXCLUSION ENDORSEMENT Broad Form, and
the DEFiNITION2 5ection. as amended by PROVISION A. of this endorsement

cAF(AGEKEEPERS UAB1L1TY applies on the following coverage bests:
i1 DIRECT PRIMARY. If this box is checked, coverage applies without regard to the insureds legal liability for
   "loss" to a  Lorners auto' and is primary irtst'rance.
0  LEGAL LIABILITY- If this box is checked. coverage applies on the basis of the "insured's' legal liability.

PROVISIONS                                                         your "employees" and members of their
                                                                   hoLsehoids who pay for services performed.
A. WORDS AND PHRASE WITH SPECIAL
   MEANING                                                      2. Garage Operations" means the ownership,
                                                                   m1ntertnce or use of locations for the pup-
    As used in this GARAGEKEEPER5 COVEIAG
                                                                   nose of seIIin. servicing. repairing, parking or
    endorsement:
                                                                   storing "customer's autos" and that portion of
    1. Customers Auto" meris a customers land                      the razads or oIlier accesses that a4ein these
        motor vehide or troller or semitrailer. This               localions. 'Garage Operations also iruiucle
        detilUon a150 icIvde any 'customer's auto'                 all opertioris necessary or incidental to (Its
        while left with you for service, repair. storage,          performance of Wage operatóis.
        parking or safekeeping. Custonors include


MP T3 03 IT 03               Copyright, The Travelers Indemnity Company. 200                           Page I of 3
             Includes copyiiglited motcriai of Insurance Services Office, inc.. with its permission,
  Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 31 of 169. PageID #: 38




BUSINESSOWNEPS


     3.. "Work you performed" fficfuties work that                        a. Tape decks or other sound reproducing
          someone pe f uned for you.                                         equipment unless permanently ristlLed
     4."Loss' means direct and accidental loss or                            in a customer aijlci.
         iJrnage a nd includes any resulting loss or                      b. Tapes. records Or oilier sound rexoduc-
         use.                                                                ing devices designed for use with sound
                                                                             reprodudng equipment.
 .   WE WILL PAY
     1. We will iay afl sums the insured lea1ly must                      c. Sound re&ving equipment designed for
         pay as da mages for "loss" o a"customer's                              e as a dtizerts band radio. two-way
          auto or cutomer auto?' equipment l&t in                             inobtle radio or telephone or scanning
                                                                              monitor receiver including its antenos
          the insuced care While the hisij red is attend-
          ing, servicing, repainng, parking or stciring it                    and other accessories, unless perma-
                                                                              nently installed in the clash or iirole
          In your garage operations" under:
                                                                              opening normally used by the "customer's
           .     Comprehensive Coverage. From any                             auto" manufac turer for the lnstallatio of a
                 cause except                                                 radio.
                 (1) The customers auto" cotlis,lon with                  ci. Equipment designed or used for the de-
                     another objetor                                          tection or location of radar.
             (4 The 'custoniers auto"overturn .                 D WHO IS AN INSURED
          b. Colli sion Coverage- Caused by                        The following are 1nsurad5 for 'loss" to "WS-
                 (1) The cttmers auto,, collision with             tower's aIbsIL
                     another object: or                              1.   You.
                 (2) The"customer's auto" overturn.                 2. Your partners, 'employees", directors or
     Z.   We will have the right and duly to defend any                sharehokiers while acting wiihin the scope of
          insured against a        seeking these dam-                  their duties as such.
          ages. Howeier, w have no duty to defend                    3, if you are designated in the Declarations as
          any insured aainsI a "suit" seeking damages                   an individual. youir spouse is an insured, but
          for 1os to which this insurance does nut                      only with respect to the conduct of a business
            ppIy. We may Investiga te and ettle any                     of which you are the !s ale owner.
           laFo or 'auIt" as we consider appwpri- te.
                                                                     4. If you are de5ignated in the Declarations a
          Our duty to defend or settle ends for a covec'
                                                                        palnership or joint venture your members,
          age when the Limit of Insurance for that cov-
          erage has been exhausted by pycnerit of                         partners and their spouses are also insureds,
          judgments or settlements.
                                                                          but only with respect to the conduct of your
                                                                          business.
     WE WILL NOT COVER EXCLUSIONS
                                -
                                                                    S. A limited liability company, you are an
     1. This insurance does not apply to any of the                     sured. Your members are also insuiecls, but
          following:                                                    only with respect to the conduct of your husi-
          a. Contractual Operations. Liability result-                  nEss. Your managers are iristsrods, but only
             ing froiri any contract or agreement by                    with respect to their duties as your nianagers,
             which the Insured accepts responsibility               6. A trust, you are an insured. Your trustees are
             for "loss".                                               Aso insurethi, but oiiiy with respect to their
          b.     Theft. "Loss" due to theft or conversion              duties as trustees-
                 caused in any way by you, your "employ-             LIMIT OF INSURANCE AJt PDUCT1BLE
           ecs", or by your partners, membei's, di-
                                                                    1. Regardless of the number of customer's
           rectors or sharPioLders.
                                                                         utu5, insureds, premiums paid, claims
        c. Defective Parts, Defective parts or mate-                    made or -suits" brought, the most vie will pay
           riers,                                                       for each"Joss" at each location is the Ga-
        d. Faulty work. Faulty "work you per-                             rageteepers Coverage Limit of Insurance
           formed".                                                       shown In the Schedule above for that location
                                                                          minus the applicable. deductibles for "loss"
     2. We will no( pay Me 1loss to any of the follow-                    caused by collision, theft or niischiet or van-
          ing:                                                            dalism


Page 2 of 3                         Copyright, The Travelers Indemnity Company, 2003                     MP T3 03 11 0 3
                   Includes copyrighted sitenial 01 Insurance SB1-vkes office, Inc., with its permission.
   Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 32 of 169. PageID #: 39




                                                                                                 BUS] NE5OWN 15-fkS


     2. The ma ximum deductibl e stated in the                       compeLent appraJser. The two appraisers will
         Schedule above foe Garagokeeper Corer-                      select a cvntpetent and impartial umpire.
         age Comprebenelve is the most that will be                  The apprisers will ste separately the actual
         deducted for all      ss' in any one event                  cash valve and aaloirnt of          If they tail t
         caused by theft or mischief or vandalism .                  agree, they will submit their differences to the
     3. Sometimes to settle a claim or "tut', we may                 umpire. A dedsiori agreed to by any tWo will
        pay all or any part of the deductible, If this               btrding. Each party witi
        happens you must rcinibure us for the th-
                                                                     a. Pay its chosen appraiser., ard
        dudible or that portion of the deductible that
        we paid.                                                     I,. Bear the other expenses of the appraisal
                                                                           and umpire equally.
    4, Any deductible will apply Only to t1te anithint
       of "lo" onid will not reduce our limit of liaiii.             If we submit to an ppraisa1, we wilt still retain
       ity                                                           our right to deny the daim.
   S. The Garajekcpers Coverage Limits are ad-                   2. Loss Payment              eeepers Coverage
      ditional limits and do not reduce the per oc-                  At our option we may.
      currence or aggregate LlmLs under the COM-
      MERCIAL GENERAL LIA&LJTY COVER-                                a. Pay for repair or replace died or sto-
      AGE PART.                                                            len property:
F. LOSS cczDTpoN5                                                    ti.Return the stolen properly, at our ex-
                                                                        pense. We wl pay for any damage that
    1- Appraisal For crgekeepeus Loss                                   results to the 'ustonie;s auto" from the
       If you and we disag ree on the amount of                         theft: or
       'Ios', eilher may demand an appraisal of the                  c. T ake all or any part of the damaged or
       'loss. In this event, each party will select                      tekri property at an agreed or appraised
                                                                        value.




MI' 13 03 1103                Copyright, The Travelers Indemnity Company, 2no3                           Page 3 of 3
             Include!; copyrighted material of insurance services OfFire. inc.. with its permission.
  Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 33 of 169. PageID #: 40




                                                                                COMME RCI AL GNLRAL LIABILITY


      This NflORSEMENT CHANGES TH                         POLICY,      PLEASE READ IT CAREFULLY,

           EXCLUSION ACCESS OR DISCLOSURE OF
          CONFIDENTIAL OR PERSONAL INFORMATION
This ndQr.emnt modifies insurance provided irnthr the following:
      COMMERCIAL GENERAL UAIL1TY COVERAGE PART
The foItüwng exclu5ion is added to Para graph 2, xIuon, ol SECTION 1 COVERAGES COVERAGE A
                                                                                    -           -



BODILY INJURY AND PROPERTY DAMAGE UABIL1TY
Access Or Di sclosure Of Confi0enrial Or Personal Informa tion
"Bodil y injuty' or "piomrty darn    ring out of any icces to at didosure of any prcn's ororganization's
confidential or personal hifomitbn.




CG 07 46 01 15                 0 2915 The Travelets lidernnty Cornpt) Miii'ilc reseivad.            Pale 1 oil
                                                             Sticee Office, ic-wlch Iii pmki.
Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 34 of 169. PageID #: 41




                                                       INTER LINE
                                                   ENDORSEMENTS
Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 35 of 169. PageID #: 42




INTERLINE
ENDORSEMENTS
     Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 36 of 169. PageID #: 43




         THIS ENDORSEMENT CHANGES 111-11                      POLICY, PLEASE READ IT CAREFULLY.


       AMENDMENT OF COMMON POLICY CONDITIONS                                                                    -



      PROHIBITED COVERAGE UNLICENSED INSURANCE                -



                    AND TRADE OR ECONOMIC SANCTIONS

This endorsement modifies insurance provided under the foIiew1ii:
          ALL COVERAG$ INCLUDED IN THIS POLICY

    lie follownq is added to the Corn mon Policy Condi.               b. The fLrrrjhjnç of certificates or ether evi-
                                                                          dence of insi.irarce in any COLInIy orjuriclk.
Prohibited Coverage      -   U nlicensed Insurance                        Lion fn which we are not Ilcemed to provide
                                                                          insurance.
IWith
'.    respect to 1es sustained by any insured, or
      10s5 to any pmpeity. 1Cited in a country or juris-          Prohibited Coverage    -   Trade Or Economic Sanc-
      diction in which we are not licensed to provide             tions
      this insurance this instirance does not apply to            We wilt provide coverage for auy 'oss, or otherwise
      the extent that irlsilr[JID such loss would violate         will provide any benelit, only to the exwlt that provid-
      the laws or reçiulalioris of such country or j,irisdk       ing such coverage or benelit does not expose US Or
                                                                  any of oir affil ated or parent companies to:
2. We do riot assume responsibility for:                          1. Any trade or economic s anction under any tv or
   a. The payment of any fire, fee, penalty or other                 rege(ation of the United States of America: or
       charge that may be imposed on any person                   2. Ally other ;applicable trade or econohilic sanction.
       or organization in 2ny country or jurisdi ction               prohibition or restriction.
          because we are not licensed to provide insur-
          ance in such country or jurisdiction,, or




IL 14 12 03 15                      0 2014 The Trmvelen KöemrtityCornpny, All rtrrød.                         Page 1 of I
Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 37 of 169. PageID #: 44




      TRAVELERr
                    Report Claim!; Immediately by Caflinj*
                                1-800-238-6225
                     Speak directly with a claim professional
                        24 hours a day, 865 days a year
                *Unlesr, Your Policy ReqtAivm Wrltthn NLice or Reporting




                               G ARAGEPAC
                               GARAGE GENERAL REPNR WIThOUT GAS 5AL15




                 A Custom Insurance Policy Prepared for;

                 RORALEV AND SON
                 CHAD LEONARD
                 8654 TWrNt3ROOK RD
                 6656 IWINBRQOK RD
                 MENTOR OH 440E0




     Presented by; L A B ENTERPRISES INC
     Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 38 of 169. PageID #: 45




 TRAVELERJ                                                      OnBToweurc,Hnkrd, ConMcUout 018
                                       --



COMMON F'QUC'( DECLARATIONS                                  POLKX NO.        6KD7552%2-14-42
GARMS PAC                                                    ISSUEAT: 12/16/2013
ItJ$(NESAMJ                   GENERA
I NSURING COMPANY:
 TR&VELnV3 CASUALTY ItSJSUkNCB CO2t? QF MMRICA
 t NAMED INSVPZED AND MMLWIG ADDRESS:
        IthLt -MW 6014
      CHAD LOR
       64      ThINEROOK RD
         6 Twmaoox ED
      MENTOR OR 44060

2  POLICY PERIOD: rrom 0110 1/2014 to 01/01J2015 12:0 A.M. slarithrd Timazit your rdng address.
3. DESCRI PTION OF PREMSS:
                                                             ADDRESS
   PREM. LOC, NO. BLDG, NO, OCCUPANCY          (same as Mailing Address unless specified otherwic)
         001                  001      CAIRAGt   -                54 'rit,uootc AD
                                                               MBNTOR                              OR    440 4 0


4.   COVERAGE PARTS AND SUPPLEMENTS FORMING PART OF THIS POLICY AND WZSUtZNG
     COMPANIES
                COVERAGE PARTS and SUPPLEMENTS                   INSURING COMPANY
                      Comrage vart                                      AC!




S. The COMPLETE POLICY roAsi5t5 of this declarations and allothe decIrions. and [he forms and tridorse                   -


   inens ior which symbol numbers are attached on a sparatt hs1ing
6. SUPPLEMENTAL POUCIES; Each nf the fOJcMir                 is a separate policy contairting its complete provisions.
               POLICY                                   POLICY NUMBER                          INSURING COMPANY




     DI
      RECT BILL
7. PREMIUM SUMMARY.,                                     sirn.icr TO AUDIT

     Provisional P -emiuffi
     Due at Irtception
     Due at Each                                         $
NAME AND ADDRESS OF AGENT OR BROKER                                  COUNTERStNEE) BY:
LABE                      INC                    CM37
 O IOX 262
                                                                                Authorized Rpresentatie
     EXW                                    OH 44026
                                                                               12/16 /2013
FLT01534ZO5 (Facielof oi)                                            DATE
Office: CLEv1WW OR        DOWN
  Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 39 of 169. PageID #: 46




TRAVELERS J                                           Ono Thwr Square, Hartford, Caniiocikut Oi8a

  05I11ESSOWPLERS LQvEAG FART DECLARATIONS
GPLXAGE PAC                             POLIV4O         175272.-14-42-
                                        ISSUE DATE; I2/1/0L3
ING URIN9 COMPANY.
            CASUALTY I11ANCR CO MPANY OF AlthRICl.

POLICY PERIOD;
 ro'ii   1-01-1t   to   101-1    12:01   A. K. standard Ti)IW at your mailing addraoG

YOM OF BUfflS; CORPORATION

COVFRIIB MU LIMITS QF rNSURANCII: Inauranaep tapl            ea puly to    an I tem   f or wliLch
       or LIK43 word ncdd' in E'iowi.


                                COMIMCI&T. GXKZRAL LfA131LITY COV9RA GIS
OCCUFRMCI ?OIN                                                              LIMITS OF INSURANCE
             J.ggato (xcept Pro it Criip1etid Opara ti pAs Limit}                     2 4 00000
P0ducMmp1ed Operton Agte Iiit                                                         2, 000,000
Pezonai and Ad-   t4aLDg 111J U ITL11*1t                                       $      100.000
 ah Ourren      Liiit                                                                 11 00010CI
Damage to Vramises Rented to You                                                            3cio 1000
Medical. Paymenta Lidt (any o        eon)                                                     S.



                                  ZUSIN1!8 9GWNW9S Pi?iY cutc

DDUCTI&E .1O3Wr;          uniownaxi PrpeTty Cav&cj:              $ 500 per      ccnrrexce
                         EtiU8iug class:                         $ 50 0 pe r


Stt8 INRS8     CG7/Er1'9A EXPIMSE bIT:          ar-tual loss for 2 con se cutive itorlthH

vori6a of        toxnti-T1me      £'erisx3      r1t1y

ADDI T IONAL COV1AG;
     Fjxt rt;                                      50,000



Other addItional uuveraaao apply and may be 0hanged by an Ooeiient. Pl ea se
read the policy.




SPECIAL PROVISIONS,
                   COMMERCIAL GENERAL LIABILITY COVERAGE
                   IS SUBJECT TO A GENERAL AGGREGATE LIMIT
MP 10 01 020$ (Pgo 1 of2)
  Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 40 of 169. PageID #: 47




                            BlYS INES SONNERS PROP ERTY coviu

PREMISES LOCAT10N NO. LU.          E3UILDING NO. 001

                                    i4n&ir OF                                  IWFIAT~~ON
        COVERAOM                   IJJ4ANCE             VLULJ.C1 4QIWthUINCE     UAd
AUESS PERSONAL PROP ERTY           620,0100                                     010 P.
   *Replacement Co

COVERAG9 PXTHNS tOiT:
    AecouuIi Re1v&s1       $
                           $       2000

other cove rage xteicts apply and *y he changed by                               read
the pcIiy.




MP70010205 (Page 2of2)
 Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 41 of 169. PageID #: 48




                                            FQUCYNUML31ZF:               0-907572-14-42-
                                             FFECTtVE ![)ATE.       01J01/214
                                                t$SVE DATE 12//2013


                 LISTING         FORM ENDORSE14ENTS AND SMEDULE ttP-

     THIS LISTMG 9HOWNTFLE NtN1Z (L FORM S, CTJEDUL AND JENDORSME14T S
     BY LIKE OF BUSINES S


            IL TO 19 42 05           cOUMOi POLICY DECLJRTXO)T
            MP TO       05           BuNiS0Wts COVERAGE           utr URCLAIWZIONS
            IL TR 01 Di 01.          FOUMS 19NDORSIRMO NTG ATTU SCHUPUbE MEMERE
            IL i3 15 09 07           COMMON VOLICY COUDITION

     EUJSO19R5
             P Ti 30 02 05           TABLE OF VQNWT        BUNS0WR                    GOVRRAGB PART
                                     DBiatJ]]3 PLAN
           MP Ti    OA   02 05                      PROPERfry CDV JE £ECIL ZORN
           MP Ti    05   02 05        Th1AH PAC  -MIDAT0R' PROVXIONO
           Mt? Ta   25   DI OB       TERFORISM RISK INSURANCZ ACT OF 2002 DCL0IR
           NP Ta    50   11 06       EQU1PNT BREEDQWT      -SERVICE INTERRUPTION LIIThTION
           14? T3   56   42 01       AMEMATORY PROVIS TON8    GREETI BU11=40AND 1UIN1
                                                                -


                                     1E9SOAL PROP CCV EN NC
            mp r9 Th 03 06           POWER PAC flbR5E1ENT
            C? 01 23 04 0

     COz4RCIAL cEbTRkL LIABILITY
           aQ TO 07 03 S6            DECLARAVIOWSPREMIUM SC99MLE
           CG TO 34 Ii 03            TABLE OF CONTNT        CO1NRCUt1 GMU RAL LIITITY
                                     COVERAGE FORM CG 00 01 3.0 fl.
           CC 043 13.    iD   01     COMERCIAL GENERAL LIAiLITI COVERAGE 0Rl4
           CS 21 70      01   DU     M& ON LQO FROX CERTIIFJ ACTS OP TERPORTSK
           ca Di 55      ii   03     A11)'JE1T OF COVFJUCdPOLLUTION
           UG II   9     ii   03     1NDATORY 1Dt- PRODTICTS-CG~WLETED 019k?4TION9 HAZARD
           CO D4 71      a2   OD     Mth14ThENT OF COVflA4E B      PERSONAL AD 4X VE RTISTIgG
                                                                    -.


                                     £N1fl7RY LIABILITY
           NP T3    2R 11     03     OPERA TION OF CUE         zwro     GARAGB opios
                                                                              -


           COrio    17 04     os     OTHER 11I.S13RANCH - ADDITIO NAL iisuus
           CO T$1    G 11     03     XTEND DMORSEbM n
            CO D2   03 12     97     Ai1lw       0N CriMOWtTION OF iMCH OCC
            CO 14   13 04     08     hHEND COVO      ?XOQtJX1 EXC1PTION
           !4P Ti   25 11     01     HIRED AUTO A1J NO OWNED AUTO LIABILITY
           MP Tl 02 il 03            GARAGRMP&RS LIABILITY
           CO il2 56 11 03           AXENDHBOT OF COVOE        L'ROPERTY D1M7GE
                                                                -


           CG ID2 Be ii an                                  kCTtC   EXCLUS IO N
           CG DI 26 10 11            E XCLUSION    tItVP COcATIO
           cc 03 56 01 45            XOYJ IIE EQUIMENT RJD1P1NED    MXQL VSI.ON OF VEHICLES
                                                                          -


                                      UBtECT 70 I40TOt V9jflMZ LWB
           C9 D4 21 07 OB            M4ENtJ COtr1AL LXAB 3=L     RXCNAMED I NS
                                                                 70 -




It TO 01 01 01                                                           PAGE t   I     OF 2
 Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 42 of 169. PageID #: 49




                                              POLICY NUMER 600-9D755272-14 -42-
                                              EFFECTIVE DATE. 0J01/2014
                                                         SUE DATE: 12/[20]3



      c014tcIAL UXMML Y7.EThITY fC0=lNlJUW
             CC D5 la 10 ii            XT4CLUS ION - VIOLATION OF ctThER            N?CIAX PTZCIN
                                       LAWS
             CC    Dl   42   O.   93   EJBLQN        -      CII4IAYIO
             CCJ   D2   26   Of   99   EXCLUSION     -   ThACCO
              C    n2   42   0.   02   ZXCLUSIOI T   -   WAR
             CC    T4   78   02   90    XC1,t11cN    -


             C6    Ts   29   17   36   OCCURRERCR         WE S T VI}C3NX1 At OHIO


     MULTIPLE STIMLXNR ENDORSEMENTS
             CC Ta 33 33. 03           LIMITATION WHEN 2W0 OR NO RR DDLICID'iAPPLY


     INTERLINE ENDGIRSWaNTS
            XL     2 0$ 13             EXCLU31ON OF LOS8 DUE TO VIRUS OR BACTERIA
            Th Oa 2. U? 08             NUCLgXR 9NURW LIABILITY EXCIoU V ION 2I1DORSE!iE      RO1tl
                                       FORM)
            XL 02 44 0                 OHm cJtMCES    OCELI.ATW     ND KONREITA WAL
            TL TA 7q 01 0$             CAP OW WSS98 I'1Wf CE IIJt ACTS OE TZRROF ISM




IL. Ta 01 01 01                                                                     OF 2
  Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 43 of 169. PageID #: 50




                                                                 DCLARAT(ON5 PREMIUM 5CUEDUL
                                                                 Issue Pate:    3[1/2013

                                Pity Number:         801755272-14-4-
This Schedule applies to the Declarations for the period of   1/01f1't to v/01/2015,

It shows allot your known latirl0 classes as of the effective date, Any exceptions will be so noted. This iocludes
alt locations you own. rent or occupy.


      LOC!      CLASS                                                 PREMIUM
OFN BLDG        DESCRIPTI                                             BASF                            ADVANCE
NO, NO,           CODE NO.                   5UbLINE                  EXPOSURE           RATES        PREMIUM
    001 001 GARAGE        -   tmIERAL REPAIR icXroin' GAS                                    11            1,147
                  SALES




  This doss is subject to the transition program,

   It an 'X is entered in this box, these Declarations ate completed on the Pr0mivni Schedule
   Extension CC TO 12.

Premium Sase Legend;
Premium ease                  How Rates Apply             Premium Sse           Flow Rates Apply
a= area                       per 1000 5q, feet           s  gross sales        per ¶tO0) of gross sales
C    cost                     per $1000 Of tQUil cost     u units               per 1rn
e    employees                per iploye                  t=                    This premium base is reserved
     admissions               per 1000 of admissions                            for unusual applications. ease
P = payrolF                   per $10 00 of payroll                             and how rates apply are shown
                                                                                above.



CGT0O7O3 96                                                                                       Pa.g-9 1 of I
  Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 44 of 169. PageID #: 51




                                                                                 COMMERCIAL GENERAL LIABILITY
POLICY NUM3&R: 680- 9D755272-14-42-                                              ISSUE itE   //2013

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          L; 11:1                            I I Ti] I'11 tiI7UI('I it. :1 LII I'I
This endorsement modifies insurante provided under the tolIowIn
        COMMERCIAL CENE1AL LIABILITY COVIRAE FORM
SCHEDULE
Insurance -is provided only wfth respect to those coverages for wl*h a spedfic preDdLJm char-go is shown:

                                                     ADDITIONAL PREMIUM
Hired Auto Liability
Nonowneci Auto Liability
(If no entry spipears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)
PROVISIONS                                                      C. WHO IS AN INSURED
A COVERAGE                                                         sctlon II Who IS An IflI2red is replacer] by
                                                                                 -



    If a premium charge is shown In the SCHEDULE                    the following:
    above, the inurace provided under Section I                     Each of the iloliaWing is an insured under this in-
    Coeraçe A          -.   Fodily Injury And Property              surance La the extent set forth below:
    Damaga Liability applies to"bodily injury" and                  l. You:
    hpropwly damage' arising out of the maintenance
    or use of a "hired aigo" or nonclwfled auto".                   2. Anyone else inchufing any partner or "cu
    Maintenance or use of a 'nonowned auii' in.                         tive officer' of yours while using with your
    dudes test driving in connection with an auto                       permission a hired autO' or a nonowned
    bLrSinO.S5                                                          aut&e   xcept:
B. EXCLUSIONS                                                           a. The OWflOf or kssee of whom you are a
    With respect to the insurance pmvided by tilhs                         suMesee) of a 'hired auto" or the owner
                                                                           or lessee of a 'nonowred utd" or any
    endorsement
                                                                           agent or empIoye' of any such owner or
    1. The exclusions, under Section I Coverage
                                              -
                                                                              lessee
        A    Bodily Injury And Property Damao
        Liability, other than exclusions a, b., d, e,                   b. your "employee" if the covered'auto" is
        and i, and the Nuclear Energy Liability Exclu-                     ciwnd by that 'erripIoyee' or a n'ieather
        sion (Broad Form) are deleted and replaced                         of hs or her household:
        by the foItowin:                                                C. Your "e ptoyee" it the cored 'mto" is
        a "Bodily ir- jvry" tX                                             leased, lured or rented by him or her or a
                                                                           member of his or her household under i
          (1) Any follow employee' of the insured                          lease or rental agreement for a period of
              arising out of arid in the course of:                        10 days or more:
                    (a) Employment by tile rnsurid; or                  d. Any partner or eecixtiva officer' with re-
                    (b) Performing duties related to the                   spect to any "auto" owned by such part-
                        coruhxct of the    sured's busi-                   ner or officer or a member of his or her
                        ness.                                                 household;
        b. "Propeity damage" to:                                          .   Any partner or "exocutive     cCr"   with re-
            (1) Property owned or being transported                           spect to any "auto'" leased or rented to
                    by, or rented or Iaried to the insured:                   such partner or officer or a member of his
                    Or                                                        or her household under a lease or rental
                                                                              agreement for a period of 1{] days or
                 2) Property In the care, custody or eon.                     more;
                   Irol of the insured.

MP TI 25 11 f                     Copyright, The Travelers Indemnity Conup-any,                             Page 1 of 2
                   Includes copyrighted inaterial of Insurance Services 0111cc. Inc. with Its permission.
  Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 45 of 169. PageID #: 52




COMMERCIAL GENERAL UA8ILJTY


       t Any person wle employed in or other-               ,   AUDTIONAL DEFINITIONS
          wise engaged in duties in connection with             Section V Definitions is amended by the addi-
                                                                             -

          art ,,a uto business". oUier than an                  tion of the foltowirtg definiLior,s
          btisiness you operate:
                                                                1.    Auto   usinessH means the busirtn        or oc-
       g. Anyone other thr your 'employes.                           cupetiorl of soiling, repairing, servicing. stor-
           partners, t kssee or borrower or try of                   ing or parking 'autos'
           their 'emplcyees, while Moving property
           to or from a ¶i]red Duto' or a 'noriowried           2.    Hired -auto, Means any llajutoll you lease,
              auto' or                                               hire, rant Or borrow. This does not include:

   3. Any other person or or ganization, but only                    a, Any auto you lease, hire or rent under a
       With respect to their liability bvcawsg of acts                  lease or TEnt0l agrQ01TIORt for a period of
       or orrifssions of an insured under 1 ar 2.                        1st) days or more, or
       above.                                                        b. Any"auto' you lease, hire, ronr or borrow
                                                                        from any of your employees partliecs,
                                                                        stockholders, or  ruhers Of their hoje-
   The Definition of"insured citntracr of Section V  -
                                                                         hokis.
   Definitions is amended by the addition of the fol-
   lowing ex ceptions to paragraph f.                           3     Nortawned auto" means any 'autos you do
   Pataraph V. does not include that part of any                     not own, lease. hire, rent or barrow that are
   contract or agreement;                                            being used in the course and scope of your
                                                                     business at the time of an 'occurrice. This
   (4) That pertains to the loan, tease or rental of an              includes 'autos" owned by your "empleye
        'auto to you or any of your "employees, if                   or partners or members of their households
       the 'auto' is barked. ksd or rented with a                    but only while being used in the cOursr and
       driver; or                                                    scope of your business at the time of an "oc-
   () That holds a person of organjzation engaged                    currence".
       in the buiviess of transporting property by                   If you are a role proprkitor, ronownaJ auto"
        'auto for hire harness for your use of a cov-                means arty "autos you do not own. lease,
       ered "auto over a route or territory that per-                hue, rent or borrow that afa being used in the
       son or organization is authorized to serve by                 course and scope of your business or per-
       public authority,                                             sonal affairs at the time of an "occurrence.




Page 2 of 2                    Copyright, The Travelers I ridemnity Company, 2003                 MP Ti 25 11 03
                Includes copyhted material of Insurance Services Oflice, inc., with its permission-
     Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 46 of 169. PageID #: 53




                                                                                             1J5lN5owNar$
 POLiCY NUMBER: 60 - 97522 -14-42-                                                          ISSUE DAlt; /1612D13

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                               GARAGEKEEPERS LIABILITY
GARGEVFERS LIABI LITY SCHEDULE                                    LIMIT OF 1NS1JtANCE FOR EACH LOCATION
ConpreiinsivCoveraje                                               &      60 13(}0miflUS $       2 50 deductible for each
                                                                  "custom er's auk' for loss caused by theft, rnisdiief or
                                                                  vanda lism subject to a $ :L, 25 0      n1xi1nur1) de-
                                                                  duct! We for all such Ios in any oni2 evert
Collision Coverage                                                 $       6 ti., 00 minus $       seo deductible for oath
                                                                  'cUstorfle?s auto".
1n5urdme is provided at the following locations:
 Prem.         ardg.       Prem,        BFdQ.       Prem.        Bldg.       prem.         aldq       prem.       Bldg.
  Nc.           No.         No,          No.         No                       No.           No         No,         N0
  001           00 1




None of the terms of the Coverie Part to which this endorsement is attached apply to the insurance provided by
th endorsement, except for the COMMON POLICY CONDITIOWS, SUPPLEMENTARY PAYMENTS COV-                             -


ERAGES A AND A, which is amended to appty to this insurances SECTION IV COMMERCIAL GENERAL LI-
                                                                                       -


AItLITY CONDITIOIS$, the NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (Broad Form, and
the DEFINITIONS Section, as amended Ly PROVISION A. of this endorsement.

GARAGEKI!EPERS LIABILITY applies on the following covera bi
nxDIRECT PRIMARY. 11 this box is checked, coverage applies without regard to the 1isured's" legal liability for
  "1055" to a %Ustcitner autn!'and is primary insurance.
  LEGAL LIABILITY, If this box is checked, coverage applies or the basis of the insureds' leg Iit,ilFty.

PROVISIONS                                                             your "employees" and rrjernbers of their
A. WORDS AND PHRASES WITH SPECIAL                                      households who pay for services performed.
     MEANI NG                                                       2. "G a rage Operion? means the ownership,
     As used in this GARAGEKEEPEfS COVERAGE                            maintenance or use of locations for the pur-
     endorsement;                                                      pose of eIlir, serviein, replring, parking or
                                                                       storing "customers autos and that portion of
     1, "Customers Auto" means a custoln&S land                        the roads or other accesses that adjoin these
         motor vehicle or Willer or semitrailer. This                  locoticins. "Garage Operations" also include
         definitior also includes an customer's auto"                  &I operations naressary or incidntal to the
         while left with you for service. iepair. storage.
                                                                       per1ormaice of garage operatiOrs.
         parking or safekeeping- Customers InIude


MP T3 iii 1103                  Copyright. The Travelers Fnidemmity Conipany, 2003                            Page 1 of 3
                Includes copyrighted ni teriaI of lnst,rri pco Services Office, Inc., with its pe-rnission.
  Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 47 of 169. PageID #: 54




EtuSNlsSOWrERS


     . Work you performed includes work that                         a. Tape decks or other sound reroducirtg
      someone performed for you                                         e-riIprnent unless permaneritiy iita lIed
                                                                        in a "customers auLo.
   4, Loss' means direct and accidental loss or
      damage and iticludes any rsu!ting 1os of                       b. Tapes, records at other sound repx1-Jc-
      use                                                               mci devices do nod for u!;e with sound
                                                                        reproducing equipment
B. Mt_ WILL PAY
                                                                     c- Sound receiving equipment desiçjnod for
   7, We Will pay all sums the insured legally rnrs
                                                                        use as a citizens' bond radio, two-way
       pay as dwpages for"loss" to a                                    riieULe radio or telephone or scanning
      auto" or"customers auk)' equipmelI left in                        monitor receiver, including its antennas
       the insureds care while the Ensured is attend-
                                                                        and other accessories unless penia-
       in, servicing, reparin, parking or storing it                    nenily installed in the desh or console
       in your "garage oerhois' under.-                                 opening normally used by the "ustonier'zi
       a. Comprehensive Coverage. From any                              auto" manufacturer for the inlalIation of i
            cause except                                                radio.
           (1) The customer's auto colEion wiffi                     d. Equipment designed or used for the de-
               another object; or                                       Lection or location of radar.
            (2) The "cu,truer's auto" overturn.           0 WHO is AN JN5LJRED
                                                            .



       b. Collision Coverage, Caused by:                        The following are insureds For 'loss to 'cu5-
            (1) The "customer's auto" collision with            tomers autos",
                 another object at                              1. feu
            (2) The 'cut net's auto" overturn                   2. Your partners "employees", directors or
                                                                    shareholders while acting within the scope of
   2, We will have the right and duty to defend any
       insured iginst a "suit seeking these clam-                   their duties as such
       ages. However, we have lio duly to defend                3. If you are designated in the DeniaratLons a
       any insured against a"suit" seeking damages                  an individual, your Spuuse Is an insured, but
       for "loss" to which this insurance does net                  only with respect to the conduct of a business
       apply. We may investigate and settle any                     of whidi you are the sule owner-
        claim or "suit" as we corrsider appropriate-               If you are designated in the Declarations a
                                                                4,
       Our duty to defend or settle arids For a cov er-            partnership or joint venture, your members,
       age when the Limit of Insurance For that cov-               partners and their spouses are also insureds,
       erage has been ehauted by payment- of
                                                                   but only with respect to the conduct of your
       judgments or settlements.
                                                                   business,
C. WE WILL NOT COVER EXCLUSIONS
                            -
                                                                S. A limited li4lity company, you are an in-
   1. This insurance does not apply to any of the                  sured. Your members are also insureds, but
        foltowir:                                                  only with respect to the conduct of your busi-
                                                result-
        a. Contractual Operations. Liability result-               ness. Your managers am iusijreds, but only
            in from any contract or agreement by
            ina                                                    with respect' to their duties as your managers.
            which the insured aCCepts responsibility             , A trust, you are an insured. Your trustees are
            for "lOSS".                                            also insureds, but only with reaped to their
         b. Theft. "Loss" due to theft or COnveViQn                duties as trustees.
            caused in any way by you. your "employ-             LIMIT OF INSURANCE AND DIDUCTI2LE
            es? or by your partners, members, di-               1. Regardless of the number of cutoIeerLs
            rectors or shareholders
                                                                    autos. irisured5, premiums paid, claims
         ç. 1efetive tlarts, Defective parts or mate-               made or "Suits' brought, the most we will pay
            rials.                                                  ton each 'loss" at each location is the Ga-
         ci. Faulty Work Faulty 'work you per-                      ragekeepers Coverage Limit of Insurance
          formed".                                                  shown in the Schedule above for that Iocatkm
                                                                    minus the applicable deductibles for ios'
    2. We will not pay lot 'loss" to any of the 1oflow,             caused by collision, theft or mischief or van-
                                                                    daf am.


Page 2 of 3                    Cpyrihl, The Travelers Indemnity Company, 2003                      MP T3 03 11 03
               Includes copyrighted material of Insurance Services O11ke, inc., with its permission-
    Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 48 of 169. PageID #: 55




The Travelers Indemnity Company and Its Affiliates

                      Master pacSM Insurance Proposal for:
                          ROHALEY & SONS AUTOMOTIVE

                                 CHAD LEONARD
                              8654 TWI NS ROOK RD

                               MENTOR, OH 44060

                               MASTER PAC GARAGE
                  I




For Policy Effective:                                Proposal Number:
01/01/2014                                           680   -   0O8D96891
thru 01/0112015



                          Proposal Presented y:
                             L A B ENTERPRISES INC
                                   Po Box 262

                              CheterIand, OH 44028
                                 (440) 6898270



                                                                -
      Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 49 of 169. PageID #: 56



 Mstr Pc 1nsurnc Propo5 fbi: ROHALEY & SONS AUTOMOTIVE

On behalf of I A B ENTERPRISES INC and the Travelers Company, we spprecJate the
opportunity to provide ROHALEY & SONS AUTOMOTIVE with the following policy proposal.

This proposal will expire thirty (30) days from the data of creation identified below and is not
binding contract of insurance. If you have any questions regarding this proposal, please
contact your agent.




THE FOLLOWING OUTLINES THE COVERAGE FORMS, LIMITS OF INSURANCE, POLICY
ENDORSEMEN13 AND OTHER TERMS AND CONDITIONS PROVIDED IN THIS
PROPOSAL ANY POLICY COVERAGES, LIMITS OF NSURANCE POLICY
ENDORSEMENTS, COVERAGE SPECIFICATIONS, OR OTHER TERMS AND
CONDITIONS THAT YOU HAVE REQUESTED THAT ARE NOT INCLUDED IN THIS
PROPOSAL HAVE NOT BEEN AGREED TO BY TRAVELERS. PLEASE REVIEW THIS
PROPOSAL CAREFULLY AND IF YOU HAVE ANY QUESTIONS, PLEASE CONTACT
YOUR TRAVELERS REPRESENTATIVE.


Company Quoted: TRAVELERS CASUALTY INSURANCE COMPANY OF AMERICA

                             ONE TOWER SQUARE, HARTFORD CT 06183


                                        Master P_Pium Summaiy
Coverage                                                                       Premium

Property                                                                       $2138-00
Liability                                                                      $1,781.00
Optional Coverages                                                               $12100

Total Policy Premium                                                           $404000




Cre2ed on 11/2ii203 by 1. A 13 ENTERPRWS INC
Refe r fayo   0fjr frartxj Tj aod7 I'? Ii k is
  7ha Limit ires any              n?qu&ed ffrnilg.
         ft and not fn aadiWn b the pp1r,?fwe jr1j

                                                                                              2
      Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 50 of 169. PageID #: 57



Master Pac Insurance Proposal for. ROHALY & SONS AUTOMOTI VE

Policy Level Ccweracie8;(These may bi rpICd by optional coVrI)

     Pro perty, Crime, and Inland Marine Coverages and Options:

        Coveraqa DGscrJjon                                    L!mLmerame                 Ded ucti b le
        Appurtena nt Buidirigs and Struturns                  $60I000                    $500
        Arson & Theft Reward                                  $5,000                     N/A
        Building Darnag€! by Vehicle to Leased Buildings      $25, 000                   $SOO
        Claim Date Expen8ea                                   $5,000                     $500
        Electronic Data Processing Equipment and Data & Media-,
            EIDP Equipment, Data & Media n Transit            $25000                     !ji500
             Electronic, Vandalism                             25,000*.
        Employee Dishonesty                                   $25,000
        Expediting Expenses                                   I25,000                    $500
        Fine Arts                                             $25.0DQ
        Fire 0p3rtme11t Service Charge                        $25000                     N/A
        Fire Protective Equipment Discharge                   $10,000
        Forgery or Altera tion                                $25.000                    $oo
        Green Building Alternatives l=eased Cost
                                           -                  $25000                     $500
        Green Buil  di ng Reengirteeririç & Recertificat i on
            Expense                                           $25.000                    $500
        Green Business Personal Property Alternatives
             -Increased Cost                                  $25000                     $500
        Newly Acquired or Constructed Property:
            Business Persona l Property                       $250000                     00
        Non-Owned Detached Trailers                           $5,000                     $00
        Pollutant Cleanup F. Removal                          $!!,000 Aggregate
        Preservation of Property                              Up to 80 dajs              $500
        Temporary Relocation of Property                      $50000




    commercia l General Lffitliity Coverages anet Optlon:

        CoeDescruton                                                        tJ',it*/Tirno Fs-am
        General Arogate                                                     $2,000,000
        Products Completed Operations Aggrepte
                    -                                                       $2,000,000
        Eacti Occurrence                                                    $1 , 000,000
        Persona' injury and Advertising Jrjury                              s.00nIoDo
        Damage to Prrnise5 Rented to You                                    $300,000
        Medical Expenses Any One Person
                                -                                           $5000
        Ftirecl Auto                                                        Included
        Non-Owned AL1O                                                      Included
        Contttuat Liability (As Defined)                                    Irickinied
        Lirnitef Wenki Wide LibihLy (Lawsuits bmuht in the US)              Included
ctric oa 1 011      31y LA a 9WERMSES iNc
Refer k yc'irPoilcy k,rAtu Te,m tnr1 nUucwm
  The Limit indudes any add!fkitk??y Milfested iimit5
  su11üIca arw ^W ü iddWoj fr Me rippiiaab(e lim# of inwanc
     Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 51 of 169. PageID #: 58



MatBr Pac Ifismailce ProposI for: ROFIALEY & SONS AUTOMOTIVE




Created an 1112112013 by L .4 P EIVT4RPRIS ES INC
                                  And Cbn
  The UriN OcOvdas eny a ddibana8y eques1d !imTis.
               not In OwIdop to the appjkatje iirit ofumn.
     Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 52 of 169. PageID #: 59



Master Par- Ins uranoe Proposa' for:FOHALY & SONS AUTOMOflVE

Described Premises Level Coverages.,                          be mplainad by opUm a l rmverag=j


    Premises I 601ding 1:          8654 TWIN!BROQK RD MENTOR. OH 44060

    tcrIIod Piremisas Level Coverages and Option

       Coverage Desc rip tOt                                  LinitAfrn.e Frame              DedugiLjle
        }3uiness Personal Property     -



            Valuation Type REPLACEMENT' COST                  $620,000                       $500
            Coinsurance Waived
                          -                                    N/A                           N/A



    Additiona l Descrtbd Promises Level Coverages and Option

       Coverage Dcr1p                                            rnij'Tfime Frame            Deductible
       Ar,counts Receivable-
           On Premises                                        $25,000                        /IJ/A
           Off Prernisus                                      $25,000                        N/A
       Building Glass                                         lncuded                        $500

       Combined Ordinance or Law                              $25000                         $500

       Debris Removal                                         $25,000 mmess of 25%           $500
                                                              of
       Dnostio Equipment orr Insured Premises                 Included in BPP                     00
       Electronic Date Procesging                             $50 , 000 included in BPP      UOO
       Employee Too[& on insured Pre mises                    iriIuded in &PP                $500
       Equipment Breakdown                                     ncIuci"                       $500
          Diagnntic, Power Generating
                 Production Equipment                         $i00,0001
       Garagekeepers.
            Comprehensive                                      $60000                        $250
            Collision                                         $60,000                        $600
       Money and Securities                                   Inckided in pp**
       Money Orders and Counterfeit Pa per Currency           Included in BPP*
       Ordinance orLaw                                        $25 , 000                           oa
         Demolition Co-st end lncreed Cost of
       Outdoor Property Including:
          Bridges, Walks, Roa dways, Patios, 01
          Paved surfaves, Radio a TV Antennas                 $10000                         $500
       Peak Season                                            2% Seasonal In crease               500
                                                              fot BPP
       Property Oil Premi ses Including Transit               Included in BPP                $00
       Personal Effects                                       $25000                         1500
       Personal Properly of Others                            Included in 8PP


0miI1tn 1112 f/20f 3 by LA B BVTeRPRISES INC
   frfr your Pfjky forAIiI Tenrs and CoIir
 - The uria 1vk      ydd:a1y yaquaslad flnll
"SUJVLCI 10 d n.1 in QddiWn           se fluWI nrsn&trance.
     Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 53 of 169. PageID #: 60



Master Par, insuranceposal for: ROHALY& SONS AUTOMOTIVE

        Signs within 1000 feet of promises                hcFudecl*                  $500
        Spoilage Consequertii Loss
                   -                                      lickded in BPP             $OO
        Theft of Employee tools                             500 per Empfoyee,        $500
                                                          $2,500 per octtffrertce"
        Trees Shrubs. Plants and Lawns                    $3O00                      $500
        Val uable Papers and Records'.
             On Premises                                   2000                       500
             Oft Premises                                 $25000                       00

        Tvou of Wind Deductible                           DeØu01i Aniournt           MinmiimEJçilar
                                                                                     Deductible Mzoirnt
        Pfcpe1y Deductible                                $500




Greoted
__w      1112112013 £iL. A       NTEFPTh5ES INC
Rr2r 1yozir Policy for Acoaf Te rwa Bnd Conditoms
 Thii Limit iic?isdes onyddikIV , qwsk1
—Subjea to id riot rrt Vldffion to the appicWc $!mtoI I

                                                                                                          6
      Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 54 of 169. PageID #: 61



Master Pac insurance P osafor ROHALEY & SO3 AUTOMOTIVE

Opfional



        POWER PAC Coveragesmd RlacGnients:                              Lfrilit*mme Frame
        Business Income from Dependent Properties                       Not Covered
        Cla im Data Expense                                             $10,000
        Electronic Data Processing Equipment and Data & Media.
             EDP Equipment, Data & Media In Tra nsit                    $50000
             Electronic Va ndalism                                      $50,000
        Newly Acquired Business. Personal Property
                           -                                            Not Covied
        Newly Acquired Business Income & Extra Exixne                   Not Covered
        Ordinance or Law— Increased Period or Restoration               Not Covered
        Trees. Shrubs, Plants and Lawns                                 $5,000

        POWER PAC Cerage Additions.,
        Accounts fteceivebie:
           On Premises                                                  $U0 000
            Off Preniise                                                $100,000
        Brands and Labels                                               $25,000
        Coniptiter Fraud
        Identity Fr aud Expense                                         $15,000 Aggregate
        Lost Key Consequential Loss                                     $500
        Limited 8 udirg Coverage Tenant Obligation
                                      -


        Ordinance or Law— Extended to Include Tenant
             Improvements and Betterments                               Lncludect
        Unauthorized Business Card Use                                  $5000
        Utiti!y Services Direct Dama ge                                 $2.500
        Utility Services Time Element 24 houir waiting period           Not Covered

    *)flEND ENDORSEMENT                                                 INCREASED
                                                                        COVERAGE
        Air Craft Chartered with Crew                                   Included
        Blanket Additional Insured;
            Lessor of Leased Equipment                                  included
            Lessors or Mriaers of Premises                              Included
        Blanket Waiver of Subrogation                                   lnciuderi
        Broadened Named Insured                                         Inducted
        Damage to Premises Rented to You Extension                      Included
        Extension of Coverage Bodily Injury
                                  -                                     Included
        Incidental Medical Malpractice                                  Included
        Increased Supplementary Payments
             Sail Bond                                                  $2e0
             Loss of Earnings                                           $500 per day
        Injury to Co-Employees and CoNoluntoer Worksi (Bodily Injury}   Included
        Knowledge and Notice of Occurrence or Offence                   Included
        Non-Owned Watercraft                                            Increased to 50 Feet
        Personal IrLjtir)r                                              Assumed By Contract

Cid oi 171.1' V2Q1Z by LA 3 ENTERPRISES INC
it't to your Poky for Actual Tanns and CccEIox
  The Lirnt1irthicfes    dd1tkwiy niqLie*d limz.
          (' and fiat In        The applicabb Intir of i1ce.

                                                                                               7
     Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 55 of 169. PageID #: 62



Master P     insurance Proposal for: ROHALEY & SONS AUTOMOTIVL    ..

       Reaoiabe Force     Bodily Injury or Property Damage
                              -                                        Included
       Unintenfian! Omission                                           IfiIUded
        X1i1D E NOORSEMENT& mptcos an y jufouy r,emtoned cowetw




Cedo' ?3byLATiIPJfSF$INC
Refer to yourPotky frAcLr t* 44d Condubw
  The U,i!r Joicludn gny vdd&oiT4a11ymqwstW
"Subject to and n,t 1 addition 10 ItN 8p!abi3 &tri of fnsurwic+
     Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 56 of 169. PageID #: 63




                                  Terrorism Risk Insurance Act of 2002 Disclosure      -


                                               New Business Qote


On December 26, 2007, the President of the Uniter! States signed into law amendments to the Terrorisrn Risk
Insurance Pct of 2002 (the 'Act), which, among other things, extend the Act and expand its scope. The Act
establishes a program urder which the Federa1 Government may partially reimburse inwred Losses" (as defined
in the Act) caused by'a cts 01 terrorism. An actof terrorism' is defined in Section 102(1) ot the Act to mean an
act that is certified by the Secretary of the Treasury in concurrence with the Secretary of State and the Attorney
                                                          -


General of the United States to be an act of terrorism, to be a violent act or an act that is dangerous to human
                                 -


We. property, or infrastructure; to have resulted in damage within the United States. or otitlde the United States
in the case 01 certain air carriers or Viessels or the promises of a United $tslee Mission: and to have been
committed by an individual or individuals as part of an effort to coerce the civilian population of the United States
or to influence the pokey or affect tile conduct of the United States Government by coercion.

The federal qovernmenrs share of compensation for Insured Losses is 050% of the arrtortt of Insured Losses in
excess of each Insurer's statutorily etablslied deductible, iubject to the 'Program Trigger", (as defined in the
Act) In no event however, will the federal government or any Insurer be required to pay any portion of the
amount of aggregate Insured Losses occurfing in any one year that exceeds $100000,01)0000. provided that
such Insurer has met its deductible. If aggregate Insured Losses exceed $100,000,000,000 In any one year, your
coverage may therefore be reduced-

The charge for Iriathd Losses is und'Jded m the total policy premium. llio included charge for Insured Losses is
indicated below, and does not include any charge for the porlion of loses covered by the federal ovemment
under the Act.

                              or Insured Losses Is:
      t:  4% of your t*al poIky pTemium if your primary location is in a Designated City (as listed
          below).
      t:; 20A of your total policy prernlum it your primary location Ls.ru in a Designated City (as listed


Dignated Cities are:
Albuquerque, NM                   El Pas*, TX                  Miami, EL                      Sw' Diego CA
Atlanta, GA                       Fort Worth, TX               Milwaukee, WI                  San Antonio, TX
Austin, TX                        Fresno, CA                   Minneapolis,MN                 San Francisco, CA
Bltlmor, Ml)                      Honolulu, ('II               Nashville-t)avldsan, TN        San Jose, CA
Boston, MA                        Houston, TX                  Now Orleans, LA                Settle, WA
Charlotte, NC                    .LndinapoIlls, IW             New York, NY                   St Louis, MO
Chicago, IL                       Jacksonville, FL             Oakland, CA                    Tucson, AZ
5L9                                                  Oklahoma. Cx7OK                          Tulsa, OK
                                    asyb as, L._Ornaf1a, Nrz                                  Virginia Beach, VA
Coib          OH                   Long Bewh, CA     PhadepPA                                   tasii1oi,DC
Dallas, TX                         Los Angeles, CA   Phoenix, AZ                              Wich ita, KS
tenver, CO                         Merrji, Th      } Portland, OR
Detroit,MI             ..
                                 . Mesi J~Z          Sacramento,                                                _J


Cro)ed on 11/2112013 by LA E ENTERPRISES INC
RerttrI      P&ky tAc1irn1 Thmt iid Cocuii!kthé -

* TII? Lni fr'ciorie aiyaiirJiticna#y nquested !1mit.
"&ijfocJ 10 and ji in               tie appfkaufa fmit n.ucg
      Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 57 of 169. PageID #: 64



Master Pao Inurnce Proposal for: ROHALEY & SONS AUTOMOTIVE


                         IMPORTANT N0=2 RGRRDI NO COMPENSAIK*i DISCLOSURE

For n(ormation about how TriIer5 compensa tes frtdependtagent*, brokers, or other insur ance produce,
please visit this website:



It you pre1r, you carkoalf the following tcire number'. 1-66404-8348 Or you can write to Li   t TtVeICr&
  nterpre Development, One Tower Square, Hartford. CT 0183.


THIS PROPOSAL OaFS NOT AMEND, OR OTHERWISE AFFECT, THE PROVISIONS OF
COVERAGE OF ANY RESULTING INSURANCE POLICY ISSUED BY TRAVELERS IT IS
NOT A REPRESENTATION THAT COVERAGE DOES OR DOES NOT EXIST FOR ANY
PARTICULAR CLAIM OR LOSS UNDER ANY SUCH POLICY. COVERAGE DEPENDS ON
THE APPLICABLE PROVISIONS OF THE ACTUAL POLICY ISSUED, THE FACTS AND
CIRCUMSTANCES INVOLVED IN THE CLAIM OR LOSS AND ANY APPLICABLE LAW.




Underwritten By: TRAVELERS CASUALTY INSURANCE COMPANY OF
AMERICA




Acknowledged and Accepted By,



                   (Signature of the 1nsur)                                       (Date)




           11.?i/23 by E AS ENTERPi3ES INC
     toyor P*y brACt,O Temis ff n Cm idtions
  The Limit indad9s any ockfflionfy Mweded iIri.
  Sobject to   1 ioHn adcittio, k the appUcabb iiiiit of

                                                                                                           10
      Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 58 of 169. PageID #: 65



Master Psic Insurance ProosI for: R01ALEY& SONS AUTOMOTIVE

Payment Plan Options


Lump Sum                       For new business, the insured nays 25 percent down and receives one bill for balance ol
                               premium due, approxima tely one month after the policy is t&sued. For renewals, a
                               bill is issued for the total amount

Two Payment                    For new buine5, the insured pays 25 percent down and recei ves i.ip to two insbltrnent
                               bills.

rour Payment                   For new business, the insured pays 25 percent down and receives up to three installment
                               bills.

Six Payment                   For new businss, the insured peys 25 percent down and riacelves up to five monthly
                              instalments, Total premium is paid in full by the end of the sixth monlh.

Ten Payment                   For new busifless, the insured pays 25 percent down and receives up to nine monthly
                              LIls- Total premium is paid in full by the end of the tenth month.

Ten Equal Pay                 For new business the total pranilurn is divided by 10 an4 each installment it for 10
                              percent of the total premium. Down payments collected will reduce the number of
                              instaftmenta billed. Total premium is paid in full by tite end of the tenth month- (This
                               payment option        is typically available for renewals).




Payment Remittan ce Slip

 Customer Name: ROHALEY & SONS                                           Agency Name: L A B ENTERPRISES INC
                AUTOMOTIVE
 Account/SA                    5116T5180
 Number:
 Policy #:                     680-0080966981
 Total Premium                 $4040.00


 Down payment amount                                                     Mail payment to:    Travelers
                                                                                             PC. Box 26208
                                                                                             Richmond, VA 2320-€20



COc en 1 v21/20113 by LA D fTEfPf?ISES NC
Rery ycwf POJny frirMtwI Thrni and Cothifta
'The Limit incud ,r)y iiddiliowtly      AWS.
 '&th/ecl to and IPei tn addisian to the 8ppke2bi9   iflM(   O15nr(1ce
          Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 59 of 169. PageID #: 66



                           Aftk            0O9 -L3
                                                                                                                           Page 1 of 2
          TRAVELERS J                                                                          Account Bill
          I A 0 Et1TrnRiS5 INC
          P0 BOX 262
          CHETPJAZP 011 44*26                                                              Account No,       7016CAI2                     -


                                                                                           Date of This EiJ1 12/26/tS                     --




                                                                                                    TOTAL     UJLAM

-.        cp b2 iw 6664OLKE 13356 owji i'.                                                           MINIMUM mm

          RDFIALEY    ANTI StJ't                                                                                   It 360 '1
           654   &   56 TWINJ3ROOI( RD
          EIEF4TQR 011 44060
                                                                                    PAYMENT MUST 13E RECEIVED BY:
                                                                                        JANUARY j2O14


                            HN                                                 -.
                                                                                     ...       .-.--.   ...                     .:.   .




                                                     tL1CV PQJ                                           LJ!E                  ALAYLE
     9D755272 60       Cmrnirj1          ke U/91J14 To CIA 1115                                 &1,032,fl
                                             Dg,irrn± Insta llment Chge
      TOTAL IiALAKCE                                                                            H,93&O

     Ic.TION -- SINCE LAISTATlJNL,                         ...                         .                      ..    .




     1jyt1 Tran5acti on (See Transaction D e t ailSection)

      TOTAL BALANCE                                                                                                            4,128.00
     __                                                            ...    ..               .                  __...




     POUCV NIJNBER 9D75 5 272 680        Coinigerci al PickG
        01/01/14     New Policy                                                                                                i,12.I0


      TOTAL TRAN S ACTIONS                                                                                            -.




     CONTINUED ON NEXT PAGE



                      plea-w defch he paynient coupoc and mail with your payrn in the enclosed e;iv&ope In:
                 TP 1 II   p' N    MTTThJrF      it          t'   j?'b'    '.' I       io      -r
         Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 60 of 169. PageID #: 67




   Customer Service cnIads

     qQOiesg/cns                MONDAY-FRIDAY, 70 A.M.          -   E1O P.M. EST    JUU252-268

       Your Accoutit Nurnber    701 CA1 2
       Atitmwkd Inquiry!        24 ki a dty, 7day   d   wee/c                        0Z5Z-'226


      olie p Quesfielfs         L A B ENTERPRISES XNC                              446-27D

     Chirn 0if es fions         BUSINESS INSURANCE                                 81u-23a-622
                                CST1tWX1014                                        8-82-4L3
                                NATIONAL ACCOUNT S                                 8-82-79


Poljmy Info rma t ion     Onstifin g Coma!
90755272         tWi      TRAVELERS CASUALTY INSURAN C E COMPANY OF AMERICA
      Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 61 of 169. PageID #: 68

                                                                                      Page 2 of 2
PoUcyhodar 1OI4ALEY AND SON
Account No. 7O6A102                                                   rc€ Of Thm Bill: 12/26113




 Hoss le Free Payeer1   Call 77-307-4
                              -           to make a quidc and simple payment ,
 For all other contr service inquiries (other than naIdn!1 a payme nt)
 please call 00-2268
 Tha minimum due and total balanie do not reflect any down payment that you 'iiy have ride
 If you did make a down Payment, please deduct The amo unt of your dol4n pyinent from tho
 minimum due and total balance ,
 You 'iU+ pay at least the minimum duo crr- Lip to the total balance due. if at an -time YU
 pay is more than the rtirüiuum due, and it covers your future installments, you will not
         a bill or be oharad an ins tallment charge. If you pay by inatllntcrtts1
 charge will be added to each ±ntallmeni bill. If your pyntertt is not rririvod by the
 due date WE EAVE IJIE R:ukT, WITHOUT ADVANCE NOTICE TO VOL TO TERMIN ATE YOUR OPTION TO
 PAY IN INSTALLMENTS AND TO EEIL1RE FLJU. PAYMENT IF tHE O UT S TANDING BALANCE ON YOUR POLICV
 WE ALSO HAVE THE RIGHT TO ASSESS A LATE FEE OF 1L01.
 Make payment. on - line! With our on-line paymant aptions you cAn naka Single Pa~ntV or
 you can schedule A mtomztic Recurring Paymen ts. It's fast and eaasyp enroll tuday
 To learn more vi sit our websi-te   www  raize.lerseMw. corn.
 If you are payini With a check from a Personal Chocking Acc ount, you author     us to
 either u se information P ron your check to make aone-time electron ic funds transfer from,
 your account or to process the Payment as a check. If you are paying with a check froe a
  usLness Checking account, wa will process the payment as a cerk.




                                  48S42I1   20l360 8028 042 FCt4J87                        CtDBILU
     Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 62 of 169. PageID #: 69




 TRAVELERS 3

              IMPORTANT NOTICE FOR TRAVELERS POLICYHOLDERS

Dear Policyholder

The information provided in this letter answers many of the common questions our insureds liuvO. IF you hava
further questions, please feel free to contact us at tBOC)252228.

We apprecia te your loyalty and your business!

To whom do I make the check payable?
Please make your check paya ble to Travelers. Mail it with the return stub in the envelope provided. By including
the return stub, you can ensure prompt application of your payment.

Where should 1 send my payment?
Please write your account turrtbr on your check or money order and send it with the return stub in the envetope
 mvidtd to:
                                                Travelers
                                                P0 Box 6317
                                                Dallas, TX 7526-O317

Note: In order to ensure prompt and accurate payrn&It application, return stubs should be included willi layrnent.


Is on-line billing and paymentavailable?
'es. We offer on-line, billing and payment options as well as an Automatic Recurring Paynverfl option. For more
information and to enroll, visit wwwtravelerspAy.cora

Can I pay by phone?
Yes. Have your account or policy number along with your bank lnfoflhitiOr ready and call the autCflThh3d
attendant at 1 ,800,2s2.2268,

Will I incur ui installment charge?
                                  have a
Possibly. insta llment bills in most states   low, flat fee of six dollars for regularly schx1u1e1 installments.
However, you can make additional payments or pay your account in full at any time to avoid incurring installment
charges or penalties.

Who should I call with questions?
Corithct your agent it you have questions about your coverages, pfemitim an'ounis, or pending chan ges- For
questions about payments received or the amount due, contact your aEmL or caLl us at I .DO2S2228. Please
have your account number reedy when you make that call,

What if I change my billing miliig address?
Please corflat your agent with aU address char4es and any future policy chang es. Your agent contact
in(ornmlion is on the back of your billing stahrnent

Will I be billed a late fee'
It a Direct Notice of Cancellation for non-payment is issued a $10M0 late fee will he assessed (in most slateS),




CLDBST02                        Plea se <tIl us Witll any quesUoris at 1-800-252 .2266
                                              We appreciate your buates

                                                                                                                     rL-tft?
Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 63 of 169. PageID #: 70




                                         POLICY NUMaR;                  10-3)755272-14-42-

                                         EECTIVE DATE 01/01/ 2014

                                              lS5(JATE: 12/1/2013


               LIOTING OF FORMS,             41NT JIP SCUSDULB 11Th1RF.8

    TIT TI8TttC SHOW8 VRE NU141BER OF !I01M9, CECE0 ID EORMJiH0
    BY 4= OF BUSINESS


         IL TO 19 02 05          COMMON POLICY     CATONS
          W TO 01 02 OS          E1fES6OWNES CCVEAGK PART 1)CP1&I0$
         IL 8 01 01 01           PIPJ8 EMORSERMTS AND SC1DULE NUMBER.$
         liz T3 ]$ 09 07         COM MON POLI C Y CDTZON

    8USII1BSQWNRS
         14P TI.      O 02 05    TALB OP CONTENTS        US   80WJR COVERAGM PA
                                 DELMIC PLAN
         NF Ti 02 02 05          Biff5I=SqOWb[ER9 tIROPERTVC0V91lrGE SP9CIAL YO M
         MP 11    02 05          &?.RACL PAC   AMENDATORY
                                               -             VIIO1
         11 T3 25 01 08          TERROR ISM RISK INSURANCE ACT OF 2002 0ICL09JV
         MD T3 hO 11 04          EQUIPME= BMMDOWN       SERVZCE INVEMUPTIOR LZMA7I0N
                                                            -


         mv 13 56 02 08          AMENDATORY Fht0VIIT0N     REE BUILD114G AND DI18
                                                                -


                                 PHRS0NIiz !1OP COy ENEANCEPBNT
         tjw ?9 70 03 06         POWER PAt ENDORSEMENT
         CP 01 23 04 08          O}O CHANCES

    cOMIEgIAL. 0914ERAL         it:x
         CC TO 07 03 96          ros 71ttXJ4 gCHBUI!t
         CG TO 34 11 01          TABLE OF CONTS        COMMERCIAL aNNERAL
                                                        -                     ABJfl
                                 COVERAGE FORM C9 00 01 10 01
         CC 00 01 10 01          COMM ERCIAL GRNERAL LIABILITY COVERAGE FORM
         Co 21 70 03 00          CAP ON LOSSES    tOM C4JZTT FlED ACT9 OF TERRORISM
         CC 1)2 55 11 03         AtEkW OF CGVP.1(AGB         P0UTX01
         CC D3 09 Li P3          AZVNDATORY    t1t PROrUC9 -CO2PLSilgD OPE1UTO      RAZARD
         CG D4     02 09
                     71          Aflt4EtT 08 COVERC 0            R0ONAL AND ADV?.YtTNG
                                                                    -


                                 tbTJU' LIABILITY
         140 T3 28 ii. 03        OPERATION 08 CUSTOMERS AUTOS       CA1GE OPERATIONS
                                                                            -


         CO DO 37 04 05          0HR IN0JJRMTCE     - DDIT1ONL. IN8UR176
         CC Dl 86 Li 1)3         XrD
         CC D2 03 12 07          AXERV   pioit CUMULIkTIOR OF AC11 0CC
                                         -


         CG    1)0   13
                   04 08         AME4) COVC    -?OLLt'8X0t-EQUIP ZXCEPTIOM
         mv    Ti    2
                   U 03          HIRED AUTO AD NON-0W1ED AUTO LTh1LITY
         14P   T3    03
                   11 03         CAR CPERS LIA8XLITY
         CC    1)2   56
                   11 03         AMENDMENT OF COVittAK      1'R0PITt DA)IAcE
                                                                -


         CC 132 80 11. 03        ELOYMLAT0 JPPA CTICE S RXCLUS ION
         CC 1)3 26 10 ii         EXCLDS16H - UEOLICITO
         CG D3   8 01 05         MOILH    U4NT REDEFINED    7(CJ8I0 OF VEHICLZS
                                  1)3CT TO MOTOR VICIE LAWS
         CQ 11 21 07 08          A16ND CONTAL LIAR EXCL  RC TO NAMED I1C




ILT801 0101                                                             PAGE    1 OF ;
 Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 64 of 169. PageID #: 71




                                        POLCVNUMBR         593D755272-14-42-
                                          ffECTfl/ DfTE      /01/0
                                                SUE OATE 12/1/201



    COMERCM14 Grt         ttJH rIITY   (CONTINtFED)
          cc n6 is in ii                    -   V0L1?I0N (' CONSUXER PINAWCtAL PIGTCTIO
                               LAWS
               Di 42 01 9 9    VXCLtSION    -   DISCIThINATION
           CG 1Y4 26 06 99     RXCtUS0N     -   TOkCCO
          CC D2 42 01 02       EXCLUSI ON   WAR
                                            -


          CQ T4 7      0       EXCIATSION -
          (NI T9 29 07 86      OCCURXENC9        WT V1GflLA A0 GULD


       LTfl'L   SThLflTh CVt,OREIITS

          CO J3 33 11 03       IJMITAT1O        WW TWO OR MORE N)I,ZCXtS APPLY

    flTflTTh XQ5 I6

          IL T3 132 05 13      ExCLU1ON OF LOSS VU.X TO V1R78 OR SACr11UA
           fl4 00 21 09 08     NUCLEAR EN9OY LVEThIY XCtYOI          ORsTfl? (BbAD
                               FORM
          14 02 44 09 07       OIto cEAWE    CMCELLATTON AND NON1EWM.
                                                 -


          M ?3 79 01 08        cp jq LOBSES PROM CRIMPIEDACTS OP =RR01115H




IL T8 0101 01                                                    PAO:   2   OF   2
       Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 65 of 169. PageID #: 72




                                                                          DECLARA1IOWS PREMIUM SCHEPULE
                                                                          jsgu atAzz 12116/2013

                                         PoilcyNumbeir:     6410-9P755272-3.4-42-
     vcIicdu1e appli es to the DecIaraUos for the pe&dof
TNs 51                                                                 1/01J20].4 to O1I01/2015

11 shows all tf your known rating classes as of th effective date Ally exceptions wM1 be so rioted. This includes
all ittioiis Y*Lf own, rent or oxirpy.


•   LO/ CLASS                       -              --   -                     PREMIUM             --


OPN SLOG DE5RIPT/                                                             LASE/                        ADVANCE
NO. W.    CODE NO.                                      5U9 LINE              EXPOURF          PATES       PREMIUM

         01 001 GAkAGB          -   GL REPAIR WITBOV'r (JS                             .6         191          1,147
                        SALES




      This cla ss is subject lo the transilior, pro'am.

[J r-xtersion
   if an )' is entered in
              CG TO 12.
                                        this box. these Declarations are completed on thle Fi imuni Sciedu


Premium BR
Premium Base                        How Rates Apply                Premium Base       How Rates Apply
a       area                        per 1000 sq. feet              s    gross sales   per S100 of gross sales
        cost                        per $1000 ol total cost        u    usfts         per unit
        employees                   per employee                   t                  This prmirn base is reserved
iii      ackrnis5ion5               per 1000 Of admi!ssions                           for unusual applications, Base
        payroll                     per 1000 of payroll                               and how rates apply are shown
                                                                                      abcNe.


CGT00O396                                                                                               riage I oil
  Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 66 of 169. PageID #: 73




                                                                            COMMERCIAL GENERAL UABUJTY
POLICY NUMBER- 66 0-9D7552 72-14-42 -                                       ISSUE DATE: 12//2023

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ Ii' CAREFULLY.

         HIRED AUTO AND NONOWNED AUTO LIABILITY
This endorsement modii9s ins~urance provided under the following:
        COMMERCIAL GENERAL LIA8FLIrl COVERAGE FORM
SCHEDULE
insurance is provided Only with respect to those coveraes tot which a specific premium cliarge is shown:

COVERAGE                                       AODOAL P!MIUM
Hired Auto Liability                           $ INCLUDED
Nonowned Auto liability                        S INC1,M)ED
 f no entiy appears above, information required to comptUe this endc,F ment will be shown in the Declararions
as applicable to this endorsement.)
PROVISIONS                                                 C. WHO IS AN INSURED
A. COVERAGE                                                   Section 9 Who Is An insured is replaced by
    If a oremivM charge is ShowrL in the SCHEDULE             the follown:
   above, the insurance provided under Sedir I —              Each of the following is an insured urtcfer this in-
   Coverage A         Bodily Injury And Property              surance to the extent set forth below:
   Damage liability applies to 'bodily injury and
                                                                t You;
   "property darni9& arising out of the maintenance
   or use of a hired auto' or nonowned auto"                   2. Anyone else irtdudiri any partner or     eu-
   Iinerance or use of a nonewnd auto" in-                         tiie officer" of yours while using with your
   cludes test dri ving in connection with an auto                 permission a 'lured auicr or a "noriowned
                                                                   auto except;
B EXCLUSIONS                                                        a. The owner or lessee of whom you are a
   With respect to the insurance provided by this                      sublessee) of a "1*ed auto' or the owner
   nictorsenient:                                                      or lessee of a "noriowned auto' or any
                                                                       agent or "employee of any such owner or
   1. The exclusions, under $edion I Coverage
                                          -
                                                                       lessee;
       A — Bodily Itijun And Property Damage
       Liability. other than ffxclu5ions. a., b, d e., f            b. Your "employee" if the covered 'auto" is
       and L and the Mudear Energy Liability Exclu-                     owned by that "employee" or a member
       sion (13roa<1 Form) are deleted and repJaed                      of his or her household:
       by the Following,                                            e. Your 'errtloye&' if the covered "auto" is
       a. 43odily lnury" to                                             leised, lured or rented by him or her or a
                                                                        member of his or her household tinder ri
          (1) Any fellow 'e ilye" of the insured                        lease or rental agneeoierit for a period of
              arising out of arid in the course of:                     180 days or more.-
                (a) Employment by the insured; or                   d. Any partner or "executive oflicer" with re-
                (b) Performing duties related to the                   spect to any "auto" owned by such part-
                    conduct of the lnsureds busi-                      ner or officer or a member of his or her
                   ness.                                               hovofiod:
           r ppefly   damage" to:                                   e. Any parbier or 'Executive oHicr' with re-
           (1) Property ay.'ned or being transported                   spect to .sny "auto leased or rented to
               by, or rented or loaned to the insured;                 such partner or officer or a member of hi
               or                                                      or her household under a lease or rental
                                                                       atineemeni for a period of 180 days or
           (2) Property in the care, custody or con-                   more;
               tol of the insinecI,

MP Ti 25 1103                 Copytiht, The Travelers Indemnity Company, 2003                          Page 1 of 2
              Includes copyrighted material of Insurance Services Office. Jrc., with its permission.
   Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 67 of 169. PageID #: 74




COMMERCIAL GENERAL. LIABILITY


        L Any person while employed in or other-            E ADDITIONAL DEFINITIONS
           vise engaged in duties in connection With            Section V Definitions is amended by the addi
                                                                           -

              an"auto busiries, other than ark uto              liii of the f011owing ctefirthioris:
              business' you operate;
                                                                  Auto usiness" means the btisines or oc-
                                                                1.-
        ç. Anyone other than your empJoyee?,                     cupation of 5elling, repairing. servidn star-
            partners, a leee or borowet or any of                ing or parking "autos.
            theft 'employees, vibile moving property
             o or from a"hired avtWl or a "noiiownd             2    H&ect auto" means any"auto' you [ease,
             tLIto; or                                              lure, rent or borrow, This does not include',
    3. Any other pcsOn or organiaiion, but only                     a. Any "aulf you lease, hire or rent under, a
       with re5pect to their liability because of acts                 lease Or rental agreement for a period of
        or oinissions of an insured under 1. or 2.                     180 days or more or
                                                                    b. Any "auto" you lease, hire, rent or borrow
0, AMENDED DEFINITIONS                                                 froni any of your "employees', partners,
                                                                        stockholders or members of their house-
    The Definition of "Insured contrncr of Setlon V-
                                                                        io1ds.
    Definitions is amended by the addition of the foE-
    OWirI9 eceptin$ to paragraph f.:                            3      onowned auto" means any "autos" you do
    Paragraph 1. does not include that part of any                  not own, tease, t*e. rent or borrow that are
    contract or reemene                                             being used in the course and scope of your
                                                                    buskss at the lime of an "occiJrrerice. This
    (4) That pertains to the loan, lease or reritl Qf an            includes 'au-Las owned by your"employees!'
                to you or any of your eniployte. If                 or parlmrs or members of their households
        the auto' is loaned, Leased or rented with a                but only wliie being used in the course and
        driver; Or                                                  scope of your business at the time or art
    45) That holds a person ar organization erajaied                curronco",
        in tl'e businesS of transporting property by                If you are a sole proprietor, "nc,nowned auto'
         auto" for lure harmless or your use of a cov-              means any "autos" you do not own,
        ered 'auto" over a route or yitoiy that per-                hirf% rent or borrow that re bahg used in the
        sort or organi7ation is authorize4 to serve by              course and scope of your business or per-
        publfr authority.                                           sonal affairs, ot the time of art -,occurrence ,-




Page 2 of 2                     Copyritjiit The Travelers Indemnity Company 2003                   MP 1-1 25 11 03
                Includes copyrighLed material of Insurance Services Offlc, Inc. with its permission.
  Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 68 of 169. PageID #: 75




                                                                                        t31J INESSOWNE RS
POLICY NUMBER 68t r7572- 14 -4~.                                                        rssuE DATI 1/1120L3

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY,


                            tARAGEKEEPERS LIABILITY
GARAGt<EEFERS UAlL1V( SCHEDULE                             LIMIT OF fNStJRANCE FOR EACH LOCATION
Comprehensive Coverage                                     $       40. Ooo minus $          250 deductibk for each
                                                           CustOrne-ts auto" for lass caused by theft, mischief or
                                                           vandalism subject to a          1,250     mimum d-
                                                           ductitte for a ll such 1ts iin any ere event.
Collision Coverage                                                 6 0 , 000 nihiu$            500 deductible for each
                                                             UstOfliet'Sauto".
Insurance is provided at the ldkiwlng locations;
  Pjern       bldg.      Prem.       Bldg.       Pm        kIg.      Prem.             Bldg.     Prem,       l3ldg,
   No          No,        No,         No          Mo.      No.        No.               MO.       No,         No.
   00].        001




None of the terms of the Coverage Pact to which this endorsement is attached apply to the insJrnce provided by
this endorsement, except for the COMMON POLICY CONDITIONS, SUPPLEMENTARY PAYMENTS COV-
ERAGES A AND 9, which is amended to apply to this insurance, SECTION IV COMMERCIAL GENERAL LI-
                                                                                 ...


ABILITY CONDITIONS, the NUCLF-Ak ENERGY LIABILITY EXCLUSION ENDORSEMENT (Broad Form), and
the DFINTIONS ScOlon. as amended by PROVISION A. of this endorsement.

GARAKE}PS LIAR ILIlY applies on the following cpverye basis.-
  DIRECT PRIMARY. If this box is thockd, itowfag,2 applies without regard to the insureri'& ioal liability for
       to a customer's auto' and is ptimsry insurance.
  LEGAL LIABILITY. If this box is checked, coverage applies on the basis of the insijred%u legal liability.

PROVISIONS                                                        your    rripla'ees" and members of their
                                                                 hF-iolds who pay for services performed,
A WORDS AND PHRASES                 WITH SPECIAL
   MEANING                                                    2. Garage Operations means the ownership,
   M used in this GA AGEKEEPERS COVLSPAE                         rnáenance or use of locations br the pur-
                                                                  pose of selling, servicing, repairing, parking or
   endorsement:
                                                                 storing "customer's autos" and that portion of
   1. "Customers Auto means a customers land                     the mads or other accesses that adjoin these
       motor vehicle or trailer or semitrailer. This             !ocflns. Garage Operations" also include
       definition also includes any "Lstomor's auto"             all operations neCOSSRry or incktontal to the,
       while left with you for servic& rejia1r, storage          performance of gaaçje opertion$         -

       parking or safekeeping. Customers include


MP T3 03 1103               Copyright, The Travelers Indemnity Company, 2003                             Page I of 3
            Includes copyrighted material of Insurance Services Office, Inc., with 4 permission.
  Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 69 of 169. PageID #: 76




BUSINESSOWNERS


    I "Work you performed' includes work that                           a. Tape decks or other sound reproducing
        someone performed for you                                          equipment unless permanently insta fled
                                                                             in a "customer's auto".
    4, "LoSS' means direct and accidri±al Ios5 or
        dareae and includes any resulting ki5s of                       b. Tapes, records or ether sound reproduc-
        ise.                                                               ing devices deskiried for use with sound
                                                                           reproducing equipment.
B. WE WILL PAY
   1. We will pay all surns the insured legally must
                                                                        c,   5ound receiving eclulprnerit desiried for
       pay as datnajes for "loss' to a 'cLPstomeY                            use as a citizens' band radio, two-way
       auto r or ocustortlers auto" equipment left in                        mobile radio or telephone or Scanning
       the insured's care while the insured is attend-                       monitor receiver. including its antennas
       ing, saivicng, repairing, parking or storing it                       and other acceories, unless perma-
                                                                             nently installed in the dash or console
       in your "garage operations" urder:
                                                                             opening normally used by the "customers
       a Comprehensive Coverage. Irorn any                                   auto' maiiufcturei for the installation of a
          cause except:                                                      radio,
              (1) The"customer's auto cotision with                     d. rzqvilornerit designed ot used for the de'
                  another object: or                                         tedion or location of radar.
            (2) The 'customets aLf' overturn.                D, WHO IS AN INSURED
        h, Collision Coverage. Caused y:                          The iollowing are insureds for 'loss' to "cuis-
              (1) The "Customer'5 auto" collision    with         tomar's autos:
                  another object, or                              'I.   You.
              (2) The "customer auto' or1Lrri                     2. Your partners. "employees", directors or
    2-, We will have the right and duty to defend any                shareholders white acting within the scope of
       insured against a "suitseeking the.e dam-                     their duties as such.
       ages. However,     we have   no duty to defend             3. If you are designated in the Declarations as
       any insured against a "Suit" seeking damages                    n irdivktial, your spouse is an ins ured. but
       for "loss" to which this Insurance does not                   only with respect to the conduct of a
       apply. We my investigate and settle any                       of which you are the sole owner.
       claim or suit" as we consider appropriate.
       Our duty to defend or settle ends for a cover-
                                                                  4, if you are designated In the Declarations a
       age when the Limit of Insurance for that cov-                    partnership or joint venture, your members,
                                                                        partners and their spouses are also irrsureds
       erage has been exhausted by payment of
                                                                        but only with respect to the conduct of your
       judgments or settlements
                                                                        busFna.
C, WE WILL NOT COVER EXcLUSIOf45
                                                                  5, A limited liability compafly. you are an in-
   I- This insurAnce does not apply to any of the                       stired. Your members are also insureds. but
       following.                                                       only with respect to the conduct of your busi-
       at. Contractual Operations, ULility result-                      ness- Your managers are ilislireds, but only
           ing from any contract or agreement by                        with respect to their duties as your managers.
           which the insured accepts reponsibiiity                S.    A trust, you are art insured. Your trustees are
           for "lass"                                                   also insureds. but only with respect to their
       b. Theft. "Lis due In theft or conversion                        duties as trustees.
           caused in any way by you your '!emptoy.            ,   LIMIT OF INSURANCE AND DDUCTI13LE
           ees", or by your partners, mriubers, di-
                                                                  1. Regardless of the number of "cusramer's
           rectors or shareholders,
                                                                      aijtos, insureds, premiums paid. claims
       c, Defective Parts, Defective parts or rriato                  made or "suiis" brought, the most we will pay
           rials.                                                     for each "toss" at each locution is the Ga'--
       d. Faulty Work. Faulty "work you per-                         ragE!keepers Coverage Limit of Insurance
              1ormed,                                                 shown in the Schedule above for that localiun
                                                                      minus the applicable deductibles for los
   2. We will not pay for "toss"   to   any of the foNow-            caused by cOIIii, theft or mischief or van-
      ir:                                                             dalism,


Page 2 of 3                     Copyright, The Travelers indemnity Company, 2003                      Ml' 1303 110 3
                includes copyrighted material of insurance Seivic.es Office, inc., with its permission.
  Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 70 of 169. PageID #: 77




                                                                                            eUSNIES5OWNER5


   2. ri    rria.dmum deduc tible stated in the                   competerfl apaiir. The two appraisers will
       Schedule above for Garaekeepers Cover-                     select a competent and impartial umpire.
       age Comprehensive is the most that wilt be                 The appraisers will state separately the actual
       deducted for all"loss" in any one event                    cash value and amount of 'OSS. If they fail to
       caused by theft or misthef or vandal-ism.                  agree. they will submit ttieir dIterence to the
   3. Sometimes to settle a claim or "SUlL1% we my                umpire A decision agreed to by any Iwo will
      pay all or any part of the deductible. If this              be binding, Ead-i party will:
      happens you must reimburse us frJ the de-                     .   Pa y its cIicsn appraiser, and
      ductible or that portion of the dechrctitle that
      we paid.                                                    b. Bear the other expenses ol the appraisal
                                                                       and umpire equally.
   4. Any deductible VdIf apply only to the amount
      of "lose and will net reduce our limit of liabil-           If we submit to an appraisal. we will still retain
      i(y                                                         our right to deny the claim
                                                              2. Luss PaymentGaraekeepers Coverage
   S. The Gara9ekeripers Coverage Limits are a&
      ditJonal limits and do not reduce the per oc-               At our option we may:
      currence or aregal.e irnits tinder the COM-                 a   Pay for, repairer roplace damaged or
      MERCIAL GENERAL LIABILITY COVlfl-
                                                                      ten property;
      AGE PART.
                                                                  b. Return the stolen property, at our ex-
                                                                      pense- We will pay for any damage that
    1. AppraIsal For Gafagakeepera Lost                               results to the 'custoimet's autct' from the
        If you and we disagree on the amount of                       tfiet or
        'loss", either may demand at appraisal of the             C_ Take all or any part of the damaged or
        'loss. In this event. each party will 5eiad a                 stolen property at an agreed or appraised
                                                                      value.




MP T3 03 11 03               Copyright. Tile Travelers Indemnity Company, 2003                           Page 3 o t
             Includes copyrighted material of insurance Services Office. Iru., with its prrmisiort
    Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 71 of 169. PageID #: 78




             POTtY OVERPRINT                  POLICY NUMBER:        72-1432-
                                              ISSUE DATE: 12/1/201a
                                              PATER_- LA

                                               FFECT1V1 DATE 01/01/2014
                                              EXPIRATION DATE: 01/01J2411



    INStiRErYS NAME: RO.MEY hND SON


    NwfRen4waI N          Spda1code;                     Watch File:
    Solicitor Cod         Program Codc: 901              Survey Code-,
    SA1 701CA192          Paymdo:    0                   Reiru-rco f
    MS: !                 AuditFrequency: w             1OSTEb
    Rating Made:          Reporl1bU%ty; I               Pro Rt fctvr; 1.000

                                            PREMIUM SUMMARY

S.9. ACCT.   EFF.   PREMIUM
     MO, DATE

 DR/A 01-01-14        4 .128 .00                                               4,128.00




                      41200                                                    4,120.00




  OFFICE   ci VELAND Ott   042
  PRODUCER NAME: L A B ENTERIRI       IN
  Page 1 of
     Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 72 of 169. PageID #: 79



                                                                                              BUSINESSOWNERS



             BUSINESSOWNERS PROPERTY COVERAGE
                       SPECIAL FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine eghts, duties and
what is and is not covered-
Throughout this policy the words"you" and "your refer to the Named Insured shown iri the    claratiOrS. The
words      'u? and "our' refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special ieanirij Refer to Paragraph G PROP-
ERTY DEFINITIONS.
A. COVERAGE                                                                  (f) Lawn mnintonai3ce and snow re-
                                                                                 moval equipn'iont; and
    We will pay for direct physical loss of or damae
    to Covered Property at the premises described in                         (gj Alarm systems: and
    the Declarations caused by or resulting froni a                      (8) If not covered by other insurrrce:
    Covered Cause of Loss                                                   (a) Additions under construction, al-
    1. Covered Property                                                          terations and repairs to the build-
        Covered Property, as used in this Coverage                               ing or structure; and

        Form, means the type of property described                           b) Materials. equipment, supplIes
        in this Paragraph A.1, and limited in Pam-                               and temporary Structures, on or
        graph A.2., Property Not Covered, if a tJrnt of                          within i,000 feet of the described
        lnirance is shown in the Declarations for                                prerrrisee, used for making adcii-
        that type of property.                                                   tiOri, alterations or repairs to the
        a. Buldinj, meaning the building or struc-                               building or structure.
             ture described in the Declarations. Includ-             b. Business Personal Property located in
            ing:                                                        or on the buiIdiiijs described in the Dec-
            (1) Completed additions;                                    larations or in the open (or in a vehicle)
                                                                        withiri 1.00 feet of the delxribed prem-
            (2) Fer;                                                    ises, including:
            (3) Fixtures, including outdoor fbture:                      (1) Property owned by you and used in
            (4) Retaininq walls, whether or not at-                          your imsiriess:
                tached',                                                 (2) Property of others that is in your care,
            (5) Permanently attached:                                        custody or control,-
                () Machinery; and                                        (3) Your use interest as tenant in irn-
                (b) Equipment,                                               rMovrilenLs and betterments. Im-
                                                                             provenients and betterments are fix-
            (6) Outdoor swimming pools:                                      tures, alterations, iristaflations or ad-
            (1) Personal propiaTty owned by you that                         ditions:
                is used to maintain or service the
                                                                             () Made a part of the building or
                budding or structure or Its premises,                             structure you reril, i-se or oc-
                including:                                                        cupy but do not own; and
                (a Fire extinguishing equipment:                              b) You acquired or made at your
                (I,) Outdoor fniture;                                             expense but are not permitted to
                 c) Floor coverings;                                              remove: and

                (d) Lobby and hallway furnishings;                       (4) "Money" and 'Securities".
                (e) Appliances used for refrigerating,           2. Property Not Covered
                    ventilating, cooking, dishwasii irg              unless the fo:lowing is added by endorse-
                    or laundering;                                   ment to this Coverage Form, Covered Prop-
                                                                     erty does not include:




MP TI 02 0205                   Copyrgbt, The Travelers Indemnity Company, 2004                         Page 1 of 3
    Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 73 of 169. PageID #: 80



13US1N ESOWNERS


       a. Aircraft;                                               L   'Valuable Papers und Records", except
       b. Automobiles held for sale;                                  as provided in the Valuable Papers and
                                                                      Records Coverage Extension;
       c. Vehicles or self-propelled machines that
          are:                                                  M. Property that is covered under another
                                                                    Coverage Form of this or any other policy
            (1 I Licensed for use or public roads; or               in which it is more specifically descrbd,
            (2) Operated principally away from The                  except for the excess of the amount du
                described premises:                                 (whether you can collect on it or not) from
                                                                    that other insurance;
            This paragraph does not apply to:
                                                                n."Fine Arts" except as provided in the Fine
            (1) Vehides or self-propelled machines                  Arts Additional Coverage;
                or autos you manufacture, process or
                warehouse;                                      o. Bullion, gold, silver, platinum and other
                                                                    precious alloys or Metals. except if they
              ) Vehicles or self-propelled machines,                are used in your "operations" (theft Rrnita
                other than autos, you hold for sale; OF             tion applies):
            (3) Trailers or semi-traders, except as             p. "Electronic Data ProcesFng Equipment"
                provided in the Won-Owned Detached                  (not including "stock') except as provided
                Trailers Coverage Extension.                        in the Electronic Data Processing Cover
       d. Darns or dikes:                                           age Extension:
       e. Contraband, or property in the course of              q, 'Eectronic Data Processing Data and
          illegal transportation or trade;                                   (not including 'stock") except as
                                                                    i1n   the Electronic Data Pctsa-
                                                                    provided
       C The cost of excavating, grading. backfill-                      Coverage Extension or In the Ac -
               or filling (except those costs made                  counts Recetvsble Coverage Extenston;
           necessary dire to repair of buildings in-                or
          cured under this Coverage Formfrom a
          Covered Cause of Loss), reclaiming or                 r. Outdoor signs. except as provided in the
          rastoring lend or water:                                  Signs Coverage Extension.
        , Water or land whether in its naturu) state         3 Income
                                                              . Bwslnoss and Extra Expense
          or otherwise (including land on which the               Business Inconie and Extra Expense is pro-
          property is located), land improvements,                vided at the premises described in the IDecla-
          grcMng crops or standing timber;                        rations when The Declarations show that you
       h. Outdoor trees, shrubs, plants and iaw15,                have coverage for Business lflcdimt and Ex
          other than 'stocR'1 except as provided in               tra Expense
          the Outdoor Trees, Shrubs, Plants and                   a. Business Income
          Lawns Coverage Extension.                                   (1) Business Income means:
          The following property white outside of
                                                                           (a) Net Income (Net Profit or Loss
          the buildings:
                                                                               before income taxes) that would
            (1) bridges, walks, roadways, patios or                            have been earned or incurred, in -
                other paved surfaces; or                                       cluding'
            (2) Outdoor radio or television anterinas.                         (i "Rental Value"; and
                (including satellite dishes) and nclud-                        Vi) "Maintenance Fees", if you
                ing their lead-in wiring, masts or tow-                              are a condominium associa-
                ers;                                                                 lion; and
          except as provided in the Outdoor Prop-                          (b) Continuing normal operating ex-
          arty Coverage Extension,                                             ponses incurred, including pay-
                                                                               roll.
       j. Watercraft (including motors, equipment
          and accessories) while afloat;                              (2) We will pay for the actual loss of
       k. Accounts and bills, except as provided in                       Business Inconie you sustain due to
          the Accounts Receivable Coverage Ex-                            the necessary riSuSpensionhl of your
          tension:                                                        "operations' during the "period of res.
                                                                          toratiori'. The "suspension' most be



Page 2 of 39                   Copyright, The Travelers Indemnity Company, 2004                 MP TI 02 02 06
    Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 74 of 169. PageID #: 81



                                                                                        BUSINESSOWNERS


             0au3ed by direct physical loss of or                     to the extent it reduces the srriount of
             die to property at the described                         lose that otherwise would have been
             premises. The loss or damage must                        payabFe under Paragraph L Piisiness
             be caused by or result from a Cov-                       Income, above.
             ered Cause of Loss, With respect to                cExtended E3usness Income
             lose Of or damage to personal prop-
                                                                 If the necessary "suspension" of your
             erty In the opera or persona' property               "operations" podLjces a Busnes5 Income
             in e vehicle, the described premses                 loss payable under Paragraph a. Busi-
             include the area within 1,000 feet of               ness Income above, we will also pay for
             the site at which the described prem-                the actual loss of business Income you
             i5es are located                                    sustain durini the period that:
          (3) With respect to the requirements Set                (1) Begins on the date properly is actu-
              forth in Paragraph () above. if you                     ally repaired, rebuilt or replaced and
              rent. lease or occupy only part of the                   operations" are resumed: and
              site at which the described premises
              are located, the described premises                   (2) Ends on the earlier of:
                 means:                                                  (a) Tie date, you could restore your
              (a) The portion of the building which                          "operations" with reasonable
                                                                             speed, to the level which would
                  you rent- lease or occupy; and
                                                                              ererete the Business Income
              (b) Any area within the building or on                         amount that wQLdd have existed if
                  the site at which the described                            no direct physical loss or damage
                  premises are located. if that area                         occurred, or
                  servIces, of is used to gain ao-
                  cess to, the described premises.                       (b) Sixty consecutive days after the
                                                                             date determined in Paragraph (1)
      b. Extra Expense                                                       above.
         (1) Extra Expense means reasonable                         However, this extended Business Income
             and necessary expenses you incur                       does not apply to loss of Business In-
             during the "period of restoration" that                conic incurred as a result of unfavorable
             you would not have Incurred if there                   business conditionS caused by the impact
             had been lie direct physical loss of or                of the Covered Cause of Loss in the area
             damage to property caused by or re-                    where the described premisos are lo-
             suiting from a Covered Cause of                        cated-
                 Loss.                                           d. lf the Declarations show for Business In-
          (2) We will pay Extra Expense (ether                      come and extra Expense:
              than the expense to repair or replace                 (1) Actual loss for 12 consecutive
              property) to:                                             months. then we will pay for loss of
                 (a) Avoid or minimize the "suspen-                     Business Income and Extra Expense
                      sion" of business and to continue                 that occurs within 12 consecutive
                      "operations" at the descdbed                      months following the date of direct
                      premises or at replacement                        physical loss or damage; or
                      premises or temporary locations,              (2) Actual loss up to 12 consecutive
                      including relocation expenses                     rmnths subject to a maximum dollar
                      and costs to equip and operate
                                                                        limit, then we will pay for IOU of Bui-
                      the replacement premises or
                                                                        neSs Income and Extra Expense that
                      temporary tocatbns. or
                                                                        occurs within 12 consecutive months
                 (II) Minimize the "supenston" of                       following the date of direct physical
                      business if you cannot continue                   loss or damage, sul,jact to the hmit
                    "operations                                         shown in any one occurrence.
          (3) We will also pay F.xtra Expense (in-           4. C*vered Causes of Loss
              ckithng £xpeditimg Expenses) to re-
              paw or replace the property, but only              RISKS OF DIRECT PHYSICAL LOSS unless
                                                                 the toss is:



MP TI 02 02 05                 Copyright, The Travelers Indemnity Company, 2004                  Page 3 of 89
    Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 75 of 169. PageID #: 82



 Usl NIE&3OWNERS


       a. Limited in Paragraph A.5. Limitations; or                     () Containers of property held for
      h, Excluded in Paragraph E3,, Exclusions,                           sate, or
   S. LJDTS                                                            () Photrapliic or scientific nstru
                                                                          nieni ieriees.
      L We will not pay foc loss of or damage to:
                                                               c. For loss or damage by 'theft", the most
           (1) The 1nte6or of any building or truc-               we will pay in any one occurrence for the
               ture or to persona' property in the                following       or property is:
               building or structure, caused by rain,
                                                                   (1) $2500 for till furs, fur gamierts and
               snow, sieet, ice, sand or
                                                                       garments trimmed with fur.
               whether driven by wind
               unless-                                             (2) $000 for all eweky, watches, watch
                                                                       movements, jewels. pearls, precious
               (a) The building or structure first sus-
                                                                       and semi-precious stones, bullion.
                   LanS damage by a Covered
                   Cause of Loss to its roof or watts                  gold, silver, platinum and other pre-
                   through which the T'Ffl, snove,                     claus alloys or metals This lriit does
                   sleet, ice, sand or dust enters; or                 not apply to jewelry and watches
                                                                       worth $500 or test, per item.
               (b) The loss or dannage is caused by
                   or resuitE &onl thawing of snow,                () $2.500 for all patterns. dies, molds
                   Sleet or ice on the Wilding or                       and forms.
                   structure.                                  ci. We will not pay for any loss or damage
           (2) Stem, Loilere, steam pipes. steam                   c.aised by any of the following. even if
               engines or steam turbines, coused                   they are Covered Causes of Less, if the
               by or resuttir9 from any condition or               building where loss or damao occurs
               event inside suth equipment. But we                 has been 'vacant' for more than 60 con-
               witF pay for loss of or damage t                    secutive days before that loss or damage
                                                                   occurs:
               equipment caused by or resulting
               from an oxplouion of gases or fuel                  (1) Vandalism;
               within the furnace of any fired vessel              (2) Sprinkler Lealege, uil&ss you have
               or within the flues Of PCS1$                            Protected the system against freoz-
               through which the gases of oombus-
               ton pass.
                                                                   (3) Building glass breakage;
           (3) Hot water boilers or other water tieet
                                                                   ()                or leakage of water;
               ing equipment caused by r resulting
               from any condition or event inside                  (5) Theft"; or
               stith boilets Of equipment, other than              (Li) Attempted theft".
               explosion.
                                                                   With respect to Covered Causes of Loss
       b. We will riot pay for toss of or damage to                other than those listed in Paragraphs (1)
          the following types of property unless                   through (6) above, we will reduce the
          caused by any of the "specified causes of                amount we would otherwise pay for the
          loss" or building glass breakage:                        loss or damage by 15%.
           1) Live animals, birds or fish, and then            e. Coverage for Business income arid Extra
              only if they are killed or their destruc-           Epese does not apply to any toss or in-
              lion is made necessary.                             crease in loss caused by direct physical
           (2) Fragile andes such as glassmiare,                  toss of or damage to Electronic Data
               statuary, marbles, chinaware and                   Prooessing Data and Media', except as
               porcelains. if broken. This limitation             pnivided in the Interruption of Computer
                                                                  Operations Coverage Extension.
               does not apply to:
                                                            6. Add ltkial Coverages
               (a) Glass that is pan of the exterior
                   or interior of a building or struc-         Unless Otherwise stated, payments made Un-
                   t(Jre;                                      der the following Additional Coverages are in
                                                               addition to the applicable Limits at Insurance,




Page 4 of 89                  Copyright, The Travelers Indemnity Company, 2004                  MP TI 02 0205
    Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 76 of 169. PageID #: 83



                                                                                       BUS1NESSOWNRS


      a. Arson and Theft Reward                                        log within I P0 days of the date of di-
                                                                       rect physical loss or danage
           (1) We will pay for reasonable expenses
               you incur for rewards that lead to:                 (2) Debris Removal does not apply to
              (a) An arson conviction in connection                    costs to:
                  with a coveted fire or explosion                     (a Extract nlpoilLitantafi from land or
                  loss, or                                                  water, or
              (b) A 'theft convãclion in cxior                         (b) Remove, restore or replace pol-
                  with e covered 'thefL lose.                               luted land or water.
           () The most we will pay under this Adi-                 (3) Except as provided in Paragraph (4)
              tiortl Coverage in connection with a                     below, payment for Debris Removal
              particular loss is $5, 000.                              is included wiThin the applicable Limit
      b. Claim Data Expense                                            of rnsurance shown in the Declara-
                                                                       tions. The most w will pay under this
          (1) we will pay the reasonable expenses                      Additional Coverage is 25% at:
              you iriwr in preparing claim data
              when we r&luire such data to show                        (a) The amount we pay fof the direct
              the extent of loss. This includes the                        physical loss or damage to Cov-
                                                                           ered Property; plus
              cost of taking inventories,making ap-
              praisals, preparing income state-                        (b) The deductible in this Coverage
              ments, and preparing other documen-                          Form applicable to that toss or
              tation.                                                      damage.
           (2) Under this Additional Coverage, we                  (4) When the debris removal expense
               will not pay for:                                       exceeds the 25% limitation in Para-
                                                                       graph () above or when the Bum of
               (a) Any expense kicurmd, directed,
                                                                       the debris removal expense and the
                    or billed by or payable to attor-
                                                                     amount we pay for the direct physical
                    neys, insurance adjusters or their
                    associates or subs idisries;                     loss of or damage to covered Prop-
                                                                     erty exceeds the applicable Limit of
               (b) Arty costs in connection with                     Insurance, we will pay up to an addi-
                    Paragraph E.2. Appraisal: or                     tional S25,000 for debris removal ex-
               (c) Any expenses incurred, directed.                  pense in any one occurrence, at ea ch
                    or billed by or payable to insur-                described premises.
                    ance brokers or agents, or their           d. Employee Dishonesty
                    associates or subsidiaries, with-
                    out our Written consent prior to               (1) We will pay for toss of or damage to
                    such expeoses being incurred.                      Covered Property resulting directly
                                                                       from "employee dishonesty'.
            3) The most we will pay for preparation
               of claim data under this Additional                     We will pay for toss or damage you
               Coverage in any one occurrence is                       sustain through acts committed or
               $5,000 regardless of the number of                      events occurring during the Policy
               premises involved.                                      Period. Regardless of the number of
                                                                       years this insurance remains in force
       c   Debris Removal                                              or the number of premiuins paid, no
           (1) We will pay your expense to remove                      Limit of Insurance Cumulates year to
               debris of Covered Property, other                       year or period to period.
               than outdoor trees, shrubs, plants                  (2) Paragraphs 13.2.111h. and 13,2o. do not
               and twri- as described in the Out-                      apply to this Additional Coverage.
               door Trees, Shrubs, Plants and
                                                                   (3) We will not pay for loss reaultnçj from
               Lawns Coverage Extension, caused
               by or resulting from a Covered Cause                    the dishonest acts of any 'employee"
                                                                       if coverage for that"employee" was
               of Loss that occurs during the policy
                                                                       either cancelled or excluded from any
               period The expenses with be paid
                                                                       prMous insurance policy of yours
               only if they are reported to us in writ-



MP TI 02 02 05                Copyright, The Travelers Indemnity Company, 2004                   Pa ge 6 of 39
    Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 77 of 169. PageID #: 84



U$LNESSOWNERS


               pr oviding "employee dirionesty'                       (a) This Additional Coverage, as of
               coverage.                                                  its affective date: or
          (4) This Additional Coverage Is cancel l ed                 (b The prior "mplye Dishonesty"
               as to any"employee" immediately                            insurance, had it remained in et-
               upon discovery by:                                         feet.

               (a) You: or                                     e. Expediting Expenses
               (b) My of your partners. 'membcrs,                 (1) In the event of direct physical loss of
                   'managers", officers, directors or                  or damage to Covered Property
                  trutee, not in collusion with the                    caused by or resulting frorn a Cov-
                   'empIoyee,                                         ered Cause of Loss, we will pay for
                                                                      the reasonable and necessary addi-
               of any fraudulent dishonest act com-
                                                                      tional expenses you incur to snake
               mitted by that"employed' before or
                                                                      temporary repairs, expedite perma-
               after being employed by you.
                                                                      nent repairs, or expedite permanent
          (5) We wilf pay for covered loss or darn-                   replacement, at the premises sustain-
              age only if diceverad no later than                     ing loss or damage. Expediting ex-
               one year kom the end of the Policy                     penses include overtime wages and
               Period.                                                the extra cost of express or other
          (6) The most we will pay for toss or darn-                  rapid means of transportation. Expe-
              age under this Additional Coverage in                   ditng expenses do not include ex-
              any one occurrence is 251)OO.                           penses you incur for the temporary
                                                                      rental of property or temporary "e-
          (7) With respect to this Additional Cover-
                                                                      placement of damaged property.
              age, occurrence means all loss or
              damage caused by or involving the                    21 With respect to this Additional Cover-
              same"employee(s) " whether the re-                       age, "breakdown" to "covered equip-
              sult of a sin gle act or series of acts.                 ment' will not be considered a Cov-
                                                                       ered Cause of Loss, even if otherwise
          () If, during the pericict of any prier "Em-                 covered elsewhere in this Coverage
               ployee Dishonesty" fnwrerice, you
                                                                       Form.
               (or any predecessor In interest) sus-
               tained loss or damage that you could                () The most we will pay under this Addi-
               have recovered under that insusance,                    tional Coverage in any one occur-
               except that the time within which to                    rence is $25,000. tgadles.s of the
               discover loss or damage has expired,                    number of premises inv olved.
               we "MIt pay for it under this Additional        f. Fine Arts
               Coverage, subject to the following:                 (1 When a Limit of Insurance is shown
               (a) This insurance becerne effective                   in the Declarations for Business Per-
                   at the time of cancellation or ter-                 sonal Property at any described
                   mination of the prior     ucnce.                    premises, we will pay for direct physi-
                   and                                                 cal loss of or damage to r firie arm"
               (LI) The loss or damage would have                      which are owned by:
                   been covered by this insurance                      (a) You; or
                   had it been in effect when the
                   ads or events causing the loss or                   (b) Otlie's end in yo care, custody,
                   damage were committed or oc-                            or control;
                   curred,                                             caused by or resulting from a Cov-
           (9) The insurance provided under Para-                      ered Cause of Loss, including while
               graph (R) above is part of, not in addi-                an exhibit anywhere within the Cov-
               tion to the Limit of Insurance de-                      erage Territory-
               scribed in PaTagrph (B) above and is                (2) The breakage limitation under Para-
               limited to the lesser of the eniount re-                graph A.5.b.(2) does not apply to this
               coverable under:                                        Additional Coverage,




Page 6 of 39                  Copyright, The Travelers Indemnity Company. 2004                MP TI 02 02 06
    Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 78 of 169. PageID #: 85



                                                                                           BUSI NESSOWN.FS


           (3) The following exclusions apply to this               liability for   fire   department   srvic
               Additional Coverage:                                 charges-.
              (a) We will not pay for loss or darn-                 (1) Assumed by contract or agreement
                  age caused by or resulting from                       prior to loss, or
                  wear and tear, any quality in the               (2) Required by local ordinare.
                  property that causes it to damage
                  or destroy itself, gradual deteria.          h. Fire Protective Equipment Dlschare
                  ration, insects,birds, rodents or               (1) If fire protective equipment dis-
                  other animals;                                      charges accidentally or to control a
              (b) We will not pay for loss or darn-                   Covered Cause of Loss we will pay
                  age caused by or resulting from                     your cost to:
                  dampness or dryness Of biiOS                          (a) Refit or recharg e the system with
                  phere, Or c 41!es in or extremes                          the extinguishing ajents that
                  of temperiure;                                            were diachar'ecf: and
              (v) We will not pay for loss or dam-                      (h) Replace or repair faulty valves or
                  age caused by or reultIn9 from                            controls which cused the dis-
                  any repairing, restoration or re-
                  toithir1g process;
                                                                    (2) The most we will pay tinder this Addi-
              (d We will not pay for loss or dam-                       ticirial Coverage in any one occur-
                  age caused by or resulting from                       rence is $1(}000, reçrdless of the
                  faulty packing;                                       number of premises. involved.
              (e) Paragraph Bib, Earth Move-                   1,   Forgery or Altoretien
                  ment;
                                                                    (1) We will pay for Loris resulting directly
              (I) Paragraph D.c. Governmental
                                                                        from "forgery" or alteration of checks,
                  AOtiorL
                                                                        drafts, promissory notes, or similar
              (g) Paragraph 13.14. Nuclear Haz-                         written promises, orders or directions
                  ard,                                                  to pay a sum certain in rnc'ney that
              (h) Paraofaph B.1.1. War and Military                     are made or drawn by or drawn tpoii
                  Action;                                               you, or made or drawn by one acting
              (I) Paragraph BA.g Water;                                 as an agent or purported to have
                                                                        been so made or drawn
              (3) Paragraph 3.1.h. Neglect; arid
                                                                        We wilt consider signatures that are
              (k) Paragraph
                                                                        produced or reproduced electrorti
                 No other exclusions in Paragraph B.                    cally, mechanically or by facsimile the
                 Exclusions apply to this Additional                    same as handwritten signatures.
                 Coverage. However, if any exclusions
                                                                        We will pay for loss that you sustain
                 are added by endorsement to this
                                                                        through acts committed or rerit oc-
                 Coverage Form, such exclusions will
                                                                        curring during the Policy Period. Re-
               apply to this Additional Coverage.
                                                                        gadles"- of the number of years this
          (4) The most we pay for lose or damage                        insurance remains in force or the
               under this Additional Coverage in any                    u-wrnber of premiums paid. no Urriit of
              one occurrence is $5.000, or the                          insurance cumulates from year to
              amount shown in the Declarations for                      year or period to period.
              'Tine arts', whichever is greater. This               (2) We will not pay for loss resulting from
              limit applies regardless of the number                    any dishonest or crireitial ads corn-
              of premises involved,
                                                                        mittd by you or any of your partners,
       g. Fire Department Service Charge                                'employees", "members", "manag-
          When the fire department is called to                         ers, officers, directors or trustees
          save or protect Covered Property from a                       whether acting alone or in collusion
          Covered Cause of Loss, we will pay up to                      with other persons.
          $25,000 in any one occurrence for your



MP 11 02 02 05                Copyright, The Travelers Indemnity Company, 2004                    Page 7 of 39
    Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 79 of 169. PageID #: 86



BUINESSOWERS


          (3) We wig pay for covered loss discov-                      fend against the suit, we will pay for
              ered no later than one year from the                     any reasonable legal expenses that
              end of the Policy Period                                 you incur and pay In that defense.
                                                                       The amount we will pay for these le-
           (4) The most we will pay for toss under
               this Additional Coverage in any one                     gal expenses will be part of and not in
                                                                       addition to the limit described in
               occurrence is $2000, regardIes of
               the number of premie involved                           Paragraph (4) above.
                                                               j. Newly Acquired or Constructed Prop-
           (6) With respect to this Additional Cover
                                                                   erty
               age, occurrence means all loss
               caused by any person, or in which                   (1) Buildings
               that person is concerned or impli-                      (a) We will pay for direct pFiyscaF
               cated, either iresolting from a single                      loss of or damage to tha following
               act or any number of such acts,                             property caused by or resulting
               whether the loss involves one or                            from a Covered Cause of Loss:
               more instruments.                                           (I) Your:
           () If. during the period of any prior For-                           a) New buildings while be-
              gery or Alteration insurance, you (or                                 ing built on a prrnbses
              any predecessor in interest) us-                                      shown in the Declare-
              tarred loss or damage that you could                                  dens;
              have recovered under Uiat insurance,
                                                                                b) New buildings white be-
              except that the lime within which to                                  ing built on newly cc-
              discover loss or damage has expired,                                   iuired premises: and
              we will pay for it under mis Additional
              Coverage provided;                                                C) Materials,      equipment,
                                                                                    supplies and temporary
               () this insurance became effective                                   structures used in con
                    8t the time of cancellation or ter-                             riection with such build-
                    mination of the prior insurance:                                ings while they are being
                    and                                                             built or
               {b) The loss would have been cov                            Iii) Buildings you acquire by put-
                    ered by this insurance had it                               chase or lease at any prem-
                    been in effect when the acts or                             ises, including those prem-
                    events causing the loss were                                ises shown in the Declara-
                    committed or occurred                                       tions.
           (7) The insurance provided under Para-                      (b) The most we will pay for toss of
                   ph (0) above is part of, and not in                     or damage to newly constructed
               addition to the limit described in Pa-                      buildings or newly acquired build-
               graph (4) above and is limited to the                       i095 under this Additiona l Cover-
               lesser of the amount recoveiable un-                        age in any one occurrence is
               der:                                                          500,000 at each premises
               (a) This Additional Coverage up to                  (2) Bu noes Personal Property
                    the applicable Limit of Insurance                  (a) When a Limit of InsLiranca PS
                    under this Coverage Form, as of                        shown in the Dedaratioris for
                    its effective date; or                                 lticiness Personal Property at
               (b) The prior Forgery or Alterelion in-                     any described premses, we will
                    surance, had it remained in el.                        pay for direct physical loss of or
                    tct                                                    damage to the following property
           (8) If you are sued for refusing to pay                         caused by or resulting from a
               any covered instrument described in                         Covered Cause of Loss:
               Paragraph (1) above on the basis                            (i)    isi ness Personal Property,
               that it has been forged or attereci, and                         including such property that
               you have our written consent to de-                              you newly aoquire, at a build-




Page 8 of 39                  Copyright, The Travelers Indemnity Conipny, 2004               MP TI 02 0206
   Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 80 of 169. PageID #: 87



                                                                                          1U8i NESSOWNERS


                       irig you acquire by purchase                         property as a consequarwe of en-
                       or loose at any premises,in-                         forcement of the minimum re-
                       cluding those premises                               quirements of any ordinance or
                       stiovm in the Declara tions;                         law. This incroased cost of con-
                       and                                                  struction coverage applies only if:
                   (ii) Business Personal Property                          (I) The building is insured for re
                        that you newly acquire at                                placement cost;
                    described premises.                                     (ii) The building is repaired, re-
            (b) The most we will pay for loss of                                 built or reconstructed: and
                or damage to Business Personal                              (III) The repaired, rebuili or re-
                Property under this Additional                                    corutruted building is in-
                Coverage in any one occurrence                                    tended for sirri1iar occupancy
                   is $250,000 at each premises.                                  as the current building
         3) Period Of CovW49e                                                     unless otherwise recuired by
                                                                                  zoning or land use ordinance
             a) With respect to insurance under
                                                                                  or law.
                   this Additional Coverage, cover-
                   age will and when any o the k1                   (2) The ordinance or law referied to in
                   towing first occurs:                                 this Additional Cove rage is an ordi-
                   (i) This policy expires;                             nance or Law that:
                                                                        ( Rcgulatos the demolition, (,on-
                   () 180 days expire after you cc-
                        quire the property or begi n to                       truction or repair of buildigs, or
                        construct the property;                              establishes zoning or land use
                                                                             requirements at the described
                   (lu) You report values to us; 01                          prerrises; and
                   fly) 1he property i& more speci                       b) Is in torce at the time of the loss.
                        cally insured.
                                                                    () We will not pay under this Additional
                b) We will charge you additionsl                        Coverage for
                   premium for values reported to LIS
                   from the date construction begins                    (a) Loss due to any ordinance or law
                   Of you acquire the property.
                                                                            that:
      I. Ordinance or Law                                                   (I) You wCf C required to comply
                                                                                   with before the loss, even if
         (1) In the event of damage by a Covered                                   the building was undamaged;
             Cause of Loss to a building that is                                   and
             Covered Prop".we will pay for:
                                                                              ii) You failed to comply with; or
             a) Loss in value of the undaeaged
                portion of the building as a con                        (b) Costs asrociated with the er
                sequence of enforcement of the                              1orcemnt of any ordinance or
                minimum requirements of any or-
                                                                            law that requires any insured or
                dinance or law that requires the                            others 10 test for, monitor, clean
                                                                            up, remove, contain, treat, detox-
                demolition of undamaged parts of
                                                                            ify or neutralize or in arr way me-
                the same building:
                                                                               pond to, or assess the effects of
            (b) OemOlitin cost, meaning the                                 1
                                                                              potlutan1s"
                cost to demolish and clear the
                site of undamaged parts of the                       (4) Paragraph B.1.a. does not apply to
                same building s a consequence                            this Additional Coverage.
                of enforcement of the minimum                        {5 Subject to the limit described in
                requirements of any ordinance or                         Paragraph (6) below:
                law that required demolition of
                such undamaged property; and                             () The insurance provided under
                                                                             this Additional Coverage for loss
            (o) The increased cost of construc-                              in value to the undamaged por-
                 tion, meaning the increased cost                            tion of the building is limited as
                 to repair, rebuild or construct the                         follows:



MP TI 02 0205                 Copyright, The Travelers Indemnity Coniperty. 2004                   Page 9 of 39
    Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 81 of 169. PageID #: 88



3USl NESOWNERS


                    (i) If Replacement Cast Cover-                   (6) The most we will pay for k's under
                        a ge applies and the building                    this Additional Coverage for the total
                        is repaired or replaced on the                   of ail coverges describd in Para-
                        srne or another premises.                        graph (1) above in any One occur-
                        we will not pay more than the                    rence is $25,000 at each described
                        lesser of:                                       premie.
                        a) The amount you actually              I.   Outdoor Trees, Shrubs, Plants and
                             spend to repair, rebuild                LWIIS
                              r reconstruct the un-
                             darrisged portion of the                (1) We wilt pay for direct physical loss of
                              building: or                               or damage to outdoor trees, shrubs,
                                                                         plants (other than "stock" of trees,
                         b) The amount it would cost                        rubs or plants) and lawrs located
                              t restore the undam                        at the described pra1ises caused by
                              aged portion of the build-
                                                                         or resulting from s Covered Cause of
                              ing on the same prom-
                              ises and to the some
                              height, floor area, style              (2) The most We will pay for loss or dam-
                              and comparable quality                     age under this Additional Coverage in
                              of the original undaim                     any one ocourrbnw is $oao at each
                              aged portion at the build'                 described premises.
                              ing; or
                                                                     (3) Debris removaL because of covered
                     il) If Replacement Cost Cover-                      loss or damage to outdoor trees,
                         age applies and the building                    shrubs, plants and lawns, is included
                         is not repaired or replaced, or                 within the limits described in Para.
                         if Replacemeht Cost Cover-                      graph 2) above.
                         age does not apply, we will
                         not pay more than the actual            in Pollutant Cleanup and Remova l
                         cash value of the undamaged                 't) We wiB pay your necessary and rC5-
                         portion o the building at the                   sortable expense to extract "pollut-
                         time of loss,                                   ants' from land or water at the de
                (b) We will not pay more for                             scribed prerniea, if the discharge,
                    lion costs than the amount you                        ii5per561, seepage, migration, me-
                    actually spend to demolish and                       tease or escape of the "pollutants" is
                    clear the site of the described                      caused by or results from a "specifled
                    premises,                                            cause of toss" which occurs--
                (c) The insurance provided under                         (a) At the described premises:
                    this Additional Coverage for fn-                     (b) To Covered Property: and
                    creased cost of conalruction is
                    limited as follows:                                  (e) Qunrtg the policy period,
                    (i) If the building is repaired or               (2) The expenses will be paid only if they
                         replaced at the same -em-                       are reported to its in writing within
                         ises, or if you elect to rebuild                10 days of the dale an which the
                         at another premises, the                        1'spec'fied cause of Ios" occurs.

                         most we wl pay is the                       (3) This Additional Coverage does not
                         creased cost of construction                    apply to costs to test for, monitor or
                         at the same premises: or                        assess the existence, concentration
                    (ti) If the ordinance or law re-                     or effects of "pollutants", But we will
                         quires relocation to another                    pay for testing which is performed in
                         premises, the most we will                      (he- cc'use of extracting the 'polbit-
                         pay is the Increased cost of                    ants' from the land or water.
                         construction at the new prerm
                                                                     (4) The most we will py under this Addi-
                         ises.
                                                                         hlonal Coverage is $25,000 for the
                                                                         sum of all covered expenses arising



Page 10 of 39                  Copyright, The Travelers Indemnity Company, 2004                MP TI 02 02 05
   Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 82 of 169. PageID #: 89



                                                                                       BUSIE$SCWNR


             out of all Covered Causes of Loss                        (a) Caused by or resulting from a
             oceurrir1 4iJriri9 each separate 12                          Covered Gauze of Loss;
               rttr period of this policy beginrng                     b) Up to 1i5000 at each temporary
             with the effective date of this policy                       location in any one occurrence:
             This arnount applies regardless of the                       and
             number of premises involved.                             (c) During the storage period of up to
      n. Preservation of Property                                         90 consecutive days but net be-
                                                                          yond expiration of this policy-
         (1) If II is necessa ry to move Covered
             Property from the described premises                (2) This Additional Coverage does riot
             to preserve it from loss or damage by                    apply if the stored propoly is more
             a Covered Cause of Loss, we will pay                     specifically insured.
             for.                                             p. Water Da mage, Other Liquids, Powder
             (a) Any direct physical loss of or                  or Molten Material Damage
                  damage to such properly WhiI                    1) If loss or damage caueed by or result-
                 (i) f3elrig moved; or                                ing from covered water or other liq•
                 (ii) Temporarily stored at another                   uid, powder or molten material dam-
                      location only if the loss or                    age occurs, we will aio pay the rost
                      damage occurs within 90                         to tear out and replace any part of the
                    days after the property is first                  building or structure to repai darnacie
                    moved: and                                        to the system or appliance from
                                                                      which the water or other substance
             (b) The costs Incurred to
                                                                      esoapos.
                 (i) Remove such property from
                      the described premises: and                 (   We wilt rcit pay the cost to repair any
                                                                      defect to a system or appliance from
                 III) Return such property to the                     whiO the water. other liquid. powder
                      described promises.                             or molten material escapes But we
          (2) Coverage under this Additional Cciv-                    will pay the cost to repair or replace
              erage will and when any of the loliow-                  damaged parts of fire extinguishing
              ing first occurs:                                       equipment if the damage:
              (a) When the policy is amended to                       (a) Results in discharge of 5 ry sub-
                   provide insurance at the new lo                         stance from an automatkfire pro
                   cation;                                                 tectian system; or
              (b) The property is returned to the                     (b) is directly caused by freezing.
                   original described premises:
                                                                  (3 Payments under this Additional Coy-
              (c) uo days expire after the property                   erage are subject to and not in addi-
                   is first rroved: or                                tion to the applicable Limit of h5ur-
              (d) This policy expires.                                ance.
          (3) Payments under this Additional Coy-         7   Coverago EtteflS}orS
              erage are subject to and not in addi-           Urtes otherwise stated, payments madC un
              tion to the applicable Limit of Instir-         der the following Coverage Extensions are
              ance                                            subject to and not in addition to the applicable
      ci. Temporary Raloeatii*n of Property                   Limits of Insurance.
          (I) If Covered Property Is removed from             a Ac courrits. Receivable
                the described premises and stored                 (1) When a Limit of InLIrnce is shown
                temporarily at a location you own,                    in the Declarations for Business Per-
                lease or operate while the described                  sorral Property at the described prern-
                premises is b8ing renovated or re-                    ises you may extend that insurance
                modeled,we will pay for diTect physi-                 to apply to loss, as described in
                cal lose of or damage to that stored                  Paragraph (2) below, due to direct
                property:                                             p?mysical loss of or damage to your



MP TI 02 0205                Copyciht, The Travelers Indemnity Company, 2004                    Page 11 of 39
   Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 83 of 169. PageID #: 90



USINESSOWNER


               records of eccounis receivable (in-                     () Paragraph BAJ. War and Millary
               cluding those on electronic data
               processing media) CUSec by or                           (h) Paragraph      1.g, Water:
               suiting from a Covered Cause of                                                 Neglect: and
                                                                       (i} Paragraph
               Loss. Credit card compa ny media will
               be considered accounts recelivablo                      (11 Paragraplk
               until delivered to the credit card corn-                No other exclusions in Paragraph 8      ,


                                                                       Exclusions apply to this Coverage
         (2) We will pay for:                                          Exten sion. However, if any exdu
                                                                         ions are added by endorsement to
             (a) All 2Ti*Ufltt due                                     this Covefage Form. such exclusions
                 terriers that you are unable to col-
                                                                       will apply to this Coverage Extension,
                                                                    (4) The most we will pay under this Coy-
               (b) Interest charges on any loan re-
                                                                        ei-age Extension for loss of or darn-
                   qtjired to offset amounts you are
                   unable to cotleet pending                              ci to records of accounts receivable
                   payment of these amounts;                            in any one occurrence while in transit
                                                                        or at a premises other than the d-
               (c) Collection expenses in excess of                       cdbed premises is $25,000.
                   your normal cotlectiort exponas
                   that are made necessary by the                   5) The most we will pay under this Coy-
                   kiss or damage: and                                 erage extensIon tot loss of or dam-
                                                                       age to records of accounts receivable
               (d) Other reasonable epenes that
                                                                       in any one occurrence at each de-
                   you incur to re-esfablsFi your re
                   cords of accounts receIvabe.                        scribed premises is $25.000 or the
                                                                       amount shown in the Declarations for
         () The following exclusions apply to this                     Accounts Receivable, whichever is
             Coverage Extension:                                       greater.
             (a) We will not pay for loss caused                    G) Payments made under this Coverage
                 by or resulting from bookkeeping,                     Extension are in addition to the aili-
                 accounting or billing errors or                       cable Limits of Insurance.
                 omissions:
                                                                b   Appurtenant Buildings and Structures
                 We wilt not pay for kiss that
                 quires an audit of records or any                  (1 When a Limit of Insurance is shown
                 inventory conipirtahon to prove its                   in the f)aclaretions for Building at the
                 factual dstence;                                      described premises, you may extend
             (c) We will not pay for loss caused                       that insurance to apply to direct
                                                                       pwsicaF loss of or damage to incden-
                 by or resulting from alteration,
                 fatsification, concealment or de-                     tel appurtanant buidings or struc-
                 struction of records of accounts                      tures, within 1,000 feel of that de-
                 receivable done to conceal the                        scribed premises, caused by or re-
                 wrongful giving, taking or with-                      suiting from a Covered Cause of
                 holding of money. securities or                       Loss,
                 other property. But this 5xciusiork                (2) When a Limit of Insurance is shown
                 applies only to the extent of the                      in the Dectarat fons for Business Per-
                 wrongful giving, ts',ing or with-                        onial Properly at the described preirt-
                 holding:                                               ises, you may extend that insurance
             (d) Paragraph .1b. Earth Move-                             to apply to direct physical loss of or
                 merit:                                                 damage to Business Personal Prop-
             (e) Paragraph    13,1e, Governmental                       erty within incidental apiirteriant
                 Action:                                                buildings or structures within 1,000
                                                                        feet of that described pemises,
             (fj Paragraph B1d. Nuclear Haz
                                                                        caused by or resulting from a Cov-
                 ard;
                                                                        ered Cause of Loss.




Page 1 of 39                   Copyright, The Travelers Indemnity Company, Z004                MP TI 02 0205
    Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 84 of 169. PageID #: 91



                                                                                           BUSINESSOWNERS


          (3) incidents! appurtenant buildings or                        by chemicals accidentally or mali-
              structuresinclude-.                                        cioiisly applied to glass.
              () Storage buildings;                                  (3) We will also pay for necessary OX-
              (b) Carports;                                              penses in connection with loss or
                                                                         damage covered in Paragraphs (1) or
              () Garages;                                                (2) above, incurifid by you to:
              (d) Pump houses; or                                             Put up temporary plates or board
              (e) Above ground tanRs;                                         up openings:
              which have not been specifically de-                       (h) Rep air or replace encasing
              scribed in the Declaration.                                    frames; and
          (4) The most we will pay for loss or dam-                      (c) Remove or replace obstructions.
              age under this Coverage Extension in                   (4) The following exclusions apply to this
              any one ocorrence for any combine-                          Coverage Extension:
              lion of loss of or damage to Building
              and Ousiness Personal Property is                           t) We will not pay for loss or dam
                                                                             age caused by or resulting horn:
              $D,DOO rgard1ss at the number of
              described premises involved-                                   (I) Weandter
          (6) Payments made under this Coverage                              (ii) Hidden or la tent defect;
               Extension are in adthlion to the appli-                       (;iii) Corrosion; or
              cable Litiiils of Insurance.                                   (iv) RLIst:
      c. Building Glass                                                  {b) Paragraph B.1.b. Earth Move-
          (1) It:                                                            ment:


              (a) You are the building owner; and                        (c) Paragraph B1.c. Governmental
              (b) A Limit of Insurance is shown in                           i¼tiOn;
                  the Declarations for Building at                       (d) Paragraph B.1,rL tJLIC]ear Haz-
                  the described premises;                                    ard;
              you may extend that lF51iranCG to ap-                      (e) Patagraph RAJ, War and Military
              ply to direct physical loss of or dam-                         Action. and
              age to all exterior and interior building                  (f) Paragraph B.!l.g. Water.
              gloss caused by or resulting from a
                                                                         No other exclusions in Paragraph IL
                 Covered Cause of Lose, including
                                                                         Excluslns apply to this Coverage
              glass breakage and damage to glass
                                                                         Extension. However, if any exclu-
               y chemicals accidentally or mali-                         sions are added by endorsement to
              ciously applied to class.
                                                                         this Coverage Form, such exdtisions

          (2) If--                                                       will apply to this Coverage Extension.
              (a) You are a tenant'                              d. Business Income and Extra Expense
              (b) A Limit of Insurance is shown in                   from Depe ndent Property
                   the Declarations for Building or                  (1) Wlen the Declarations show 11-tat you
                   Business Personal Property at                         have coverage for Business Income
                   the described premises; and                           and Extra Expense, you may extend
              (c)  You  are contractually obligated to                   that inuraiice to apply to te actual
                   repair or replace building glass at                   Loss of Business Income you sustain
                   the described premises;                               and ceasoiiable and necessary Extra
                                                                         Expense you incur due to the 'sus-
                 you may extend that insurance lo ap-
                                                                         pension" of your "openaUon5' during
                 ply to dIrect physical loss of or clam-
                 age to all exterior and interior building               the "period of rostoratbn'. The 'sus-
                 glass caused by or resulting from a                     pension" mus     be caused by direct
                 Covered Cause of loss, including                        physical loss or damage at the prem-
                 glaSs breakage and damage to glass                      ises of a Eeectdent Property, caused




MP TI 02 02 05                  Copyright, The Travelers Indemnity Company, 2004                      Page 13 of 39
    Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 85 of 169. PageID #: 92



 USINESSOWNERS


                by or resulting from a Covered Cause                 4) This Coverage    tension:
                of Loss.                                                (a) Applies to Dependent Property
          (2) Dependent Property meant property                             premises 'ocated within the Cmi-
              operated by others, whom you de                               erase Territory: and
              perd on to:                                               (b) IDoes not apply when you have
              (a) Deliver materials or services                             more specific insurance under
                  (other than "Water supply ser                             any other policy.
                    vices",   communication     SOPPIY               S) We will reduce the amount of your
                    services' o 'power supply ser-                     Eusnrnss Iricome toss, other thari Ex
                    vices') to you, or to others for                   tra Expense, to the extent you can
                    your account (Contributirrg Loco-                  resume operations' in whole or in
                    tions):                                            part, by using any other avaiLbl:
                (b) Accept your products or services                   (a) Source of materials; on
                    (Recipient Locations);
                                                                        (b) Outlet for your products
                (c  Manufacture products for delivery
                    to your customers under contract                {6) The most we will pay for Buinc?as In-
                    of sale Mani4acturirj Loca-                         ccirne and Extra Expense under this
                    tions): or                                          Coverage Extension in any one cc-
                                                                        currence is $10,000. r ardless of
                (d) Attract ctaiMorners to your L
                                                                        the number of described premises or
                    ness (Leader Locations),
                                                                        number of Dependent Properties in-
           () With respect to this Coverage Exteri-                     volvcd
               ior, the "period of restoration":
                                                                   1) Payments made under this          age
              (a) Begins 24 hours after the time of                   Extension are in addition to the appli
                   direct physical loss or damage                     cable Limits of Insurance,
                   caused by or resulting from any
                   covered Cause of Loss at the                 a.  USITISS Income and Extra Expense        -



                   premises of the Dependent Prop-                 Newly Acquired Promises
                                                                    (1) When the Declarations show that you
                (b) Ends on the date when the prop-                     have coverage for business Income
                    erLy at the premises of the re-                     and Extra ixpense, you my extend
                    pendant Property should be ce-                      that insurance to apply to the actual
                    paired, rebuilt or ireplaced with                   1055 of Business Income you 5Jstaifl
                    reasonable speed and simila r                       and reasonable and necessary Extra
                    quality-, and                                       Expense you incur due to the sus-
                (c) Does not include any increased                      pension" 01 your 11opera1ions' during
                    period required due to the en-                      the "period of restoration', The 'sus-
                    forcement of any ordinance or                       pertsion" must be caused by direct
                    law that:                                           piyical loss or darnago caused by or
                                                                        resulting from a Covered Cause of
                    (i Regulates the construction,
                                                                        Loss at any premises you newly ac-
                         use or repair, or requires the
                         tearing down of any property;                  quife by purchase Or tease (other
                         or                                             than at fairs, trade shows or exhibi.
                                                                        tions)
                    (ii) Requires any insured or oth-
                         ers to test for, monitor, clean            (2) The most we will pay under this Coy-
                         up, remove, contain, treat,                    erage Extension for the sum of Busi-
                         detoxify or neutralize, or in                  ness income and Extra Expense you
                         any way respond to, or as-                     incur in any one occurrence is
                         sass the effects of "poUut-                    $260,000 at each newly acquired
                         ants.                                          premises
                                                                    () Insurance under this Coverage Ex-
                                                                         tension for each newly acquired




Page 14 of 39                  Copyright, The Travelers Indemnity Company, 2OD4               MP TI 02 02 05
    Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 86 of 169. PageID #: 93



                                                                                         USINESSOWt4ERS


             premises will end when any of the tot-                   (f) Otherwise covered under the
             lowing first occurs:                                         Fire Arts Additional Coverage; or
             (a) This policy expires;                                 (g) Otherwise covered under the fol-
                                                                          lowing Coverage Extensions:
             (b) gg days expire aft&r you acquire
                  that premises:                                         (i) Accounts Receivable:
             (c) You report that premises to us; or                      (ii) Electronic Data Processing;
             (d) The Business Income or Extra                            {ii) FersonI ffeets: or
                 Expense is more specifically in                         (iv) Valuable Papers and Fe
                  sured.                                                      ccn'ds.
              We will charge you addiliona pre-               q. civil Authority
              mium for premises reported from the                 (1) When the Qoclaretioris show that you
              date you acquire that premises.
                                                                      have coverage for 3uiness Income
              Payments medt under this Coverage                       and Extra Expense, you may extend
              Extension are in addiUon to the appli-                  thet irw.lrrarlce to .apply to the act uat
              cable Limits of tnsurartce.                             loss of Business Income you sustain
      1   Business Persona l Property Off Prem-                       and reasonable and necessary Extra
          ises                                                        Expense you incur caused by action
                                                                      of civil authority that prohibits access
          (1) When a Limit of Insurance ja shown
                                                                      to the described premises The civil
              in the Declarations for Business Per-
                                                                      authority action must be due to direct
              sonal Property at the described prom-
                                                                      physical loss of or damage to prop-
              ises, you may extend that Wisurance
                                                                      erty at locations, other than described
              to apply to direct physical loss of or
                                                                      premises, that are withm 100 miles of
              damage to such property caused by
                                                                      the described premises, caused by or
              or resulting from a Covered Cause o
                                                                      resulting from a Covered Cause of
              Loss while:
                                                                      LoSS.
              (a) In the course of transit to or from
                  the decnbed premises; or                        (2) The coverage for Business Income
                                                                      wig begin 24 hours after the time o
              (b) Temporarily away from the do-                       that action and will apply For s period
                  scribed premises, anc                               of tLree consecutive weeks after coy-
                  (i) At a premises you do not                        e1e9e begins.
                       Own. IeSe or operate, or
                                                                   (3) The coverage for Extra Expense will
                  {ii} At any fair, trade show or ex-                  begin immediately after the time of
                        hibition at a premises you do                  that action and will end when your
                        not own or rerjularly occupy.                  Business Income coverage ends for
          (2) This Coverage Extension does not                         this CiDveree Extension
              apply to property;                              }l, E3ectronic Data Processing
              (a) While In the custody of the United              (1) When a Limit of Insurance is shown
                  States PostalService;                               in the Decl.rtiorts for Business Per-
              (h) Rented or leased to others;                         sonal Property at the descnbed prem-
              (c) After delivery to customers:                        ises, you may extend that insurance
                                                                      to apply to direct physical loss of or
               d) In the care, custody or control of                  damage to 'Electronic Data Process-
                   your saiespersons, unless the                      ing Equipment' and to "Electronic
                   property is in such care, custody
                                                                      Data Processing Data and Media',
                    r control at a lair, trade show or
                                                                      caused by or resulting from a Cov-
                   exhibition;
                                                                      ered Cause of Less.
              (e) Temporarily at a premises for
                   more than 60 consecutive days,                 (2) Worldwide covercie is provided un-
                   except"money" and "securities'                     cler this Coverage Extension The
                   at a "banking premises";                           coverage territory as described in



MP Ti 02 02 06               Copyright, The Travelers Indemnity Company, 2004                    Page 1 of 39
    Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 87 of 169. PageID #: 94




                Paragraph P.Wb does not apply to                                  deficiency in design, instalta-
                this Coveragi? Extension.                                         lion, niajntenatce, repair or
                                                                                  modifiction of your computer
            ) This Coverage Extensi on does not                                   system or any campiter sys
              apply                                                               tern or network to which your
                    Ir5lII.
              ()           or                                                     system is connected or on
              (b) Property that is teased Of rented                               which your system depends
                  to others.                                                      (including electronic data) re-
                                                                                  sults in a "specified cause of
           4) The following exlusior       as de-                                 loss' or rnechartical break-
              scriLed in Paragraph. B Exclusions                                  down of "Electronic Data
              do not apply to this Coverage Exiar,-                             Processing Equipment", we
              slort                                                             wilt poy for the Foss or dam-
              (a) Paragraph I Utility Services
                                ..
                                                                                age caused by that "specified
                                                                                cause of kiss" or mechanical
                (b) Paragraph 2.a.; or                                          be1cdown of "Electronic
                (c) Paragraph 2AI.(6).                                          Data Processing Equipment",,
          () The foFFowrig additional exclusions                           (iv) Unexplained or indelermin-
             apply to this Coverage Extension:                                  able failure, malfijrcon or
             (a) We will not pay for loss or darn-                                S0WdOWfl of a COlTPUtC1 Sys-
                 age caused by or resulting from                                  tern, including "Electronic
                 any of the following:
                                                                                  Data Processing Data and
                                                                                  Media" or the inability to ac-
                 (I) Programming errors, ornis-                                   cess or properly n-tanipulata
                     sions or incorrect instructlOis                            "Electronic; Data Processing
                     to a mactine. But if pro-                                  Data and Media"; or
                     grammiilg errors, omissions
                     or incorrect instructions to a                         (v) "Electronic Vandalism" e--
                        machine results in a "sped-                             cept as provided in Para-
                        fiç3d cause of loss" or me-                             graph fO below.
                        chrical breakdown of "Elec-                 (6) The most we will pay under this COv
                        tronic    Data   Processing                     erae Extension for loss of or dam-
                        Equipment", we wilt pay for                     age to r9Elctronic Data Processing
                         the loss or damage caused                      Equipment" and to "Electronic Data
                        by that -speckled cause of                      Processing )ata and Media", while in
                        loss" or mechanical break-                      transit or at a promises other thart the
                        down of "Electronic Data                        described premises, in tiny one cc-
                        ProcessingEquipment";                           currence, is $25,000-
                    (H) Unauthorized viewing, copy-
                                                                     7) The most we will pay under this COY-
                        ing or use of "Electronic Data                  erage Extension for loss of or dam-
                        Processing Data an
                        Processing
                                                                             to ôupli cstes ot your "Electronic
                        (or any proprietary or confi-
                                                                        Data Processing Data and Media"
                        dential information or intewec-
                                                                        while stored at a Separate premises
                        tual property) by any person,
                        even if Such activity is char-                  from where your original PrElectronic
                        aclerized as theft'                             Data Processing Data and Media" are
                                                                        kept, in any one occurrence, is
                     iit Errors or deficiency in design.                $25,000.
                         installation, mnainterrice, re-
                         pair or modification of your               (8) The most we will pay under this Ccv-
                         computer systems or any                        erege xtsnsior' for loss or damage
                         computer system or network                     to 'Electronic Data Processing Equip-
                         to which your system is con-                   merit", including such property you
                         nectd or on which your sys-                    newly acquire in any one occurrence
                         tern depends (including elec-                  is $25000 at each newly acquired
                         tronic date), But it errors or                 premises. With respect to insurance




Pige 16 of 39                  Copyright, The Travelers Indemnity Company, 2004                  MP Ti 02 02 05
    Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 88 of 169. PageID #: 95



                                                                                            BUSI NESOWN1RS


             under this Coverage Extension on                            time arid are the reaulL of the same
             newly acquired "EFectropiic Data                            cause wi1 also be considered one
             Process ing Equipment coverage Will                          breakdowm
             end when any of the following f                          2) Under this Cov erage Exionsion, the
                                                                         following coverages also apply:
              (a) This policy expires,                                   (a) Expediting Expenses
              (J 180 days expire after you acquire
                                                                              () In the event of direct physical
                  the "Electronic                                                  loss of or damage to Covered
                  Eqtjiprnentu: or
                                                                                   Property caused by or resufl
               c) You report values to t.                                         ing from a "brea kdown" to
                                                                                   "covered cCuipmerif', we will
          (I)) The most we wilt pay under this Coy-                                  ay for the reasonable addi-
               eege Extcrion for loss of or darn-
                                                                                   tlnaI expenses you necos-
               ego to "Electronic Data Processing                                     riIy incur to make tempo-
               Data and Media" caused by or result-                                rap, repairr to or expedite
               irig from "electronic vandalism", in                                the permanent repair or re-
                     one occurrence is $25,00Q re.                                 placement ot, the lost or
               gardless of the number of the number                                damaged Covered Property.
               of premises involved Such limit also
                                                                              (ii~ Expediting expenses include
               applies toariy otliewie covered lOSS
                                                                                   overtime wages nrid the extra
               of Business Inco me or Extra Ex-                                    cost of express or other rapid
               pense.                                                              means of transportation,
         (10) The most we will pay under this Ccv-                            (li) The most we will pay under
              erage ExtenslDn for loss of or dam-                                  this Coverage Extension for
              age to"Electronic Date Processing                                    all Expedffiny Expenses aris-
              Equipment' and to "ElectroniQ Data                                   ing out of any one "break-
              Processing Data and Media", at the                                            is $26,000. This limit is
              described premises, in any one oc                                     part of and not in addition to
              currence. is the limit of Insurance                                  the Limit of Insurance that
              thowi-i in the Declarations for                                      applies to lost or damaged
              ness Personal Property at such                                       Covered Property.
              premises or $60,000, whichever is                          (b) "Pollutants"
             less-
                                                                             (i) In the event of direct physical
          Equipment Breakdown                                                     loss of or damage to Covered
          (1) When a Limit of Insurance is shown                                  Property caused by or result-
              in the Declarations for Wilding or                                  inj from a "brealdcwn" to
              Business Personal Property at the                                   "iovered equipment". we will
              described premiees, you may extend                                  pay for the additional cost to
              that insurance to apply to direct                                   repair or rcpise Covered
              physical loss of or damage to Ccv-                                  Property because of con-
              ered Property at the described prem-                                tanhirta tiOfl by pollutants',
              ises caused by or resulting from                                    This includes the additional
              "breakdown" to "covered equipment'.                                 expenses to clean up or dis-
                                                                                  pose of such property. Addi
              With respect to otherwise covered                                   liorral costs n-roan those be-
              Business Income and Extra Expense,                                  yond what would have been
              "breakdown" to "overed equipmen t"                                  required had no "pollutants"
              will be considered a C ove red Cause                                been involved.
              of Los                                                         (ii) The most we will pay under
                 If rm iriitial "breakdown" causes other                           this Coverage Extension for
                 "breakdowns", all will be considered                             loss or danigo to Covered
                 one "breakdown". All "breakdowns"                                Property caused by contanii
                 that manifest themselves at the same                              nation by "pollutari&' arising



MP '11 02 0205                  Copyright, The Travelers Indemnity Company, 2004                     Page 17 01 39
    Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 89 of 169. PageID #: 96



U$lNESSOWNERS


                       out of any one bredown'                           (c) Paragraph 2.e.
                        is $2000. This limit is sub-                  (7) With respect to this Covsrae Exten-
                       ject to and not in addition to                    sion, the following condition is added
                       ttle Limit of Insurance that                      to Paragraph l. Commerc4 Property
                       a pplies to lost or damaged                       Conditions.
                        Covered Property.
                                                                         Suspension
                (c) Service Interruption
                                                                         If any "covered equipment" is found
                   When the Declarations show that
                                                                          to be in, or exposed to a dangerous
                   you have coverage for Business
                   h'corne and Extra Fxpefl$a, you                       condition, any of our representatives
                   may extend that insurance to ap-                      may immediately suspend the incur-
                   ply to toss caused by or resulting                    ance provided by this Coverage Form
                   from a"breakdown" to equipment                        for loss on 6arnage caused by or re-
                   that is owned.. Operated or cor-                      sulting from a 'breakdown to that
                   trailed by a local public or private                  "covered equipment". This can be
                   utility or distributor that cftreEfy                  done by deverii1g or mailing a notice
                   generates, transmits, dstribiLes                       of suspension to:
                   or provides the following utility                      1. Your last known address; or
                    services:
                                                                          2. The sddres where the 'cered
                   (i) 'Water Supply Services",-                             eqLilpnienr is located.
                   (j)) Comcnunicatiori Supply Ser-                       Once suspended in this way, such in-
                        vices": or                                        surance can only be reinstated by a
                    (iii) "Power Supply Services",                        written endorsement issued by us If
          (?) We will not pay under this Coverage                         we suspend your insurance, you will
              Extension for loss or damage caused                         get a pro rats refund of promiuro for
              by or resulting from any of the f1Tow-                      that "covered equipment'. But the
              ing tests                                                   suspension will be effective even if
                                                                          we have not yet made or offered a re-
              (a) A hydrostatic, pneumatic of gas                         fund.
                   pressure test of any loiier or
                   pressure vessel; or                                (8) The most we will pay under this Cov-
                                                                          erage Elerision fo r all direct physical
              (b) An insulation breakdown test of
                                                                          loss of or damage to:
                   any type of electrical equipment
                                                                          (a) "Diegnostc Equipment";
          (4) We will not pay under this Coverage
              Extension for loss or damage caused                         (h) 'Power Generating Equipment":
              by on resultIng from a chance in:                               Or
              (a) iernperatwo: of                                         (c) "Production Equipment';
                (b) Hun*tity;                                             caused by or resulting from a 'break-
                                                                          down" to "covered equipment' in any
                as a consequence of "breakdown" to
                                                                          one occurrence is $100.000.
                "covered equipment".
           (S) The following limitations in Paragraph            j.   Inthirruption of Computer Operations
               A.S. do not apply to this Coverage                      1) When the Declamations show that you
               Extension:                                                 have coverage for business Income
                                                                          and Extra Expense, you may extend
                (a) Paragraph 8(2); and
                                                                          that insurance to apply to a "suspen-
                (b) Paragraph a.(3).                                      sion' of "operaorus caused by an in-
           (6) The following exclusions in Para-                          tenuption Of computer operations due
               graph 5, Exclusions do not apply to                        to direct physical less of or damage
               this Coverage extension:                                   to "Electronic Data Procesiny Data
                                                                          and Media" at the described promises
                (a) Paragraph 2.a.;
                                                                          caused by or resulting from a Cov-
                (b) Paragraph 24.(6); and                                 ered Cause of Loss.



Page 18 of 39                   Copyright The Travelers Indemnity Company, 2004                  MP TI 02 0206
   Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 90 of 169. PageID #: 97



                                                                                       BUSINESSOWNERS


           (2) The most we wilt pay wider this Cov-                        or not the motor vehicle or motor-
               er-age Extension is S2 5,00 (or the                         zed conveyance is in motion: or
             sum of all covered interrJpUOfl8aris-                    (b) During hitching or urihi irg ep-
             ing out of all Covered Causes of Lose                        eratioris, or when a trailer or
             occurring during each seporeto 12                            semi-trailer becomes accidentally
             month period of this policy beginning                        unhitched from a motor vhcle or
             With the effective date of this policy.                       motorized conveyance.
         (3) Payments made under this Coverage                     (3) The most we will pay for loss or dam-
             Extension are in addition to the appli-                   age under this Coverage Extension in
             cable Umks of Insurance.                                 any one occurrence is $OOQ regard-
      k. Money Ordem and Counterfeit Paper                            less of the number of described
           Currency                                                    remises, trailers or semi-trailers in
                                                                      volvect
           When a Limit of Insurance is shown in the
           Declarations for Business Personal Prop-               (4) This insurance is excess over the
           erty a t the described premises, you may                   amount due (whether you can collect
           extend that insurance to apply to toss due                 on it or not) From any other insurance
           to the good faith acceptance of:                           covering 6uch property.
           (1) Any U. S. or Canadian post office or            m- Ordlnanie or Law Increased Period
                                                                                        -



                express money orders issued or pur-                of Restoration
                porting to have been issued by any                 (1 When:
                post office or express conipany. if the
                money order is riot paid uj)ofl presen-               () A Covered Cause of Loss occurs
                                                                          to property at the described
                tation: or                                                premises; and
           (2) Counterfeit United States on Cana-                     (b) The Declarations show that you
                dian paper currency;                                      have coverage for }3usiness In-
           in exchange for trrerchandise,"money" or                       come and Extra Expense:
           services or as part of a normal business                   you may extend that insurance to ap-
           transaction,
                                                                      ply to the amount of actual kiss of
      1.   Non-Owned fetaehed Traders                                 Business Income you sustain and
           (1) When a Limit of Insurance is shown                     reasonable and necessary Extra Ex-
               in the Declarations for Business Per-                  pense you incur during the increased
               sonal Properly at the described prem-                  period of 'suspension of "Operation?
               ises: you may extend that insurance                    caused by or resulting from the en-
               to apply to direct physical loss of or                 forcemerit of any ordinance or law
               damage to trailers on se-trailers                       that:
               that you do not own, provided that:                     (a) Regulates the construction, repair
               (a) The trailer or semi-trailer is used                    or replacement of any property;
                    in your buines;                                   (b) Requires the tearing down or re
               (b) The trailer or send-trailer is in                       placement of any parts of prop-
                   your care, custody or control at                        erty not damaged by a Covered
                    the described premises; and                            Cause of Loss; and
               (c) YOU have a contractual iesportsi-                  (c) Is in force at the time of loss.
                   bitity to pay for loss of or damage             () This Coverage Exiension applies only
                    to the trailer or semi-trailer,                   to the period that would be required,
           (2) We will not pay f o r loss or damage                   with reasonable speed, to recon-
               that Occurs:                                           struct, repair or replace the property
                                                                       to comply with the minimum require-
               () White the trailer or semi-trailer is                 ments of the ordinance or law.
                    attached to any motor vehicle or
                    motorized conveyance, whether                  (3) This Coverage Extension does not
                                                                       apply to:




MP Ti 0202 05                 Copyright, The Travelers Indemnity Company, 2004                 Page 19 of 39
    Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 91 of 169. PageID #: 98



30$I1SIEtSOWNERS


                (a) Loss due to an ordinance or law                      to apply to direct physical loss of or
                    that,                                                danije to personal effects owned
                    (l You were required to comply                       by:
                         with before the Jos even if                    (a) You; or
                         the property was undam-                         b) Your ofIier. partners, "mem-
                         aged-and                                           bers", mangers", 'employees",
                    (Ii) You failed to comply with; or                      directors or rustecs;
                (b) Costs associated with the en-                       caused by ve resuftin from a Cov-
                    forcement of any ordinance or                        ered Cause of Loss,
                    law that requires any insured of
                                                                     (2) Such property must be located at a
                    others to test for, monitor. clean
                    up, remove, O1tairt, treat, detox-                   described premises.
                    ify or neutralize, or in any way r                 ) The most we will pay for Foss or darn-
                    spend to, or assess the effects of                   age under this Coverage Eterision in
                    "pol h.tnn ta".                                      any one occurrence is 125,000 at
           (4) Paragraph B.1..a, does not apply to                       each described remises
              this Coverage Extension.                               (4) Payments under this Coverage x-
          (Sl The most we will pay for Foss under                        tension are in c1dition to the applica-
                this Coverage Extension in any one                       ble Limits of Insurance.
                occurrence is $2000 at each de-                  p- Signs
                scribed premise&                                       ) If:
           (6) Payments made under this Coverage                          a) You are the building owner, and
               lxtrision are in addition to the appt-
                cable Limits of Insurance,                               (b) A Limit of Insurance is shown in
                                                                              the Declarations for uilthiig;
       n. Outdoor Prerty
                                                                         at The described premises, you may
           1) When a Limit of Insurance IS shown                         extend that insurance to apply to di-
                in the Declarations for Building or                      rect physical io of or damage to
                Business Personal Property at the                        outdoor signs attached to the build-
                described premises, you may extend                       ing, or on or within 1,000 feet of the
                that insurance to apply to direut                        described premises, caused by or me-
                physical loss of or damage to the fol-                   suiting from a Covered Cause of
                towing types of outdoor property at                      Loss.
                that described premises caused by or
                resulting from a Covered Cause of                    (2) II:
                Loss:                                                    (a) You are a tenant
                (a) Radio or television antennas (in-                    (b) A Limit of ln&urapce is shown in
                    cluding microwave or setetlito                           the Declarations for Business
                    dishes) and their lead-in wiring,                        Personal Property: and
                    masts or towers or                                   (c) You own or are contractually ob-
                (b) Bridges, walks, roadways, patios                         ligated to repair or rlace out-
                    and other paved surfaces,                                door signs;
           (2) The most we will pay for loss or clam-                    at the described premises, you may
               age under this Coverage Extension in                      edend that insurance to apply to di-
               any one occurrence is $10,000 at                          rect physical loss of or damage to
               each described premises.                                  outdoor signs attached to the build-
                                                                         ing, or on o' within 1.000 feet of the
       o. Personal Effects
                                                                         described premises, caused by or re-
           (1) When a Limit of Insurance is shown                        sulting from a Covered Cause of
               in the Declarations for Business Per.                     Loss.
               sonat Property at the described prern-
               iSeS, you may extend that insurance



Page 20 of 39                  Copyright, The 'Travelers Indemnity Company, 2004                MP TI 02 02 0
    Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 92 of 169. PageID #: 99



                                                                                        BUS1SOWNRS


      q, Spoilage -Consequential Loss                                      service of such non crie(1 build-
                                                                           ing.
          (1) When a Limit of insurance is shown
              in the Declarations for Rusiness Per.                (2) We will not pay tinder this Coverage
              sonaill Property at the desctibed prem-                  Extension for loss or damage
               ses, you may extend that insurance                      (a) Caused by or resulting from (Ire
              to apply to c nsequenIa1 toss to your                        or ep losion; or
              8usiness Peonal Pruperty caused
                                                                       (b) To glass (other than glass build-
              by a change in                                               ing blocks) or to any lettering, or-
              (a) Temperature; or                                          namentation or burglar alarm
              (b) Humidity;                                                tape on glass.
              caused by or resulting from a Cov-                   (3) This Coverage extension applies only
              ered Cause of Loss to any of the fol-                    if you are a tenant and you are Con-
              lowing types of equipment situated                       tractually obligated to insure this ex-
              Within the building at the described                     posure
              premises:                                        a. Valuable PaperS and Records
              (a) Refrigerating;                                   (1) When a Umit of Insurance is shown
              (b) Cooling;                                                    Derlarations fotusirless Per-
                                                                       in the Declaration
                                                                       sonal Property at the 4escrihed prom-
              (c) Humidifying,-                                        ises, you may extend that insurance
              (d) Air-conditioning;                                    to apply to direct physical loss of or
              (e) Heating                                              damage to"valuable papers and re-
                                                                       cords", that:
              (1) Generating or converting power;
                  or                                                   (a) You own; at
              (g) Connections supply or transmis-                      (b) Are ovned by others, but in your
                  sion lines and pipes associated                          co re. custody or control;
                  with the above equipment                             caused by or resulting from a Cov-
          (2) With respect to this Coverage Exten'                     ered Cause of loss.
              sior, "breakdown" to 'covered equip-                 (2 This Coverage Extension includes
              menf' will not be considered a Cov-                      the cost to research. replace or re-
              ered Cause of Loss even if otherwise                     store the lost information on 'valuable
              covered elsewhere in this Coverage                       papers arid records' for which dupli-
              Form.                                                    cates do not exist
          (3) Paragraphs        LL2.41.(7)(a)    and               () The following excLusions apply to this
              B2.4(7)(b do not apply to this Cov-                      Coverage Extersion:
              erage Extension.
                                                                       (a) We will not pay for any loss or
      r. Theft Damage to Rented Property                                   damage to"valuable papers and
         1) When a Limit of Insurance is shoWn                             records" mused by or resulting
            in the Declarations for Business Per-                          from any errors or omissions in
            sonal Property at the described prem-                          processing or copying But if er-
            ises, you may extend that insurance                            rors or omissions in processing or
            to apply to direct physical us of Or                           copying results in fire or explo-
            damage to the following caused by or                           sion, we will pay for the resulting
                                                                           loss or damage caused by that
              resulting by theft or attempted
              htlieftu                                                     lire or explosion-
                ) That part of a building you oc-                      (b) Pargrapfi B.IIL Earth Move-
                                                                            nient;
                  cUpy, but do hot own, which con-
                  tains Covered Property: and                          (c) Paragraph 9,,c, Governmental
                                                                           Action;
              (b) Properly within such nor-owned
                  building used for maintenance or                     (d) Paragraph 61,ci. Nuclear Haz-
                                                                            ard:



MP TI 02 02 06                Copyright, The Travelers Indemnity Company, 2004                   Page 21 of 39
   Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 93 of 169. PageID #: 100



8U81NFSS0WNERS


                (o) Paragraph B. 1.1. War and Military                (a) An ordinance or law that is en-
                    Action:                                                forced even if the property Imis
                                                                           not been damaged; or
                (f) Paragraph B.14 Water;
                                                                       tb The Increased costs Incurred to
                () Paragraph .1.h. Neglect; end                            comply with an ordinance or law
                (h) Paragraph B2çj.                                        in the course of construction, re-
                No other exclusions in Paragraph B.                        pair, renovation, remodeling or
                Exclusions apply to this Coverage                          demolition of property, or removal
                Extension. 11owpvei, if any exclu-                         of Its debris, following a physical
                sions are added by endorsement to                          loss to that property.
                this Coverage Form, stuh ell,rsioris            b. Earth Movement
                will apply to this Coverage Extension.              (1) Earthquake, including any earth sink-
           4) The most we will pay under this Cov-                      iry. rising or shifting related to such
              erage Extension for lose of or dam-                       event;
              age to "valuable papers and records"                  (2) Landshde, including any earth sink-
              in any one occurrence while in transit                    ing, rising or shifting related to such
              or at a premises other than the de-                       event;
               scribed premises is $25000.
                                                                    () Mine subsidence, meaning subsi-
           (5) The most we wit[ pay under this Cov-                     dence of a ma n-ma-de mine, whether
               erage Extension fof loss of Of dam-                      or not mining activiiy has ceased: or
                ae to "valuable papers and records'
                in any one occurrence at each de-                   (4) Earth sinking (other than sinkhole co
                                                                        lapse), rising or shifting including soil
                scribed premises is $25,000 or The
                amount shown in the Declarations fo                     conditions which cause settling,
                Valuable Papers and Records,                            cracking or other disarrangement of
                whichever is greater.                                   foundations Or Other parts of really-
                                                                        Soil conditions include contraction,
           (6) Payments made under this Coverage                        expansion, freezing, thawing, ero-
                Extension are in addition to the sppli                  sioru, improperly compacted soil and
                cable Limits of Insurance                                the action Of water under the Wound
B. EXCLUSIONS                                                           surface;
      We Will not pay for loss Of damage caused di-                 al whether naturally occurring or due to
      redly or indirectly by any of the following.                   man made or other artificial causes.
      Such loss or dama ge is excluded regardless                   But it Earth Movement, as described in
      of any other cause or event that contributes                  Paragraphs (1) thiougti (4) above results
      concurrently or in any sequence to the loss.                  in fire or explosion we will pay for the
      These exclusions apply whether or not the                     lOSS or dama ge caused by that fire or ex-
      loss event results in widespread damage or                    ploskrn.
      affects a substantial area.
                                                                    (54 Volcanic eruption, explosion or effu-
       a   Ordinance or Law                                             sion But it volcanic eruption,explo-
           (1) The enorcemoiit of any ordinance or                      sion or effusion results in fire or vol-
                law:                                                    canic action, we will pay for the loss
                () Regulating the construction, use                     on damage caused by that fire or vol-
                     or repair of any properly; or                      canic action.
                (b) Requiring the tearing down of any                   Volcanic w&Fon means direct loss or
                     property, including the cost of                    damage resulting frorn the eruption of
                     removing its debris.                               a volcano, when the loss or damage
                                                                        is caused by;
           (2) This exclusion, Ordinance or Law,
               applies whether the loss results from:                   (a) Airborne volcanic blast or air-
                                                                               borne shock waves;




Page 22 of 39                  Copyright. The Travelers Indemnity Company, 2004                 Ml' TI 02 02 05
   Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 94 of 169. PageID #: 101



                                                                                           USLN1ESSOWWFFS


              (b) Ash, dust, or particulate matter;                    governmental authority in hindering
                  or                                                   or defending against any ot these.
              {c} Lava flow.                                     i. Wato:
              All volcanic eruptions that Ocut                         Flood, surface weter, waves, tides,
              within any 168-hour period will con-                    tidal waves, overflow of any body of
              stitute a Single occurrence                               water, or their spray, all whether
              Vokank action docs not include the                        driven by wind or not;
              cost to remove ash, dust or particu-                  (2) Mudsllde or mudif low;
              late matter that does not cause direct                (3) Water or sewage that backs up or
              physical loss of or damage to Cov-                        Overflows from a sewer, drain or
              ered Property.                                            sump,, or
       ,   Governmental Action                                      (4) Water under the Wound surface
           Seizure or destruclior of propety by or-                     pressing on, or flowing or seeping
           der of governmental authority.                               through:
           But we will pay for loss or damage                           (a) Foundations, walls, floors or
           caused by or P_,wltiing from acts of de-                         paved surfaces;
           struction ordered by governmental au-                         b) Basements. whether paved or
           thority and done at the time of a fire to                        not, or
           prevent its spread, if the lire would be
         covered under this policy.                                     () Doom, windows or other open-
                                                                             ings-
      d. Nuclear Hazard
                                                                     all whether naturally occurring or due to
         Nuclear reaction or rdition, or radioac-                    rrn made or other artificial causes.
         tive contamination, however Caused-
                                                                     Butt if Water, as described in Paragraphs
         But if nuclear roctiort or radiation, or ra-                (1) through (4) above results in lime, ex-
         dioactive contamination results in fire, we                plosion or sprinkler leakage, we will pay
         will pay for the kiss or damage caused by                   for the loss or damage caused by that
         that fire.                                                  fire, explosion or sprtnk[er leakage.
      e. Utility Services                                        h. Neglect
         The failure orflmLuetion of power or other                  Neglect of an insured to use reasonable
           utility service supplied to the described               means to save and preserve property
           premises, however caused, if the cause                  from further damage at and after the time
           of the failure or fluctuation Ours away                 of loss.
           from the described premises.
                                                                 I C o llapse of Buildings
           But if the failure orfltiotuation of power or
           other utility service results in a Covered                CollapSe of buildings meaning an abrupt
           Cause of tosa, we will pay for the lose or                falling down or caving in of a IDuildilig or
         damage resulting from that Covored                          any part of a building with the result being
         Cause of Loss.                                              that the building or part of a building can-
                                                                     not be occupied for its intended purpose.
      t. War and Military Action
                                                                     (1) This eirnlusion does not apply to col-
          1) War, including undeclared or civil
                                                                         lapse of buildings if caused only by
             war;                                                        one or more of the tolowng:
         (2) Warlike action by a military force, in-
                                                                         () A"specified cause of loss!' or
             cluding action In hindering or defend-                          breakage of building r1ass:
             ing against an actual or expected at-
               tack. by any government, sovereign                        (t) Decay. insect or vermin damage
               or other authority using military per-
                                                                             that is hithieri from view, unless
               sonnel or other agents; or                                    the presence of such decay of in.
                                                                             sect or vermin damage is known
           f) Insurrection, rebellion, revolution,                           Lo an insured prior to collapse:
                usurped power or action taken by



MP TI 0202 06                  Copyright, The Travelers indemnity Company, 20114                  Page 23 of 39
   Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 95 of 169. PageID #: 102



BUSINESONFRS


                (c) Weight of people or personal                          is not considered to have collapsed
                     property                                             but is considered to be in a state of
                (ci) Weight of rain ttat collects on a                    imminent colIape.
                     roof; or                                        (4) With respect to buildi'gs in a stale of
                (e) Use of detective material or                         imminent eollapse, we will not pay for
                     methods in. constiuclion, remod-                    loss or damage unless the state of
                     eling or renovation if the collapse                 imminent collapse first manifests it-
                     occurs during the course of con-                    sell duiing the policy period and is
                     struction, remodeling or ce -iova-                  caused only by one or more of the
                     lion: or                                            following which occurs during the pol-
                (f) Use of defective material or                         icy period;
                     methods in construction, remod-                       a) A"specified cause of loss' or
                     eling or renovation if the collapse                      breakage of glass;
                     occurs aftef constuclior, remod-                    (b) Weight of people or personal
                     eling, or renovation is complete                         property;
                    and is caused in part by a cause
                    of loss listed in Paragraphs (a)                     (c) Weight of rain that collects on
                    through (d) above                                         roof: or
                n the event collapse results in a                         (d) Use of defective material or
                                                                              methods in construction, remod-
                Covered Cause of Loss, we will only
                pay for the resulting loss or damage                          eling or renovation if the state of
                by that Covered Cause of Loss.                                imminent collapse occurs during
                                                                              the course of construction, re-
          (2) We will not pay for loss of or rnage                            modeling or renovation.
              to the following types oll property, if
                                                              L We will not pay for kiss or damage caused by
              otherwise covered in this Coverage                or resulting from any of the following:
              Form under Paragraphs (1)(b)
              through (1)(f) above unless the loss              a. Artificially generated electrical ouqeot. in-
              or damage is a direct result of the cot-               cluding eFectric awing that disturbs elec-
                                                                     trical devices, appliances or wires unless
                lapse of a building.-
                                                                     caused by a"specified cause of lose'.
                fa) Awnings, gutters and dawn-
                                                                      But If artificially generated etectricl cur-
                     pout:
                                                                      rent results in fire, we will pay for the kss
                (b) Outdoor radio or television an-                   or damage caused by that fire.
                    tennas (including microwave or
                    satellite dishes) and their lead-in           b. Delay, loss of use or loss of market.
                    wiring, masts or towers;                      e. Smoke, vapor or gas from 819ricir1turaI
                                                                      smudging or industrial operations.
                (c) Fences:
                (ci) Piers, wharves and docks;                    d. (1) Wear and tear;

                (e) Beach or diving platforms or ap-                  (2) Rust, corrosion, fingus, decay. dde-
                    purtenances;                                          mioretion, wet or cicr rot, mold, hidden
                                                                          or latent detect or any quality in prop-
                 f) Retaining walls.                                      erty that causes it to damage or de-
                (g) Walks, roadway and other paved                        stroy itself;
                     surfaces;
                                                                      (3) Smog;
                Qi) Yard fxtures.,or
                                                                      (4) Settling, oradcirig shrinking or ex-
               (i) Outdoor swimming pools.                                pansion;
           (3) A building or part of a building that;                  5) Nesting or infestation, or discharge or
                (a) Is in imminent danger of abruptly                     release of waste products or secre-
                    ialling down or cavhi in; or                          Sons, by insects, birds, rcdrits or
                (ti) Suffers a substantial impairment                     other animals;
                     of structural integrity;




Page 24 of 39                   Copyright, The Travelers Inderenity Company, 2004                 MP TI 02 02 0
   Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 96 of 169. PageID #: 103



                                                                                     BUSJNESSOWN ERS


         (6) Mecha nical breakdown, including                    terns) caus4o d by or resulting from free-
             rupture or burirg caused by cen-                    ing, unless:
             trifu1 for.e. But if rnecha,iceI                    (1) You do your best to naintir ht in
             brekdowri results in elevator oolti-                     the building or structure; or
             sion, we WIB pay for the loss or darn-
                                                                  2) You drain the ciuipnient and shut off
             age caused by thai elevator collision,
                                                                     the water supply if the heat is not
         (7) The foltowng causes of lcs to per-                      maintained.
             sonat property:
                                                             h. Dishonest or criminal acts by you, or any
             (a) Dampness or dryness of atmos-                  of your partners,"members", offloers,
                                                                 'nnaei-s", "eniployees' (including
              b) Changes in or exrem of tem-                    lead ernptoyee), directors, trustees,
                 perature;                                      authorized representatives or anyone to
                                                                whom you entrust the property for any
             (c) Marring or scracFing:                          purpose:
             (d) Cha nges in flavor, color, texture
                                                                 (1) Acting alone or in collusion with oth-
                 or firtth;
                                                                     ers. or
             (o) Evaporation or leakage: or
                                                               (2) Whether or not Occurring during the
         (8) Contamination by other than 'pollut-                   hours $ employment.
             ants"
                                                                This exclusion does not apply to acts of
         But it an excluded cause of toss that is              destruction by your"employees" (includ-
         listed in Paragraphs (1) through 3) above             ing leased employees). but theft' by "em-
         results in a 'spedfled cause or loss".                 ployees" (including leased employees) is
         building glass breakage or "breakdown"                 not covered.
         to Hoovered equipment' (only if otherwise           L Voluntary parting with any property by
         a Covered Cause of toss), we will pay for
                                                                you or anyone e'se to whom you have en-
         the loss or damage caused by that
                                                                trusted the property.
           specified cause of loss", building glass
         breakage or breakdown to '" covered                    Rain, snow, sand, dust, ice or sleet to
         equipment' (only if otherwise a Covered                personal property in the open.
         Cause or Loss).                                     Ic. Discharge, dispersal, seepage, oigratian,
      e. Explosion of steam boilers, steam pipes,               release or escape of "poIlutanis' unless
         steam engines or steam turbines owned                  the discharge, dispersal, seepage, migra-
         or leased by you or operated under your                tion release or escape Is itself caused by
         control. But if explosion of steam boilers,            any of the 'specified causes of loss'. Unt
          steam pipes, steam engines or steam                   if the discharge, dispersal seepage, mi-
         turbines results in fire or combustion ex-             gration, release or escape of'pollutants"
         plosion we will pay for the loss or darn-               'OsulLs in a "specified cause of loss" we
         age caused by that fire or combustion ex-              will pay for the loss or damage caused by
         plosion. We will also pay for loss or dam-             that rspijed cause of loss'.

         age caused by or resulting from the ex-                This exclusion, k. does not apply to darn-
         plosion of gases or fuel within the furnace            age to glass caused by thernicais applied
         of any fired vessel or within the flues or             to the glass.
         passages through which the gases of
                                                             L Default on any credit sate, loan, Or similar
         combustion pass,
                                                                transaction.
      f. Continuous or repeated seepage or leak-
                                                             m. Property that is missing, where the only
         age of water, or the prosenco, or conden-
                                                                evidence of the loss or damage is ashort-
         sation of humidity, moisture or vapor, that
                                                                age disclosed on taking inventory r or
         OGGUIS over a period of 14 ,daysi or more.
                                                                other instances where there is no physi-
      g. Water, other liquids, powder or molten                  cal evidence to $how what happened to
         material that leaks or flows from plumb-                the property. This exclusion does not ap-
         ing, heating, air conditioning or other                ply to "money" and 'secLLCjtieS'.
         equipment (except lire protection sy5-




MP TI 02 0205               Copyright, The Travelers Indemnity Company. 2004                 Page 25 of 39
   Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 97 of 169. PageID #: 104



BUSI NESSOWF1ERS


      n. Loss of property or that port of any loss,                  (1) Any cost of correcting or making
          the proof of which as to its existence or                      good the tault, inadequacy or defect
          amount is dependent on:                                        itself, inclucttng any cost incurred to
          (1) Any inventory computation; or                              tear down, tear out, rPaFr or replace
                                                                         any part of any property to correct the
         (21 A profit and lose                                           fault, inadequacy or defect: or
      o The transfer of property to a person or to
                                                                  (2) Any resulting toss or damage by a
         a place outside the described premises                        Covered Cause of Loss to the prop-
         on the basis of unauthorized instructions.
                                                                       erty that has the fault, inadequacy or
      p. Lose of"money" or "5ecu111e5 caused b                         defectuntil the fault inade-quacy or
         or resulting from accounting or arithmetic                    defect is correoteci.
         errors or omissions-
                                                            4. Business Income and Extra Expense Ex-
         The cost of correcting or making good the             clusione
         damago to personal property attributable
         to such property being procteed, rflartu-             We will not pay for:
         iactiired, tested, repaired, restored, re-            a. Any Extra Expense, or increase of Bus-
         touched or otherwise being worked upon.                   ness Income toss, caused by or resulting
                                                                     from:
   3. We will not pay for loss or damage caused by
      OF res ulting from any of the following under                  (1) Delay in rebuilding. repairing or re-
      Paragraphs a. through C. But if an excluded                        pladnq the properly or resuming 'Op
      cause of loss that is listed in Paragraphs L                         rahions, due to interference by
      and b. below results in a Covered Cause of                         strikers or other persons at the bce-
      Loss, we Will pay for the resulting loss or                        tion of the rebuilding, repair or re-
      damage caused by that Covered Cause of                             placement; or
      Loss.
                                                                     (2) Suspefislon, lapse or cancellation of
      a. Weather conditions, bIL this CXthJSiOn                          any license tease or contract. But if
          only applies if Weather conditions contrib-                    the suspension, lapse or cancellation
         ute in any way with a cause or event ox-                        is directly caused by the 'eusperision'
         cluded in Paragraph 8.1. vWve to pro-                           of "operations", we will cover such
         duce the loss or drnage.                                        toss that affects your Business In-
      b. Acts or decisions, including the Failure to                     come during the "period of restora-
          act or decide of any person, group, or-                        tion" and the period of Extended
           pnization or governmental body,                               Business Income: or
      c. Faulty, inadequate or defective:                        b   Any other consequential loss.
          (1) Planning, zoning, development, sur-         C. LIMITS OF INSURANCE
              veying .. siting;
                                                             1. The most we will pay for Foss or damage in
           (2) Design, spedfication5, wnkrnanstlip.             any one occurrence is the applicable Limit of
                repair, construction, renovation, ra-           Insurance shown in the Declarations, Sched-
                modebny, grading, corripaclion;                 ules Coverage Forms, or endorsements.
           (3) Materials used in repair, construction,       2. Inflation Guard
               renovation or remodeling; or                     a. %NIien a percentage for Inflation Guard is
           (4) Maintenance;                                          8llowrl In the Declarations. the Limit of In-
                                                                     surance for property to which this cover-
           of part of all of any property on or off the
                                                                     age applies will automatically increase by
           described premises.
                                                                     that annual percentage.
           If an excluded cause of loss that is listed
           in Paragraphs (1) through (4) above re-              b. The amount of increase will be:
           sults in a Covered Cause of Loss, we will                 (1) The Limit of Insurance that opplied on
           pay for the resulting toss or damage                           the most recent of the policy incep-
           caused by Ili-at Covered Cause of Loss.                        tion date, the policy anniversary date,
           But we will not pay for:                                       or any other policy change amending
                                                                          the Lirrift of Insurance, multiplied by



Page 26 of 39                 Copyright, The Travelers indemnity Company, 2004                   MP 7102 02 05
   Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 98 of 169. PageID #: 105



                                                                                        BUSINESSOWNERS


          (2) The percentage of annual increase                in any one occurrence is the Building Glass
              shown in the Declarations, expressed             Deductible shown in the Declarations.
              as e decimal (example: % is .08),            3   The liisirtessowrters Property Coverage De-
              mulliplied by                                    ductible does not apply to any of the follow-
          (3) The number at days since the begin-              ing:
              rting of the current policy year or the          a. Fire Department Service CIiere;
              effective date of the most recent pol-          b, Business Income and Extra Expense
              icy change amending the Limit of In
                                                              c. Arson end Theft Reward: and
              surance, divided by 365-
                                                              d. Accounts Receivable.
          Example:
                                                           4, ii more than one deductible applies to loss or
                                                              damage in any one occurrence, we will apply
          The applicable Building 13mit is $100,000           each deductible separately. But the total of all
          The annual percentage                               deductible amounts applied in any one occur-
          increase is                           8%            rerice will not exceed the largest applicable
          The number of days since                             deductible-
          the b9irIning of the                          E. PROPERTY LOSE CONDITiONS
          policy year (or last policy
          change) is                            146        The following conditions apply in addition to the
          The amount of increase is                        Ccrnnion Policy Conditions,-
            100.000 x .08 x (146165) =                     1. Abandonment
   3. business P ersonal Property Limit. Sea-                 There can be no abandonment of any prop-
      so n al Increase                                         erty to us.
      a, The Unit of Insuranou for Business Per-               Appraisal
           sonal Property showr in the Ueclaralioris           If we and you disagree on the value of the
           will automatically increase by 25% to pro-          prDpety, the amount of Net Income and Op-
           vie for aesonal variations                          erating expense or the amount of loss. either
      b. This increase will apply only F(the Limit of          may make written demand for an appraisal of
           Insurance shown for Business Personal               the loss. In ThIS event, each parly will select a
          Property in the Declarations is at least             competent and rnipartiat appraiser The two
          il00% of your average monthly values                 appraisers will select an umpire. It they can-
          duilng the lesser of:                                not agree, either may request that selection
                                                               be made by a judge of a court having jurisdic-
          (1) The 12 months immediately piece-d-               tion. The appraisers will state separately the
                ing the date the loss or darnage oc            value of the property, the amount of Net In-
                curs; or                                       coma and operating expense or the amount
          ( The period of time you have been in                of loss. If they fail to agree. they will submit
                business as of the date the loss or            their differences to the umpire. A decisEon
                damage occurs.                                 agreed to by any two will be binding, Each
                                                               party will:
    1t1tL'Ii I lI
                                                               a. Pay its chosen appraiser and
   1. We will not pay for toss or damage in any one
      occurrence untit the amount of toss or dam-              b. Bear the other expenses of the appraisal
      age exceeds the 8uzinessowners Property                         and umpire equally.
      Coverage Deductible shown in the Declara-                If there is an appraisal, we will still retain our
      tions. We will then pay the amount of covered            right to deny the claim.
      loss or damage in excess of that Deductible,         3. Duties in the Event of Lass of Damage
        ut we will not pay more than the applicable
      Limit of Insurance,                                      a. You must see that the following are done
                                                                   in the event of loss or damage 10 Covered
   2. Regardless of the amount of the Busines-                     Property:
      sowners Property Coverage Deductible the
      most we will deduct from any loss or lamage                  (1) Notify the police if a law may have
      under the Building Glass Coverage Extension                         been broken. This duty does not ap-



MP 11 02 02 06                Copyright. The Travelers Indemnity Company, 2004                   Page 27 of 3
    Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 99 of 169. PageID #: 106



BUS!NESSOWNERS


                   ply to loss or damage arising from                       may result in loss of or damage to
                   'employee dishonesty" and Irfoerr                        Covered Property,
                   or altoiikiri                                        (9) Cooperate with US in the investigation
           (2) Give tiS prompt notice of the loss or                        and setUernant of the claim.
               darnae, Incl  ude a description Of the                  (10) If you intend to continue your busi-
               property involved.                                           ness, you must resume all or part of
                2) As Soon as possible, give Les a ck                       your 'operations' as quickly as possi
                   sctiption of 110w, when and where the                    He.
                   loss Or damage occurred,                         b, We may ecarnine any insured under oath.
           (4) Take all reasonable steps to protect                     while not in the presence of any other in-
               the Covered Property from further                        sured and at such times as may be rca-
               damage and keep a record of your                         sonably required, about any matter retat-
               expenses nery to protect the                             ing to this Insurance or the claim, !nc!uL1-
               Covered Property, for consideration                      ing on sureds boo1s and records. lii the
               in the settlement of the claim This                      event of an ex.aniirativn. an insured's an-
               will not increase the Limit of lnsur                     swers must be signed.
               ance. Howevet. we will not pay for               4   Loss Payment       Bulldlnj and Personal
               any subsequent loss or damage re-                    Property
               suIting frotn a e,,ause of loss that is not          a in the event of loss or damage covered
                  Covered Cause of Loss. Also, if                      by this Coverage Form, at our option, we
               feasible, set the damaged property                      will either.
               aside and in the best possible order
                                                                       (1) Pay tile vatLie of lost or damaged
               for examination.
                                                                            property;
                5) At our request, give US CO'FL b"
                                                                        (21 Pay the cost of repairing or replacing
                   ventories of the damaged
                                                                            the lost or damaged properly, subject
                   damaged property. Include quantities.
                                                                            to Paragraph b. below;
                   costs, values and amount of loss
                   rmec1.                                               () Take all or any part of the property at
                                                                           an agreed or appraised value; or
           (6) As often as may be reasonably re-
                   quired. penitit us to inspect the prop-              (4) RPoir, rebuild or replace the prop-
                   erty proving the toss or damage aind                     erty with other property of liko kind
                   examine your books and records.                          and quality, subject to Paragraph b.
                                                                            below.
                   Also permit us to take samples of
                   damaged and undamaged property                      We will determine the value of lost or
                   for inspection, testing and analysis,               damaged property. or tha cost of its lepair
                   and permit us to make copies from                   or replacement, in accordance with the
                   your books and records.                             applicable terms of Paragraph e. below or
                                                                       any applicable provision which amends or
            7) For loss or damage from other than                      supersedes these valuation conditions.
               "employee dishonesty 01 forgery or
                                                                    b. The cost to repair, rebud or repce does
               alteration send us a signed. sworn
                                                                       not in dude the increased cost attributable
               proof of loss containing the InfoflY1O-                 to enforcement of any ordinance or law
               tion we request to investigate the                      regula ting the construction, use or repair
               claim. You must do this within 60                       of any prOety except as provided in the
               days after our request We will supply                   Ordinance or Law Additional Coverage,
               you with the necessary forms.
                                                                    c. We will give notice of our intentions within
           t,      For loss or damage resulting from                   30 days after we receive the proof of loss.
                  "employee dishonesty" or "forgery" or
                                                                    d. We wilt not pay you more than your finan-
                  alteration. give u a detailed, sworn
                                                                       cLal interest in the Covered Property.
                  proof of logs within 120 days after
                  you discover a loss or sltution that




Page 28 of 39                     Copyright, The Travelers indemnity Coaipny, 2004                 MP TI 02 02 0
  Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 100 of 169. PageID #: 107



                                                                                              USl NESOWNERS


        e,   We will determine the value of Covered                             (i) The Limit of Insurance appll
             Property in the event of covered loss or                                 cable to the lost or damaged
             damage as follows:                                                       p -operty
             (1) At replacement cost (wi(iwut deduc-                            (ii) The cost to replace 'the lost or
                 Uon for depreciabor), except as pro-                                 damaged property with other
                 videcf in ParWaphs (2) through 1B)                                   p1OPdy
                 below.                                                               a} Of comparable material
                 ( You may make a claim for loss         or
                                                                                           and quality: and
                      damage covered by this irt&u-                                   b Used for the same pur-
                      arice on an actual cash value ba-                                    pose, or
                      sis instead of on a replacement                           (iii) The amount actually spent
                      cost basis. In the event you elect                              that is necessary to repair or
                      to have loss or darrae settled                                  replace the lost or damaged
                      on an actual cash value basis                                   property
                      you may still make a claim onr
                      replacement cost basis if you no-                         If a building is rebuilt at a new
                      tify us of your intent to do so                           premises the cost described in
                      within 180 days after the loss or                         Paragraph (II) above is limited to
                       damage.                                                  the cost which would have been
                                                                                incurred if the building had been
                 (b) We will not pay on a replacement
                                                                                rebuilt at the original premises.
                     cost basis for any lost or darn-
                     age:                                                   (d) The cost of repair or replacement
                                                                                 does not include the increased
                     (I) Until the lost or dama ged
                                                                                 cost attributa bleto enorcCment
                          property is actually repaired                         of any ordirance or law regulat-
                          or replaced- and                                      ing the construction, use or repair
                     (II) Unless the repairs or re-                             of any property.
                          placement are made as soon
                                                                        (2) If the Declarations indicotO that Ac-
                          as reasonably possible after
                                                                             tual Cash Value applies to uild&is
                          the loss or damage
                                                                             or Business Personal Property, Para-
                     With respect to tenants im                              graph (1) above does not apply to the
                     provenlents and betterments, the                        property for which Actual Cash Vake
                     following also applies:                                is, Indicated.
                          a) If the conditions in Para-                 (3) Personal Property of others at the
                                gfaptis (i) and (ii) above
                                                                            amount for which you are liable plus
                               are not. met, the                            the cost of labor, materials or ser-
                               tenants'       improvements
                                                                            vices furnished or arranged by you on
                               and betterments will be
                               determined as a prapor                       personal property of others, not to
                               tion of your original cost1                  exceed the replacement cost.
                               as set forth under Para                  (4) The following property at actual cash
                               graph e.(7) below; and                       value:
                          b) We will not pay for loss                       (a) Used or secondhand merchen-
                               or damage to tenants'                            dise held in storage or for sale;
                               improvements and bet-                        (b) Household furnishings; and
                               terrnei-its if others pay for
                               repairs or replacement                       (e) Personal effects-
                   (c) We will not pay more for loss or                 (5) 'Fmne Arts" as Follows:
                       damage on a replacement Cost                          (a) If there is a sohduIe of 'fine arts"
                       basis than the least of Para                               on file which includes a descrip-
                       graphs (1), (ii) or (iii) subject to                       tion and value of the lost or dam-
                       Paragraph (J below:                                        aged itern, we will pay the value
                                                                                  as stated in the schedLfle for that




MP TI   02 02 06                   Copyright, The Travelers Indemnity Company. 2004                   Page 29 of 3
  Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 101 of 169. PageID #: 108



BLISINESSOWNERS


                    item if there is a total ks to that                 are not restored or replaced, the
                    item. it there is a partial toss to                  vak'able papers and records7 will be
                    item, we will pay the cost of rea                   valued at the cost of replacement
                    son.tb1y restorirj or repairing that                with blank material of substantially
                    itCrm                                               identical type.
                (b) For nine arts without s schedule                    "Stock" you have sold but not deliv-
                    on liFe as described in Paragraph                   ered at the selling price less di-
                    (a) above, the value of line arts                   coun ts - ij
                                                                                   - expenses you otherwise
                    will be the 'east 01 the following                  woId have h ad.
                    amounts:
                                                                    (10) Property in transit (other than tock'
                    (i) Market value of the lost or                      you have sold) at the amount of in-
                        damaged item at the time                         voice, inclirding your prepaid or ad-
                        and place of 1055--
                                                                         vanced freight charges and other
                    (ii) The cost of reasonably                          charges which may have aorued or
                          510r1n9 the lost or damaged                    become legally due from you since
                          Item, or                                       the shipment. If you have no invoice,
                    Jill) The cost of replacing that lost                actual cash vtuewill apply.
                          or damaged ltm with                       (11)" Money" at its face value.
                          city substantially the same.
                                                                    (12) 'Secuiitie& at their value at the close
          (6) Glass at the cost of replacement with                      of buqiness on the day thie loss is dis-
              Wely glazing material if required by
              law.
                                                                    (13) Accounts Receivable a5 follows
          (7) Tenants' Improvements and Better-
              ments at:                                                  (a) If you cannot accurately establsh
                                                                             the amount of Accounts Receiv
                a) Replacement cost if you make                              able outstanding as of the time of
                   repairs promptly.                                         lose we will;
              (b) A proportion of your original cost                         (i) Determine the total ol the .sV
                   it you do not make repairs                                     erage monthly amounts of
                   promptly. We will determine the                                Accounts Receivable for the
                   proportionate value as follows-.                               12 months immediately pie-
                   (i) Multiply the original cost by                              ceding the nioritli in which
                         the number of days from the                              the toss occurs: and
                         loss or damage to the expire-                         ii) Adjust that total tor any nor-
                         tiori of the lease; and                                   mal Iluctuations in the
                   (U) Divide the amount deter-                                    amount for Accounts Receiv-
                         muted in Paragraph i) above                               able for the month in which
                         by the number of days from                                the loss occurred or for any
                         the installation of improve.                              demonstrated variance from
                         menta to the expiration of the                            the average for that month.
                         lease.                                           b) It you can accurately establish
                         If your lease contains a re-                        the amount of Accounts Race iv-
                         newal option. the expiration                        able outstanding, that amount will
                         of the renewal option period                        be used in the, detem'nnaton of
                         will replace the expiration of                      loss.
                         the lease in this procedure-                    (r) The following wilt be deducted
               (o) Nothing, if others pay for repairs                        from the total amount of Accounts
                    or replasemnent.                                         Receivable, however that amount
                                                                             is established:
          (8) "Valuable Papers and Records" at
              the cost of restoration or replace-                             (i) The amount of the accounts
              menL To the extent thait the contents                                for which there was no loss:
              of the "valuable papers and records"



Page 30 of 39                   Copyright, The Travelars Indemnity Company, 2004                MP Ti 02 02 05
  Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 102 of 169. PageID #: 109



                                                                                       BUSINSSOWNERS


                 (ii) The amount of the accounts                      termining the value of Covered Prop-
                       that you are able to re-                       04T
                      establish or collect;                           {a} Distilled spilils;
                 (IiJ) An amount to allow for Prob-                   (b) Wines;
                      able bad debts that you are
                     normally unable to collect;                      (c) Rectified products; or
                     and                                               (d) Rear.
                 (iv) All unearned interest and                  (18) Lottery tickets at their initial cost to
                     service charges.                                  YOU except for winning tickets at their
        (14)"Electronic Data Processing Equip-                         redeemed value,
             men' at replacement cost as of the,              f. Our payment for loss of or damage to
             time and place of loss without deduc-                personal property of others will only be for
             tio'i for physical deterioration, depre-             the account of the owners of the poperty,
             ciation, obsolescence or depletion.                  We may adjust tosses with the owners of
             l-lov.fever, in the event replacement of             lost or damaged property, if other than
              Electronic Data Processing Equip-                   you. If we pay the owners, such pay-
             ment' with identical property is im-                 inents will satisfy your claims against us
             possible, the replacement cost will be               for the owners' property. We will not pay
             the cost of items that are similar to                the owners more than their financial in-
             the damaged or destroyed equipment                   terest in the Covered Property.
             and intended to perform the some                 g. We have the right but not the duty to de-
             function, but which may include tech-                fend you against suite arising from claims
             nological advances.                                  of owners of property. We will do so at
                                                                  our expense.
             "Electronic Data Processing Equip-
             ment" that is obsolete or no longer              ii. We will pay for covered loss or damage
             used by you will be valued at actual                 within 30 clays after we receive the sworn
             cash value                                           proof of loss provided you have complied
                                                                  with all of the terms of this policy; and
         15) "ElectroniC Data Processing Data and
             Media" for which duplicates ck not                   () We have reached agreement with
             exist will be valued as fellows:                        you on the amount of loss; or
             (a) The cost of blank media; and                     (2) An appnisal award has been made.
             (ta) Your cost to research, replace or           i. At our option, we may make a partial
                  restore the lost electronic data on             payment toward any claim, subject to the
                  lost. damaged or destroyed                      policy provisions and oui normal adjust-
                  "Electronic Data Processing Data                ment process. To be consideiad for par-
                  and Media but only if the lost                  tial claim payment, you must submit a
                  electronic data is actually re                  partial sworn proof of loss with supportiri
                 placed or restored.                              documentation. Any applicable policy de-
                                                                  ductibles must be satisfied before any
        (10 Otiplicate"Electronic Data Process                   partial payments are made.
            Eng Data and Media' at the cost of:
                                                           5. Loss Payment      usiness Income and Ex-
                                                                                -

            (a) Mani< media: and                              tra ExpemisG
            Jib) Labor to copy the electronic, data,          a. The amount of Business Income loss will
                 but only if the electronic data is                be determined based on;
                 actually copied
                                                                  () The Net Income of the business be-
        (17) The value of United States Govern-                       fore the direct physical loss or dam-
             ment Internal Revenue taxes and                          age occurred;
             custom duties and refundable state
             and local tces paid or fully deter-                  (2) The likely Net Income of the business
             mined on the following property held                     it no physical Joss or damage oo.
             for sale will not be considered in de..                  curred, but not including any likely in
                                                                      crease in Net income attributable to



MP TI 0202 05                Copyright. The Travelers Indemnity Company, 2004                  Page 31 of 39
  Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 103 of 169. PageID #: 110



8 USI NESSOWNER$


                an increase in the volume of business                     the described premises or elsewhere;
                 is a result of favoralie business                        or
                conditions caused by the impact of                     2) Extra Expense loss to the extent you
                the Covered Cause of Lma oii cus-                         can return "operations' to normal and
                tomers or on other businesses:                            discontinue such Extra Expense.
          (3) The operating expenses, including                   1. 41 you do not resurrie "operations", or do
                payroll expertBes, necessary to re-                   net resume "operations" as quickly as
                sume "operations" with The same                       possible, we will pay baser] on the length
                quality of service that existed jUSt be-              of time it would h ave, taken to resume
                fore the direct physica loss r dam-                   "operations" as quickly as possible.
                age; and                                          e We will pay for covered loss or damage
          (4) Other relevant sources of information,                  within 30 days after we receive your
              including-                                              sworn proof of loss provided you have
                (a) Your financial records and ac-
                                                                      compPied with all of the terms of this pol-
                                                                      icy; and
                    counting procedures;
                    Bills, invoices and other vjch                    (1) We have reached agreement with
                ()                                                         you on the aro unit of loss; or
                    ers; and
                c) Deeds, liens or contracts.                       (2) An appraisal award has been made.
       b. The amount of Extra Expense will be de-             6. Recovered Property
           terrnined based on:                                    If either you or we recover any property after
           (t) All reasonable and necessary ex-                   loss settlement, that party most give the other
                penses that excead the normal oper-               prompt notice. At your option you may retain
                                                                  the property. But then you must return to U
               ating expenses that would have been                the amount we paid to you for the property.
               incurred by operationst' during the                We Will pay the recovery expenses and the
               1 peilod of restoration' if no direct              expenses to repair the recovered property,
                physical loss or darnae had oc-                   subject to the applicable Limit of Insurance.
               curred. We will deduct from the total
                of such expenses:                              7. NonCumul2tve Limit
                (a) The salvage value that remains                No Limit of Insurance cumulates from policy
                     t any property bought for tempo-             period to policy period-
                    rary use during the "period of res-    F. COMMERCIAL PROPERTY CONDITIONS
                    toration', once "operations" are          1. Concolmont, Misrepresentation or Freud
                  resumed; and
                                                                 This Coverage Form is void in any case or
              (b) Any Extra Expense that is paid                 fraud by you. It is afso void if you or any other
                  for by other insurance, except for             insured, at any time, intentionally conceal or
                  insurance that is written subject              misrepresent a material fact concerning:
                  to the same plan, terms. condi-
                  tions and provisions as this in-               L This Covarae Form;
                  surance: and                                   b The Covered Property:
          (2) All reasonable and necessary ox-                   c. Your interest in the Covered Potierty, or
              penises that reduce the Business In-               ii. A claim under this Coverage Form,
              come loss that othe rwise would have
              been incurred.                                  2. Control of Property
       c. We will reciuce the amount oyour                       Any act or neglect of any person other than
                                                                 you beyond your direction or control will not
          (1) Business Income loss, other       E                affect this insurance.
              tra Expense, to the extent you can
                                                                 The breach of any condition of this Coverage
              resume your "operations", in whole or
                                                                 Form at any one or more premises will not af-
              in part, by usi ng damaged or undam-                lect coverage at any premises where at the
              aged property (including rlstockn)                  time of loss or damage, the breech at condi-
                                                                  tion does not exist.



Page 32 of 39                   Copyright, The Travelers Indemnity Company, 2004                 MP 71 02 02 05
  Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 104 of 169. PageID #: 111



                                                                                             UStNESSOWHERS


   3. Insurance Under Two r More Coverages                           () Within the coverage territory; and
       If two or more coverages under this Coverage              b. The coverage territory i:
        Form apply to the same loss or damage, we                    (1) The United States of America (includ-
       will not pay more than the actual arnotlflt of                    ing Its territories and possessions);
        the loss or damage.
                                                                     (2) Puerto Rico; and
   4. Legal Actlon Aga inst Us
                                                                  i31 Canada.
       No one may bring a legal' action against us
       under this Coverage Form unless:                     9. Transfer of Rig hte of Recovery Against
                                                               Others to Us.
       a   There has been full compliance with all of
           the terms of this Coverage Form; and                  If any person or organization to or for whom
                                                                 we make payment under this Coverage Form
       b. The action is brought within 2 years after
                                                                 har. rights to recover damages from another,
           the date on which the direct physical loss
                                                                 those ri ghts are transferred to us to the extent
           or damage occurred.                                    f our payriienL That person or organization
   5. Liberalization                                             must do everything necessary to secure our
       If we adopt any revision that woijtd broaden              rights and ifluCt do nothing alter loss to impw
       the coverage under th i s Coverage Form with-             them- But you may waive your rights against
       out additional premium within 45 days prior to            another party in writing:
       or during the policy pertod, the broadened                a. Prior to a loss to your Covered Property
       coverage will immediately apply to this Cov-                  or Covered Income; or
       erage Form.                                               b After a loss to your Covered Property or
   G   No Benefit to Sailoe                                          Covered Income only if.. at time of loss,
       No person or orgaruzatiori. other th a n you,                 that party is one of the iollowing'
      having custody of Covered Property will                        (1) Someone insured by this irsuce rice;
      benefit from this insurance.
                                                                     (2) A business firm:
   7. Other Insurance
                                                                           (a) OwruxJ or controlled by you; or
      a. You may have other insurance sutfect to
                                                                           (b) That owns or controls you: or
          the same plan, terms, coiidittons and pro-
           visions as the insurance under this Cciv-                 (3) Your tenant
           eage Form. If you do, we will pay our                 This will riot restrict your insurance.
           share of the covered loss or dmage Our
           simre is the proportion that the applicable       10. Coinsurance
           Limit of Insurance under this Coverage                If a Coinsurance percentage is shown in the
          Form beers to the Limits of 1nur.ance of               Declarations, the following condition applies.
          all insurance covering on the came basis.              a. We will fbi pay the full amount of any
       b. If there is other trisrance covering the                    loss lithe value of Covered Property at
           same loss or damage, other than that de-                   the time of loss multiplied by the Comnsur-
           scribed in Paragraph a. above, we will                    ance percentage shown for it in the Dec-
           pay only for the amount of covered less                   larations is greater than the Limit of In-
           or damage In excess of the amount due                     surance for the property.
           from that other insurance, whether you                    lnsteai we will determine the most we
           can collect on it or not. But we will not pay             wilt pay using the following steps:
           more than the applicable Limit of Insur-
          ance.                                                      (1) Multiply the value of Covered Prop-
                                                                         erly at the time of loss by the Coin-
   B. Policy Perk,c, Coverage Territory                                  surance percentage;
      Under this Coverage Form:
                                                                     (2) Divide the Limit of Insurance of the
      a. We cover loss or damage you SuStain                             property by the figure determined in
          through acts committed or events occur-                        step (1):
          ring:
                                                                     (3) Multiply the total amount of the coy-
          (1) During the policy period shown in the                      ered Ios, before the application of
              Declarations; and




NIP TI 02 02 05                Copyright. The Travelers Indemnity Company, 2004                     Page 33 of 39
   Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 105 of 169. PageID #: 112



SUSINESSOWNRS


                any deductible, by the figure deter-               (2) Addi t ional Coverages:
                mind in step (2); and                             (3) Coverage Extensions; ot
           4) Subtract the deductible ffrirn the f ig-             4) Los5 or damage in any one occur-
              ure determined in step (3),                              rance totaling less than $2.00.
           We Will pay the artiount determined in          11, Mortgeholders
           step (4) or the limit of is.urarce, which-
           ever is less.                                       L The term, mortgageiotder, i n cludes trus-
                                                                  tee.
           For the remainder. you will either have to
           rely on oth e r insurance or absorb the             b. We will pay for covered loss of or damage
           yourself,                                              to buildings or structures to each mort-
                                                                  gageholder shown in the Declarations in
           Example No, 1 (Under insurance):                       their order of precedence, as interests
           When:                                                  may appear.
           The value of the property is     S250,000           c. The mortageholder has the right to re-
                                                                          loss payment even it The mortgage-
           The Coinsurance peTcent                                holder has started foreclosure or similar
           for it is                                              action on the building or structure.
           The Limit of Insurance for                          d. If we deny your claim because of your
                                                               d-
           itis                              't12500
                                                                  acts or because you have fslled to corn-
           The Deductible is                     $250             ply with the terms of this Coverage Form,
           The amount of loss is             $40.000              the mortgageholder will atili ha v e the right
           Step (1); $250,000 x 90%= $225000                      to receive loss payment if the mortgage-
           (the minirrmtxn amount of insurance to                 holder:
           meet you r Coinsurance requirements)                   (1) Pays any premium due under this
           Step (2} $1 1200t$22.000                                    Coverage Form at our request if you
                                                                       have failed to do so
           Step (3); $40000 x .50 S20 , 000
                                                                  (2) Submits a signed, sworn proof of loss
           Step (4): $20,000                                           within 60 days after rawivinq notice
           We will pay no more then S19750. The                        Froni us of your failure to do      rd
           remaining $20250 is not covered.
                                                                  () Has notified us of any change in
            xmple No- 2 (Adequate Insurance):                          ownership or occupancy or substan-
                                                                       tial change in risk known to .he mod-.
           W11tfl.                                                     gagehokier.
           The value of the property is                           All of the terms of this Coverage Form will
           The Coinsurance rcentage                               than apply directly to the mogaeholdei-.
           foritis                               00%
                                                               e. If we pay the mortgageliorder for any loss
           The Limit of Insurance for                             or damage and deny payment to you te-
           itis                             $225,000              cause of your acts or because you have
           The Deductible is                                      failed to comply with the terms of this
           The amount of loss is             $40, 000             Coverage Farm,
           The minimurn amount of insurance to                    ( The mortgageholder's rights under
           meet your Coinsurance requirement is                        the mortgage will be transferred to us
           $225,000 ($250.000 x 90%),                                  to the extent of the amount we pay
                                                                       and
           Therefore the Limit of Insurance in this
           Example is adequate and no penalty ap-                   2J The moitgageholders rights to re-
           plies. We will pay no more than !l3970                      cover the full amount of the mart-
           ($40,000 amount of loss minus the tie-                      gageholders cla im will not be im-
           ductible of $250).                                          paired
       b, Coinsurance does not apply to:                               At our option, we may pay to the
                                                                       mortgageholder the whole principal
           (1) "Money" and "securities";                               on the mortgage plus any accrued in-



Page 34 of 39                 Copyright The Travelers indemnity Company, 2004                  MP TI 02 02 t15
  Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 106 of 169. PageID #: 113



                                                                                         U8INE$$OWMERS


              terest In this event, your mortgage                  () The cracking of any part on any in-
              and note will be transferred to us and                  ternal combustion gas turbine ox-
              you will py your remaining mortgage                      posed to the products of combustion-
              debt to us.                                  3. "Communication Supply Srvlceer
      l   IT we cancel thfs policy, we w11 give writ-          i. Means property supplying communication
          ten notice to the n rtgagetiolder at least:             seniices, including teiehone, radio mi
          (1) 10 days before the effective date of                crowave or television services, to the de-
              cancellation It we cancel for your non-             scribed premises, such as:
              payment of premium: or                               1) Communication Lransmissicrn lines,
         (2) 30 days before the effective date o                      including fiber optic transmission
              cancellation if we cancel for any other
              reason                                             (2) Coaxial cables; and
      g. If we elect not to renew this policy, we will           () Mcrowave rad io relays, except satel-
         give written notice to the mortgageholder                   lites and
           t least 10 days before the expiraon
         date of this policy.                                 b. Does not mean overhead transmission
                                                                 lines,
   PROPERTY DEFINITIONS
                                                           4. Covered Equipment"
   1. "Banking Premises means the Interior of
      that portion of any building which is occupied          a Means the following types of equipment
      by a banking institution or similar safe d5i-                (1) Equipment designed and built to op-
      tory.                                                            erate under internal pressure or vec-
   2 "Breakdown"                                                       uum other than weight of contents;
      a. Means:                                                    (2) Elctncl or mechanical equipment
                                                                       that is used in the generation, trans-
          (1) Failure of pressure or vacuum equip-                     mission or utilization of energy:
              ment;
                                                                   (3) Fiber optic cable; and
          (2) MeciianicF failure. including rupture
              or bursting caused by centrifugal                    (4) Hoists and cranes;
              force; or                                        b. Does not mean any:
          (3) Electrical failure including arcing;                 (1) 'Electronic Data Processing equip-
          that causes physical damage to "covered                      ment":
          equipment" and necessitates its repair or                 2) Electronic LJta Processing Data and
          replacement; and                                             Media":
      b, Does not mean:                                            (3) Part of pressure or vacuum equip-
           1} Malfunction, including but not limited                   merit that is not under internal pres-
              to adjustrrkemiL ahgnmerit, calibMti0n,                  sure of its contents or internal vac-
              cleaning or rnodifkiation:                               uLimn:
          (2) Leakage at arty valve, fitting, shaft                (4) Insulating or r*actoryrnaterial;
              seat, gland packing, foint or connec-                (5) Pressure vessels and piping that are
              tion;                                                    buried below ground and require the
          (3) Damage to any vacuum tube, gas                           excavation of materials to inspect,
              tube, or brush;                                          remove, repair or replace:
          (4) Damage to any structure or founda-                   () Struire, foundation, cabinet or corn-
              tion supporting the "covered        UP-                  parlmant supporting or containing the
              rrirrt' or any of its pails,                             'covefed equiprnenr or part of the
                                                                       "covered equipment' inducting pen-
          (5) The functioning of any safety or pro-                    stock, draft tube or well casing:
              tective device: or
                                                                   (7) Vehicle, aircraft, self-propelled equip-
                                                                       merit or floating vessel, including any




MP TI 02 02 06                Copyright, The Travelers Indemnity Company, 2014                  Page 36 of 30
  Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 107 of 169. PageID #: 114



BUS1 NSSOWNEF$


                equipment mounted on or used solel y                   b. Does not mean equipment used to oper-
                with any v&ic1e, arft, self-                              ate production type of:
                propelled equipment or floadrigyes-                       (1) Machinery: or
                                                                           2) Equipment.
          (U) Eleva tor or escalate but riot excluci-          0. "ElGctroflic Varidaflsm' means any acts b
              irQ any electrical machine 01 appara-                persons, other than "employees involving
              tus mounted on or used with this                     any of the fotowinç:
                equipment; or
                                                                   a. Willful or malicious destruction of com-
          (9) Equipment or any part of such equip-                     puter programs. content, instructions or
                ment manufactured by you for sale,                     other electronic or digital data stored
   S. "Diagnostic Equipmenr' means any:                                within computer systems; or
      a Equp11ent; or                                              b Unauthonzed computer code or pro-
      t. Apparatus:                                                       gramming that:
                                                                          (1) Oeretes, distorts, corrupts or manipu-
      used solely f o r reseec1i, diagnostic, medica',
      surgical, therapeutic, dental or pathological                           lates computer programs. contents,
       purposes.                                                              lrstruction or other electronic or dlgi-
                                                                              tat data, or otherwise results in darn-
   6. "Electronic Data Proc essing Data nd Me-                                age to computers or computen sys-
                                                                              tems or networks to whi6 is intro-
      a. Means any of the following used in your                              duced:
         computer operations:
                                                                          (21 Replicates itself. impairing the per-
         (1) Data stored as or on, created or ed                              formance of computers or computer
             on, or transmitted to or from ccim-                              systems or networks; or
             puter software (including systems
                                                                          (34 Gains remote control access to data
             and applications) on electronic data
                                                                              and prorammmg within computers
             processing, recording or storage me-
                                                                              or computers systems or networks to
             dia such as hard or floppy disks, Ct)-
                                                                              which it is introduced, for uses other
             ROMS, tapes. drives, cells. data
                                                                              than those intended for authorized
             processing devices or any other re-
                                                                              users of the computers or computer
             positories of computer software which
                                                                              systems or networks.
             are used with electronically controlled
             eguitinen                                         S   .   "Employee(s)"
          {2) The electronic media on which the                        a. Means:
              data is stored; and                                         (1) Any natural person:
          3) Programming records and Instruc-                                 () While in your service (and for 30
             tions used for 'Electronic Data Proc-                                days after termination of service;
             essing Euipnienl'; and                                           (b) Whom yoi compensate directly
       h Does not mean"Valuable Papers and                                        by salary, wages or comrnissioii
         Records"                                                                 and
   7,"Electronic Data Processing Equipment"                                   (C) Whom you have the right to direct
                                                                                  and control while perlon'ning ser-
       a. Means any of the following equipment
           used in your operlion                                                  vices for you;
                                                                              Any natural person employed by an
           (1) Electronic data processing equip-
                merit, facsimile machines, word proc-                         employment contractor while that
                essors, mutti-functioria I telephone                          person is i5ubject to your direction
                                                                              and control and performing services
                equipment and laptop and portable
                                                                              for you excluding, however, any such
                computers; and
                                                                              person while having care and custody
           (2) Any component ports and peripherals                            of property outside the premises; or
                of such equipment. including related
                surge protection devices: and



Page 36 of 39                   Copyright The Travelers lridertiniily Company, 2004                  MP 11 0202 05
  Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 108 of 169. PageID #: 115



                                                                                              BUSINESSOWN ERS


            () Your directors or trustees while acting      IS,"Manager' means a person serving in a di-
                es a member of any of your elected              rectorial capacity for a limited liability corn
                or appointed committees to perform
                on your behFf speLfic as disIan             16        Member means an owner of a limited Itabil-
                guished from general, directorial acle;              fty company represented by its membership
                and                                                  interest, who also may service as a "man-
       b. Does not mean any agent, broker, person
           leased to yoti by a labor leasing firm, tac-     17. HM OI3e YU means currency and coins in cur
           tor, commission menthant consignee, in-              rent use, batik notes, travelers checks, regis-
           dependent contractor or representative of            ter checks and money orders held for sale to
           the same general character-                          the public
   10. 'rnployee DlshoflGty" means only dis-                IL "Operati ons" means your business activities
       honest acts, committed by an "employee",                 occurring at the described premises and the
       whether identified or not. acting alone or in            tenanlability of the described premises.
       collusion with other persons, except you. a               .       01 Restoration's
       partner, a 'member", or a 'rn nager" with the
       manifest intent to:                                           a   Means the period of time that:
       a. Cause you to 5utain loss; and also                                 Begins
      1, Obtain financial benefit (other than                                 i) For Business Income coverage:
           ties, commissions, fees, bonuses, promo                                  ) With the date of direct physi-
           tionS, awards, profit S1Ij, pensions OF                                     cal ross or damage, if the
           other ornployee benefits earned in the                                      Declarations show ImmOdi-
           normal course of employment) for:                                           atety for Period of Restore-
            (1) The "employee": oi                                                     ticin—Time Period, or
                                                                                   b) 72 hours after the time of di
            (2) Any person or organization intended
                                                                                       rect physical loss or damage,
                by the "employee" to receive thL
                                                                                       if the declarations show 72
                benefit.
                                                                                       hours for Period of Restora-
   11. 'Tine Art 1'                                                                    tier' —Time Period: or
        .   Means parnL1fls, etcNrigs, pictures, t                           (ii) For Extra Expense coverage with
            estries, art glass windows. valuable rigs,                             the date of direct physical loss or
            statuary, marbles, bronzes, antique fumh
            Lure, rare books, antique silver, porce-
            lains, rare glass, bric-a-brac, and similar                      caused by or resulting from any Coy-
            property with historical value, or artistic                      ered Cause of Loss at the described
            merit: and                                                       premises: and
       l. Does not mean any glass that is part of a                      (2) Ends on the earlier of:
            building or structure.                                           (i) The date when the property at
   12. Forgery" means the signing of the name of                                  the described premnses should be
       another person or organization with intent to                              repaiied, rebuilt or replaced with
       deceive. "Forgery" does not mean a signature                               reasonable speed and similar
       which consists in whole or in part ot                                      quality: or
       own name signed with or without authority, in                         (ii) The date when business is re
       any capacity for any purpose.                                              surned at a new permanent boa-
   13. "Interior of any building or structure"                                    tion; and
       means all portions of the Wilding or structure                b. Does not mean any increased period re-
       that are within the exterior facing surface ma-                  quii'ed due to the enforcement of any law
       teriaL of the building or structure.
   14. 'tMalntenarlce Fees" means the regular                                Regulates the construction, use or
       payment made to you by unit-owners and                                repair, or requires the tearing down of
       used to service the common property.                                  any property; or




MP 11 02 02 06                 Copyright, The Travelers indemnity Company. 2004                        Page 37 of 39
   Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 109 of 169. PageID #: 116



 US NESSOWNERS


            (2) Requires any insured or others to test            b. Includes "covered equipment' that is
                for, monitor, ckir up, remove, con-                  used solely with or Ions an integral part
                tain, treat, detox ify or neutralize, or in          of the:
                any way respond to, or assess the et                  (1) Production;
                feds Of "pollutants"
                                                                      2) Process: or
       The expiration date of this policy will riot cut
       short the "period of restoration".                             (3) Apparatus.
   20 Pollutant mea ns any solid, liquid, gase                24, "Rental Value" means Business IniGome that
      ous or thcmal irritant or contaminant, irldud-              consists f:
      ing smoke, vapor. soot, fumes, acids, alkalis.              s, Net Income (Net Prcil(t or Loss before in-
      chemicals, waste, and any unhealthful or                       come taxes) that would have been
       hazardous building materiIs (including but                    earned or incurred as rental Income from
       not limited to asbestos and lead products or                  tenant occupancy of the premises de-
       materials containing lead), Waste includes                    scribed in the Declarations as furnished
       materials to be recycled, reconditioned or re-                and equipped by you, including the fair
                                                                     rental value f any portion of the do-
   21. 'Power Generating Equipment'                                  scribed premises which is occupied by
                                                                      you; and
       a. Means the following types of equipment
                                                                  b. Continuing noflflal operating expenses
           or apparatus
                                                                     incurred in connection with that premises,
           (1) Pressure;                                             ircILidirçJ:
           (2) Mechanical; or                                         (1) Payroll; and
           (3) Electric                                                  The amokiiit of cthaiges which are the
            used in or associated with the generation                    legal obligation of the tenant(s) but
           of electric power; and                                        would otherwise be your obligations.
        b. Does not mean such eqthprnent that is              25, "Securities" rnsans all negotiable and non-
            used solely to generate emergency power               negotiable instruments or ccnLrats repre-
           that is less than or equal to 1000KW.                  senting either "rnortev' or other properly and
   22. "Power Supply Semites"                                     includes conue or oilier stamps in current
                                                                  use, tokens tickets and credit card slips for
       e. Means the following types of property                   vales made by you and held by you for reim-
           supplying electricity, steam or gas to the             bursement from companies issuing credit
          described premises:                                     c.wds, but does not include 'money', lottery
            (1) Utility generating plants.                        tickets held for sale are not securities.
            (2) Switching stations.-                          26. "Specified Causes of Loss" means the fol-
                                                                  Lowing:
            (3) 8ubLations;
                                                                  Fire: lightning; explosion; windstorm or hail;
            (4) Transformer*; and                                 smoke; aircraft or vehicles; riot or civil com-
          (5) Transmission lines', and                            motion, vandalism: leakga from tire extin-
       b. Does not Mean overhead b'ansniission                    guishing equipment; sinkhole collapse: vol-
          lines.                                                  canic action; failing objects; weight of snow,
                                                                  ice or sleet; water damage.
   23 "Production Equipment"
                                                                  a. Sinkhole collapse means the sudden
       a.   Jeans any:                                                sinking or collapse of land into under'
            (I) Production machin ery-) or                            ground empty spaces cretLacl by the ac-
                                                                      tion of water on limestone or dolomite.
            (2) Process machinery;                                    This cause of loss does not include:
            that processes, shapes, forms or grinds:
                                                                      (1) The Cost of filling sinkholes; or
            (1) Raw materials;
                                                                      (2) Sinking or collapse ol land into un-
            (2 Materials in process; or                                   derground rnari.i-flde vities.
            (3) Finished products; and



Page 3B of 39                   Copyright, The Travelers Indemnity Company. 2004                  MP TI 02 02 05
  Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 110 of 169. PageID #: 117



                                                                                           BUSINESSOWNERS


      b. Falling objects does not include loss of or                 ant. Such building is vacant when it does
          damage t:                                                  riot contain enough business personal
                                                                     property to conduct customary opera
            (1) Personal Property In the open: or
                                                                     lions.
            (2) The "interior of a building or struc-            (2) When this policy is issued to the owner or
                 ture", or propody inside a buikiirg or              general lessee of s building building
                 structure, unless the roof or an out-                  esr's the entire building. Such building
                 side wall of the building or structure is           is vacant unless at least 31% of Its total
                 first damaged by a f1lInrj object                   square footage Is:
      c, Water damage means accidental dis-                          (a) Rerited to a lessee or sub-lessee and
            charge       leakage of water or steam as                     used by the lessee or sub-lessee to
            the dir ect result of the breaking apart or                   conduct its customary operations or
            cracking of any part of a system or appli-
            ance (other than a bump system including                 (b) Used by the building owner to con-
            its related equipment and parts) tfiat is lo-                duct ou:stomary operations
            cated on the described premises and              31. Valuable Papers and Records"
            contains water or steam.
                                                                    Means inscribed, printed or written:
  27. ,StoChr, means merchandise iO[d in storage
      or tot sale, raw materials and in-process or                   (1) Oocuments
       finished goods, including supplies used in                    (2) Manuscripts, or
       their packing or ahippifig                                   (3) Records:
  28. "Suspension" rnens.                                           including abstracts, bok, deeds, draw-
      a. The partial or conpIte cessation of your                   ings. films., maps or       esand
         business activities; or                                 b. Ones 'not mean money" or "securities" or
      b. That a part or all of the described prem-                  'Electronic Data Procesalng Data and
         ises is rendered untenantabFe                               Media',
  29. "Theft" means any act of stealing.                     32. " Water Supply Services" means the follow-
   O, HiçP means the following:                                  ing types of property supplying water to the
                                                                 described premises;
      (1) When this policy is issued to a tenant
          and with respect to that tenant's interest             a. Pumping stations; and
          in Covored Property, building means the                b. Water mains.
          unit or suite rented or leased to the ten-




MP TI 02 0205                   Copyright, The Travelers Indemnity Company, 2004                  Page 39 of 39
Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 111 of 169. PageID #: 118




     EXHIBIT. B
Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 112 of 169. PageID #: 119




!i; it*ATh
                                      CHAD M. LEONARD
                              ROHALEY AND SON AUTOMOThE INC.
                                     7481 BRNEL DRIVE
                                     MENTOR, ON 44060

TRAVELERS CASUALTY INSURANCE CO.
P.O. Box 3204
NAPERVLLE, IL 80566-7204
Stephen Brasher
Claim Professional
Direct (630) 961-4418
Office (800) 842-8172 Ext. 9614418
Email: SBRASljgRJr4vkcom

RE:     insured: Rohaley and Son Automotive inc.
               Chad Leonard
        Policy No.: 6800E628194
        Claim No.: DHR0975
        Date of Loss., 01 07-2017
        Loss Location: 8654 & 8656 Twinbrook Road
                        Mentor OH 44060
Deer Mr. Brasher,

Please accept this Letter and Exhibits as an appeal to your letter and conversation. The
following information will show that the Policy should cover the claim. Equipment, tools.
vehicles and parts were stolen after the business was suspended on October 28, 2016.
Rohaley and Son Automotive is an S-Corp, wticfi ir. a stock based corporation. Albeit Rotialey
owns no stock- ($ee Exhibit 3, page 13, line 2, 3. and 4,) Mr. Rohatey quit all responsibilities
with the company October 26,2018. Therefore,, sdmitldly, Viltr. Roballey was not a
atockbolder, psvtner nor a manager of Rohaley & Son Automotive Inc. when the
theft occuwed. Also, the staff quit and moved to Roliatey's Auto and Truck Repair LLC
with Mr. Rohaley on that same date.

To clarify, Rohaley and Son Automotive was named as such as part of a marketing
                                                                            markating plan
as Mr- Rohaley had an "automotive customer following". This sometimes is cønfung
that the company is owned and operated through Chad M. Leonard. Mr. Rohaley was
given an opportunity to "buy-in" if he chose in the future, but, he those not to.

While you are correct, I have been in Civil Litigation with Mr. Albert Rohaley since
September, 2015, 1 am only requesting monetary reimbursement for property which was
taken from my business, as well as loss of business, which occurred between October
28,2016 and ,lanuai 5, 2017id Iospf business from November 1, 2018 through
present.                   -"

                                             c\'                  o7L
1
    (                      t,.}4llCikL
                                       b

                    ss   on                                           ....
                                                                             '/!./.;;'..•r
     Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 113 of 169. PageID #: 120




      In September. 2016, Mr. Rohaley was no longer a trusted employee. However, before
      litigation began, he locked me out of the fcirtty, changed the locks, security code, and
      bank accounts in addition to leveled threats to rrle and my family. This resulted in filling
      for a Protection Order and asking for police intervention/investigation.

      At that time I tried to file embezzlement, etc. charges Through the judicial system and
      eventually I had to Ills for a Preliminary injunction to do everything legally to protect my
      properly. Due to the complexity of the court system. the TRO was not set into place
      until May, 2016.

       understand that the details leading up to this situation we not typical. However, what
      is fact propty went missing after Ocbbar 26, 201 . (Exhibit I pictures)
      In reference to B. Exc ualoas, Section m, stating; property that is missing, where the
      only evidence of the loss Is a shortage upon taking Inventory, or other instances where
      there is no physical evidence to show what happened to the property. I had Larry
      Bodnar, my agent there so he could witness missing property before filing my claim.
      (Exhibit 6). 1 was court ordered to do an inventory as part of the civil suit. Although it
      was prior to filing the insurance claim, keep in mind that the court system dictated to me
      the way and frequency for which I was to do the inventory and I was always with
      assigned court ordered third parties. (th1bit B). t suspect the before and aftr
      evidence I presen1sd to you Is more thorough fart most claims you encounter.


      According to Traveler's procedure In eocton UPT 102020$, on pgo 27, number 3,
      "duties in the event of We or damage number 5 states clearly, 'rat our request, give us
      complete inventory of the damage and undamaged property include quantities, costs,
      values and amount of Foss claigneci?" I have already submitted this evidence to you
      with the Initial claim.

      In summary, to clarify my claim with you related to the equipment and property has
      everything to do with dishonest and crininat acts that occurred after October 28, 2016.
      On that dale, the only member of the company was me, Chad Leonard, and I had no
      access to the premises via key or security code until I was escorted back into the
      building on January 5, 2017 per court order.

      The Civil Case has to do with what M. Rotialey did while employed.
      I cannot seem to make Mentor Police understand this, and therefore, they will not
      investigate. I certainly have my suspicions as to where the property is. I know that it is
      hearsay.

\ I\ Rohatsy,
     I also included soine rather Interesting emsils related to both Albert Rohaley and Alec
                his son and former employee, who was terminated March 19,2015 for
      malicious behavior, assaulting another employee on March 14, 201 5, il)eth' wrri
                                                                              ,


      attempting to cancel the insurance policy on December 12, 2016 Q1tijfr.wkhin
            Not n                   t
      2


            tCjMiThS                    Fe b"UJt1 2,
                                                                             'I,
Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 114 of 169. PageID #: 121




the last two months, per Larry Bodnar, our agent. I would consider that at best
                would think that this behavior is to keep your insurance company from
investigating fudher. it Is odd that two fanner employees, who no longer have anything
to do with the business, would even care whether Rohaley and Sari Automotive is or is
not insured.

In Conclusion, after reading your letter dated July 24 20I1 1 be1eve your denial of my
claim Is not justilted. Section MP TI 0202 Otl Is Covered Property. H, I and M
Every time I went to 8854 Twinbrook I was under a TRO and Mentor Police Officers
and/or court appointed personnel were with me.

The Theft was done after the employees resigned and went to work for anottior
company. Mr. Albert Rohaley under oath in court said he was not there when the theft
happened between October 26, 2016 through January 5, 2017. (Exhibit 4)

Should you have any cuestions rjaniing this matter, please contact the undersigned.

Enclosed are just some of the rationale and evidence discussed above which I believe
support approval of my Claim.

Sincerely,

Chad M Leonard
(440) 487-0869
Email: CMLHoIdingsincgrnailcaifl

             EXHIBITSIEVIpENCE
             Exhibit 1, Before and After PIctures (5 Pages) Proof property Is missing.
             Before and After Pictures: 5 of 5 pages of pictures showing Stolen Examples
             of tools and Equipment on site 6654 & 8856 Twinbroolc Rd. (Rohatey & Son
             Automotive Inc.) October 28. 2016 and Stolen before January 5, 2017.
             Witnesses were present.
             Per Court Order Lake County Judge Collins (Inspection of 8854 & 8656
                                                -



             Twinbraolc Rd.)
     \\      Visit to Rohatey & Son Automotive at 6664 Twinbrook Rd. Mentor, OH
  \\   \     2 Mentor Police Officers escorted Chad Leonard (per Court Order)
   \\        All assets were a t 8654 & 8658 Twiubroak Rd. By a TRO Business was to run
             as usual. Pictures were taken...
       \v.                                                                    II

             October za, 2016 Last Pay Checks were given to all empyf
                jom -k \x4oie or Thk I                 M
       \
             Qo%Srt            II   ft   fr\ytt                      -
Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 115 of 169. PageID #: 122




         November 1, 2016 Against TRO, 3usiness was suspended by Manager A
         Rohatay. He said in two Court Hearings. Federal and County.
          xlibft 3 mHe Quir Page 4 Line 5-8 Page 19 Line 1445


         Exhibit 2 Judge Collins December 23 2016 Opinion and Judgment Entry
         (Cover page and page 9)



           hiblt 3 Transcript for Federal Bsiakmptey Case No. 1740814 March 2.
         2017
         (Cover page and page 441nes 5 and 6, parje13-tines 2 and 3 and page 19-
         lines 4-18)
         Albert Rohaley admits that he does not own any Stod (Page 13 Line 2-3)
         I am not asking for replacement of the Workers Tools and Boxes. They
         removed them, against the Wa, to work at Rohak's Auto and Truck Repair
         LLC. We are asking for replacement of all stolen tools, equipment, and paits
         that were purchased by Rohaley & Son Automotive Inc.
         (See Stolen Contents Worksheets) tools sheets Exhibit B and see canceled
         checks copies, Exhibit 7)

         November 16, 2016 Hearing the Lake County Judge Collins states The
         Company is just a shell. (See Judges Entry dated December 23, 2016
         Exhibit 4 and Page 9 last Paragraph)
         January 5, 2017 found out equipment, tools, vehicles, and parts are stolen
         ftm Rohaley & Son Automotive Inc.
         Witnesses: (See Sheet Exhibit $)
         Mike Levan Owner of buiiding& Landlord of Property with key to 0654 &
         8656 Twinbrook Road, Mentor, OH
         Larry Bodnar Insurance Agent for Travelers Insurance
         Erik Walters Oworkirt and Bernstein. my Attorney
                      -



         IWO MPD officers did not sign In. Timothy Abbott was the senior officer.

         Ejrhibit4 Transcript for Lake County Court Case No. 15CV1937
    \    November 16 2016
    \\   (Cover sheet and page 56 lines 7 and 8 and lines 14-21)

         Exhibit 5 January 5, 2017 Witnesses Sign- in Sheet.. (All wItnesses can
         attest to missing equipment, etc.) Clearly shown in pictures.
         ExhlbLt April 25,27, 28, & May 2, 2047
  \\\    Witnesses to Inventory and Removal to 3 Sriippg Containers
            ior n.


                                 n.                   ,                     ...MIA,
Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 116 of 169. PageID #: 123




          Exhibit? Cancelled Checks

         Exhibit 8 Contents Worksheets (6 Pages)

       ,ZEti!bit9 Evidence of attempted ctncelkton of kwurance policy by
               and Alec Rohaley. (Copies of emails)

   worri fu before       flcg   n +Jiis I9     dal vf Au              12
                                                            IIIi#,
              j.-.         F
   (         '       i                                           -
                                                                thy
         A

       eornn'tisscon ep!t'e     Fh I 'JW

                                                             1
        Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 117 of 169. PageID #: 124




                      1rip    ayio ez


                    Me       0L '$ 1II v4 ut~ID17.


LD;Lü
                                                               -

                                                      I.   p       0
           Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 118 of 169. PageID #: 125




te mS 12 13 14 4PC Too' Ces & TO P BOX




                             TireChanger
                                                                               1 I   Ii j




                            fl &U- Wicet             h* re- rva or.
                                                                      -   z


            bryniss    r   e tOrt I p    bI'LtOJ1   13                    4.

                                                                                     F
                                                                                     I
Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 119 of 169. PageID #: 126




                                               m 4hi5 /96     4/     0     iqf 9tvO.
    Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 120 of 169. PageID #: 127




                            ACV Lift CQnpete
                 peY5OaOLft/ appre ci hfre r                                   !4ugcL   2/9
vcrn *0   O.rt
LJLu        bu
                  f(,: Febuat-/   l3o   ZPA
                                                                   iF O'
      Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 121 of 169. PageID #: 128




                                                rn




  Item 9 KM24O7PC Roll Cab Bo




Item 8 KR17022 Roll Cab 2ox

                     çxrsonaL1 appwed be1bre on                             1U1U$L

            }
COrisM apiied Feb. 1O:z
Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 122 of 169. PageID #: 129




                                                                                 EXHIBIT 2

                                        IN THE COURT OF COM1CN PLEAS                  9LEO
                                              LAKE c0urrry. ouo                1II [t       P 2:

             Cit/tB M LgotL&Iu) 110LIUNG S,                                                 kri.iy
                                                                                  -     .l1ruE aJ.j;T
                    i al.
                                                              CASE NO 15 eV0O.P
                            PIfltflk,                   C(ThS01.IDMLD Willi U CV 000126



            ALBERT C. ROIIALE             ti I.                   E)cr,ibr 2, 2(31



                  A show cise hwing wiei hd bcffiro this cow* oo Nove mber 16,2016. Plaintiffs wi±rc
          Chad M, Lwd (rd) a3id Chad M. Leonard I Toldin p, Inc. 0eferl&nIv. Wcre Albert C.
          Roe. tl (KDha). and aaha:: and Son Aujwmti, linL. 060rijW5JkI nat ilk a btefirt
          opposilion to pJaintrftinitial motion for t show cause hea ring. Ai issue is whethev Rohaley
           hold bc held in       ct&l antl criminol on1mp1 for rithg to comply vith thi icrms of
         stiputated proWbitory preIirnirtry injuwlion Eiktlby ihii tourt ati May 24, 2016.
                  ohIey and Son Antomo(iv; hic. is a sibeIsaplcr S co poralion formed in Doconibet
         2014 far thir pcwiqe of apctaling anatRomabiie rpr busincs. 1tpc4 for btins Th
         week of Jiintzry 2014 and quickly Wcmile a profit*ble busine. 1tohky and Cbd M. onan
        HoIdügs, Inc. ar fiIy percent ot'ors with cmh haIli*g 250 s1itse RoIuIey has etoshc et.
        perience in veJIa1enpRirs and is 9w agent, predii and tresure' ort1u campoy. Chad M.
            iard the prexidcai otCkd M. i.unud Hdin, Inc., is the vicr pTeAdent and ecntiuy of
       RoliaIcy and Son At.Jtornflive, Inc. Chad M. Leonard f loldln;s, inc provided the sutri up money
       to open up the husincss which wa sd tip in Mentnr, Otki, Cha1 M. Leonard I-Iolding Inc ear'-
                                                                                              kA)rL-
       R idcmd thesisil vp mnny lo be g Inn ($54,000) UiM was to be paid ba rk,   No written doe-
      menl.c or tegimcray by LennrI wcxc provided as evidence of This CLaim, Rolialey did testify that
      he stopped paying on this loan irt August 2015. I s unknown if any divide4ds or distributions
      were made to the shamholdw ,
             P spuIes bcwccn R*Ji ky and Leonard arose early in 2015 and their relations gxuthiafly
      ecaiIle unwoTkFk t.conard clainis lic w esatia11y citcuded from 1he. business site by 'the
      umrner ot2Q5, Fearing ihit funds and assets ofhc business ''as being d'veriva by Tohaic-y,
                                  ,



   3worri     110 and prbonaLtLI                  (Lppeafed Oftrt
              1s .ejQ



           omn'ikicn              pre
Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 123 of 169. PageID #: 130




                                                                                                                  I


                                       i*         wdi 1x tfltbil Lft If hkc1                 it 11riat is IClI gf OW 011i
                 fliviliqic tlii six rutto&li J1I4 i'nd Virita u A l'FIb. RuhAjoy $VAjrF d tkj bA hr, U540 (_114d
                   eomird putF             rd iii kL*f xfih ii hi                  j j           a
                  OMp.ny (RnIILtc IEid         Auttn*flktc. IP     hw b&cr pnrJ QEr
                        Kuhk CestilitJ that dic pliorni DuMbILIF ti Ruhiilq i] !tit Aave. Ii, Wi*
                            ii" wrnifcr I 5 Utf, MCI *W c1k 10 That iwrnfiir w±re OkADMaitiilly
                                              L                                                                Nardttf lii
                 li     p& niinbi,r. Thkluid the &freei oftj;rtkn                         tiiiw
                     by RthiIei wthnit 1rd't Vemigsiul becstat*t*nrid w                          yInj dic bill%. IWU.
               bit Bi k a phasogtoph of the duct ilie old facUiiy sib a wniI )etLitt Vion dhinit1tii
               to up za the'now' ltvwiea across Lila sl Ft.hiky tir                             he              Thhibt
              CC is 4 ih96ip1 shc tii LWASIT ft the tww Lvaincft UVICY ttiricd Ilim he 6UT down
              Ihe i%Jd IkIi1i% and riwt-d tivrom the 1Tet beci             JI,flJ was Lrrub1.
                     As               bwe.     lsLvttters calling the old bins  wcjv 4fie4 10 iie rpew 1iti
              nat Evi dence also thowi thai tho new bwiiue (fln)i 1eytt AILLO & Tnd Kpair LLC) mteM-
             ed toino into th old 1'aeilityai The buyinning uf 2017 all at             Iaso txpimd for RthiIej Wd
             Son Ai,moIvç Inc. Fxhibit FF in ffidVril ofChr1iisa SmIlth wbo cnited 1kihy rnd Sch
             Aii1prnrniyc, Fov. on Muday. Qtcbcr 1 21116 iii 2 p.m. T119 riumbei iIc caIl[w 440-
             26-000 which was the th0ne riurnbvr Ituted on Ketrnky and Soo MiLonntvc, Inc.s webne
                                                  An InA vIduaT itajned 'AV1 mnsul=d the phone und - oid
            lhni bloiRM Mmd mewi acwi 44L ithet 1mi j15 OHRI ADI loc-otiolL AV said the move was
           icmonuy wtrU the eat; cxpirnd Md then thdy would bc UMVIA1 hack iaio the oLf spoL clihit
           cC andriciavi, or( itmopber Vea). i icWlad Roheley and Son AiAmoftve. Inc. Ol 441)-
           266,0000 an Thuiduy, Noveiiuber S, 2016."Al" canie on the 11ie and stated 'ilini the shop mov-
           ed ncuiou llieslreot, down one hidIdinj (heu the old ImiLlions. dgono fr om u1ere the orlgioal
          shop wits ltXittcd. 'W' epiuincd iliac they cád noi do coO1M ii LIh bec ause thc bw. )tIM
          moved and dcnmind wnipoirty foi' a coupte *fmm,ths Ilic ctio1,it sytcm on Ymyll cat
          ctiiiM not be &be until bcghnins of the year.




                        PS                            Since These cets øcciiiied nt'&er the due tI the pie imnary
      iiunctkuL 1ic court fines Rolmlcy in I ndk'ecl crintitial contempt for 'i'hilalng parageitpb (b) and
       v}of the preIisnbry injtnuion by romoving paris aod clasiq the old biisncs.
                                                                '7

   Sworn o NIA peycx rllttlJ ippeirth                                              be-fore         on     +hi. If)Lh1Lcu/ 04
   1\ LLt

     (.                                                                                  I

                                    p:             Fcb. 1OO                                                       u
                                                                                             -   ti
                                                                                                                1



                                                                                                      rlf it t%
Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 124 of 169. PageID #: 131




                                                                      EXHIBIT 3
                                                                                           I


                    N   THE   OFFECE OT THE UNITED STMO rTWUt
                                   stata cf 040
                                  CLty of Cjvveland



                                           I
          is Ike!
                                                     Caaa No. 7-54
                                           p
          A1RT CHAR LES RQRkLZYj II                  m ov el a red, Ohio
                          tbCor                      march 2,   217
                                p
          Pb P • 44* *4' * 44 fr4




                         DRAC11T or PCEDNS
                    HELD WORt THE TRUSTEE DAVID C'. SINDU




          GLENN L  FORMS, ESO
            r the Debtor


          CHAD N.   LEONARD


          LA D. SUMERS, UO




                                   Trans cribed by

                          z1ea1 21etri     cozdifl!1, In&
                              5c st, c1r k1enut
                              C1€ue1dncI Ohio 44103
                         21) Oj-OQO E        -DPO (376)

          Proce eding re corded by electronic ou
          trans cript produced by transe tiption Service,
          J6b No. 17E4651




                        LEGAL   ELeC7D1tC RECORDMO INC.
 \(
      Svrnco o.n4 çYboUA' a0ear
                                                                                       a
      /
          -IPAJ                                                                   IL
                                    D1r
Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 125 of 169. PageID #: 132




                                                                              EXHH1T 3
                                                                                            4
              -   0        Any dp1nts

                           No.
              '   o
              4   A

                  p
                  It

              7   p        Okays     Does your wife            i?

              H   A        Yes.

              9   Q        Md whe re dos zhe wk?

          10      A        AetiL         Uefl OpUc1n.             Sh'
          11      optiiialt.

          12      0        how often is she çiid              4cJ you knoW?

          13      A

          34      Q        App r ox imate ly how mih she htiftqs home In

          15      paycheck, do you 'Kaovel
          16      ?.       Appro x ima t e ly

          17      0        Round numb           ba llpa rk.

          to      &        It Var ies betwn 750'00.

                           Okay,    Amy othe r sources of income in the

          20      hohoId?

          21 A             At this time, no

          22 Q             All ihL         Have you br in bankruptcy 1t2 the

          23 past LO years!

                  A

          25 0             VL caused you to file this b                  u,tc
                                                                                       my
      -

          r            O
           k-                                                                    13.



      c4'iu
         WPA
                                         [jt'

                                       4Cfe Feb
Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 126 of 169. PageID #: 133




                                                                       EXHIBIT 3
                                                                                   13


     2    Q
     :


     5    Q       00   you    ha va aiy invert in an entity called the
              øha1ky Fami     ly Trust?
          A       CQrrct.
          Q       That is th a t ?


    10    Q       I           1   know   it's a   trist   but what

     1    A       i t's   a trust.       It's tity fathe r 's house.
    12    Q       ok a y,    Md   whft is your Inter4st, if you kn ow?
    J.3   A      Wbi        the house is sold, my         'wh&tevr we 511 it
    14    for, 20 perce nt is sppsed to ore to me.
    LS    Q      Okay.       An d wlw5 we?

    15    A      My two s ia ters and myse lf,
    17    Q      Okay.       $o the three OE y               interest in the

    UI    houBe iRW?

    19    A      corre c t.

    zo    Q      Is your father still with t

    at    A      No, he paOd a w& y          two and a halt    years ago.

    22    Q      So is ttt what the trust provide, that once he

    i     P5$5 away, the the of you sell it'?

    24    A

          Q      And is the hue on the m4rket?



   vorc o                                         coc (                            cku- of
  puis •QQ**:
                          tiSA
                rVfl4)Y? 4XD1 re
Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 127 of 169. PageID #: 134




                                                                        EXHIBIT 3


      I. deal on a buyout,

     2    Q    Okay ,

          A    And, ufirhtnat1y, it                  went   in fron t of Judge

     4    Co)1i and Jwe Collins basically said that                       f we

      i aan't cone to a conc lusion of what were going to do

      G   with the btita               d a diretioi that we're going t

               th4n ho would appoint a receiver and the receiver

          tiiid take vr the business and we're out.

          Q    Oky. Was               receiver appointed?

          A    No, he ne ver appointed a               recQiver .


          0    Okay .

 U        A                       L


 13 Q          Why did you cLD

 lÀ A          Because, One, I               Jn't wait for hild to a ppOiCt a

  L       river.


 16 Q O)cay,

 17 A           All right. And auvk>er twof :i just coQ4nt run

 IV the buslrte3s anymore,

 19       Q

 20                                         Aix-iv   "It-   CVI~11

                        M   6x
 22 Q          Okay .

 23       A    You Wiit a list?

 24       Q    tm sure yola hai/c one.                      Pi not going to ri          Wu:
                                                                                    C)5rY

 2        it down. Y011' re going to            write       it down and give it




      L{gLks    OI'                    L)
                                 J__(\n\ifn
Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 128 of 169. PageID #: 135




                                                                       EXHIBIT 4



                             I N THE. COttt1 OF COMMON PLUS

                                    LAKE COUNTY. OHIO
             CHAD M. LEONARD & CHAD M LOHARD HOLDINGS,INC.
                            PIn1ntiJf.
                                    VASE NO. iLiCV L937
             ALBEIT ROHAL1W.
                            Defendant,


                                TIWSORWT 01 PROO11iDLMOS




                      E IT R EMBIiR1t). that heotfre. trwic
                  On Wednesday, Nove-mbor 16 2011 bang one of the regular
                  days fid Couii, Wwe the Honorb)o Richard L
                  COEIIM, Jr,. one of tho Judges of ec d Court, th e
                  above-entitted cause citno on for purpwu of
        18        a show ciiue hearing.
        10

        20



        22

        23

        24



                             Luanne M. feaka. Official Court Reporter              Itt ] 111 r
                                                                                                 r)I
                                        Lako County Cuthoua
                                        Painesville OH 44077


                     ri i1) zna      lit      '(U        ppewea :;                                     P
             fç
Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 129 of 169. PageID #: 136




                                                         EXHIBIT 4


      1    Q    kodclearly sxy he repregeow both you and Bohi'3oy &
      2         Son Ant     cthr?
      3    A.
     4     q.   So, the aiçt you put up basically maid the kaLivfl
                          croe& the treez?
      3    k    Wcrmoved.
      7    Q        mmw
           A.
     9     Q.   So, cbce We"        ngdm the location?
     10    A.   We cant keep the guya from not werkig and they own
     11         their WO and their too1boe.
     12    Q.   Ballpark, how much wse taken out of the sito?
     13    A    I cirn't tell you thftt, [ don1t know.

     14    Q.
     18    A.

     uJ.   Q
     17    A.                                RAI OW
     in    c
     19 A.           tpJpk
     o     Q.
     H     A,
     22    Q.   Your testimony as you et lKt tofl)' 4 they removed

     23         things, yu don't know whut it is, but they took thing
                out of the tore

\\Vi)      A    They took their tools that they had there. They took
\\(
                       Luanne M. Poai, O1Thth Cot Reporter
                                 Lake County Courthouee
                                 Pin'ciIIo 011 44017


                   k ñ9tUTTffiThW77
\                  91           -



                                  Vomi
Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 130 of 169. PageID #: 137




                                     ccwim    *OMALM& 1J4
                                             *ia IWkolIO'c 90AD
                                             MI1flOL
                                                            -   T

                                                                L:.
                VOWYED P.AM(                 MURAIUM




                       Hi*I



               PAWED NAM                                                          1f/ci1


                                                   .-:-

                         -


                       Mc1                                                         YUUcARI!T




                                                  UIIL                             1TacAClrV




                DsrD                                                                   t1LJU'Aø1f




                                                                           jI t If I
                                                                      s'               iV0

                                                                                                    I7fr


                               Feb                                             Tc
    Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 131 of 169. PageID #: 138




                                                             W'-rnrnt &



      APRIL 25,27. 28 & May 2 2017




                                     CFTV         !1    rx                        It. 114MAI&N



             qt                                                                   dZ
            ;+i.                       1j,OA 4W
                                     U~-          w                   Will 5r1pv11;m




                                                                                    Tj


     4V                w PWAVOM                   014
     !YfV
     mla



    Cqu


      MLS                                         04
                                                                            4(
    LC     114
                                                  01                  4i                 i5?
                       7I Th, S,     1)
                                                                              ?




                                                                                                     /1
'worn lb nrptftDMth ctppQL'ed b1bi€                              ON
                                                                                           1t
                                                                                                          dy
         qO)O.
         O
                                                                                                 F




                                                             L
                   U,4GiLI                                   -




  QXt              pes Fb- i3               Dct                         f   il-
                                                                      'I
       Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 132 of 169. PageID #: 139



                                                                           RSA SNAP ON PAYMENTS
                                                                               2014 10/ZO6

                          SfI    011                                                   51aflc* &Tlrt                                          SmIs 0i      $W! Or
                              UmdIr                                                                                                             uci       CASHA1S
                         4h                 *IdThnJT1
                 2044
  •                       ML                :H14 c1                                                                                  R-
                                                                                                                                      90         lou.00
                                                                                                                        01           log        1-
                                                                                                                                                 0.0
            3pi2L4          I2*              IU}                                                                /WO14                1ir,&       7W.Du
            i27014         111               Gem                                                                                     307         7IO,10
                          - 1325              97.O3                                    -
                                                                                                                                     1IS            OQa
   -
                          -
                            is          _   ffi2 1                                                                                            '°
                                 1424       9O1J                                                           _                                    1(O('
       ii/iTi            -      i           T                                                                                                   1000
                                                                                                               NA                               1ZLUK)
                                                                                                                                     143         2OO
                                                                                                           10      2W4
                                                                                                               J2I(XI14              1552          D0Q
                                                                           -

                                                                                                           1742              -:
                 W1
            115710EF — 19                                    4FL..                         -
                                                                                                1!1!1G
               IW15I             ftI5        lJ1             5/       O$       tBAS1           111tli           fEEii1j              161'
                                            "7, 93           GJU               1394k           1107b           20V5f                   t
                                                                                       -
                                                                                                ic             /3/ZJ                 1777
                                 LJ              jj    -.
                                                             13/.1715                          r157,%          yJannn                           t1OOO1
            j3W205               jw          99j1                 j            2052              1Th             I3/2Jt5             liiJ9s     55R.00_*
            BbWms         --
                                                                                                17r         6d12/21
            i2fTh                1O3             ?3J                           1.1I5           11971         /    ui'2sN
                                 1125       1.91J           1/1125             1124            1197-9fr                              303        ' ]00
                         —                  Mm                             -
                                                                                                                  4.1                io76       "aaoc

                                                                                                       I1L

                111145
            2/Z/201&            L9r                                                                                          1211I              313000
                                1           5020ff                                                                                   1217       100O
                                                zJ                                                                  2L1                          9o00O
                                l3iL                                                                                                            IMOU
         1!j10iG                 "L                                                                          /1/2Gi
        .V2/0                   140         II                                                              Q27201               _[1oLoo
                                                              -                                                                    _LI
                                                                                                                                   14'   MIQU
                                                                                                                                       Ii1k00
       I 15120111                511                                                                   f        5/2E11I      -
                                                                                                                                     IS?2 —xw00               --

                                                        ____-
                                                                                                                1
 i..                                                                                                                             wenc,




3worn lo ctM p2rbnr1LL4 appE&red V\ This /) thy
     9DJQ
       -'
            uc




 Cu 'bjLu4td                                                                                                                                                  :
                                              xpfrs: frb.
                                                                                                                                               I rn.
                                          Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 133 of 169. PageID #: 140




                                                                                                                         1IM
            7461 SRENEL DR                                                                                               5421
    .       MENTOR, OH 4400-725


            Pay to the       -
                                  '   -
                                                      --•--        --



            Order of

                  -                                           -




                      PNCBANI(            T7G
                      PNC Thaztk A-


                                                              '                                                           V   Ik
                                                                                                                               e
            For

        .
                                                              o3R                     S006

             3'jwn           D                  SO\OJ.LL        QcXO                                             ULUS'i 1D/).

k                                     3-

                            rn&son              pie byilay
                                                    eLi
 Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 134 of 169. PageID #: 141




           Checks 2014 Tuu


                                                                -                           -

                 *I1TUuIi


                                   -




                                                                                                                                        .1
           ?oUrg Date 2014 Jan 27 Posting Ctiedc Number                      Po4int Date 2014 Jan 27 Pfttfn4i Ch&iI Number
           1020 Aji,ur,t $700.00                                             1020 AmoUnt $TW,100
                                                     - -.   -




                                                                                                                      A.
               :-r-


                          4WuiIE4 Iqs~,I
                                             all
                                                                                                                                -   I

           Po5ft Date 2014 Fb 03 PeaneChWi Numhq                            Poeft We 2014 Fob 03 PoWng CheekNnptt
           1038 Atia&rt $1 O00,O0                                           1D3 AmawA $I.00000

                                                                    ird
                                                                                                                           :-




                                                                    w




           Pogft Date 2014 Fat) 10 Prj (tt4t Menbat                          Pcenj Dde 2014 Fb 10 P"ing C1nck Numbei
           1041 Amot $2000                                                   1041 Amor" $20000
                                                                    l($iJ

                                                    JrV             kh)1
              .--           ---fl----- -------            I.
                           -   ---     -       -----




           Pet&ig Gat2014tub 24 Pøzig Chdtboc                               PbAtV Ote 2014 Feb 24 Fo4ha Check Numbc
  \\       iomwt
                                                    ------.,
                                                                             fO05 Amount 70Q
                                                                                                     --------------

           ( i9iAWoni
           j    **4It
 \\ !
  \\ J                             E       ------

                                       •wr--                                    -


         PDt1flI Date 2014 Mat 10 Po1np chk1umbr                            otin Drat 2014 Mr 10 POatkIØ Gtiek Nu&
         1088 Mount 1200M                                                   WG Amount$0.00


orn    -       ariô                    naa opp red
             9DL1.
(;-                                                                                              /


.Oii%\Ofl              cpfr-               Feb. L?;aD9
  Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 135 of 169. PageID #: 142




        Chtks 2014 Tools

                      • ------------                   -




                                                       1*
         -.



             r.-.   _IL----•--                     ---
                                                                     p;
                                                                .-



        PoxMg Date 2014 Mr 31 Santing Ch eck Mumr                         Paoftq DdA 2014 Miky 31 Pasting Check Wumbr
        117Amtt $70D.00                                                   110     otqit $10200




        I)            !                       .,




                                                                          Poriç Dt2i)i4AptO7P*Wk1UChwk Nwnbff
                                                                          1127 Ai,wuiL 0OG



                               .




                     D2O14A30 IP*stbg Check ambr                          "rq We 2014 Apr      O FkosMu Cheek Number



         I                     •   _ .___   V,:.                r'

                          i   at



        Poati Dat a 2014 Apr 21 Poin Ched              Numb               PoWng Wtm 2014 Apr 21 Paønç CIk Nunber
        t19AmoIn$7IXL0O                                                   1151 Amount $1OQ0
                                                   -
                                                            -



                                                                                                        ThJtS.Z,4I   W




                                                                             --




        Pasting De 2014 Apr 28 Posft 0he< Numbr                            Po1Irj Date 214 Apr 2a Fodng Check Number
        11Amu'nt $2.08                                                     1165 Xmcupt-Q




                                                                                                             f
'Norn kD O
   .A
                                                                      appd
oF WjUt LUI'1.                                                                                .                      -




 (:it,u -6 b~l                        gvt~jj_t'
                                                                                                     r'
  cfft\9PIM                                                                                           1Iii   1
Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 136 of 169. PageID #: 143




      Checks 2014 Tools




       Pos(hp D*. 2014 May OSPiC Chock Number                PDee 2014 May 06 Po&fn1wibe(
       1i7gAmait $5QD00                                      11Nnoii,t $5cJQQO




                                        i4 - I
      Pc'tij Date 214 May 6 Podln9 check I(urnb              PoWng U.e 20m moy 05 Poona check Number
      1l2Pnwit 25O.00                                        112Amouig 25Ø0
                                                       tt
                                                L42k

                                                        F'




                  .OblIt14olYu    II



      Plotting Onto 2014 May 27 PwAng Check Numb                  1bI7   nato 2014 My 27 PoAna Chock Number
      1221 Amount $110011O                                   1221 Arnmait $E0Q00

       r --               -----        -___r_j


                                         -
                                                                                                   • 4_       _._
                                                                                             -   a




                     In            Id
              -




      Peatki bat. ZI 4 ?my 0 POOMU check Ntimbet             PFig Vida 2014 May 30 Poflng Check N*imter
      1230 Amount $1J                                        1230 MoviI $92-03


                                                              i
                                                                           -                         -

                                                                                                         40




\\     Poeft Date 2014 Jun og Potha Ch      N4Hnber                  Data 2014 Jim 09 Posting Ch wk Nubar
\     1239 Arnow $2OOM                                       1230   Amt $W0.00




\Nrn -\o ai                        MWj ,,,Wed be foffl
                                                    -
      9



(o'iior ?Xpir                          Fb
 Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 137 of 169. PageID #: 144




      Checks Z6147ooh



                                                       -      ?y44t
                                     • 1                       -                                                                    IO Wfl,        1C


           1 ••__'_'               -r'                                                                                                     E
                                                                                                                                                   p"—




                                   ----        _

                                                          1'---
       Pctnthp Ot214Jun 23 PostIng Che& Number                                               Pothig Dt& 2014 Jun 23 P&Ang Check Number
       1261 rnut $a2O3                                                                       121 Amott $902.03
           p



                                                       -v
                                    -------        -
                                                                             PA




       Posting Oat. 2014 Jun 30 Pimg Ched Number                                             Posbap Dsto 2014 Jun 30        PaWMU Check Number
       1272 Awct 41 oaOAio                                                                   ¶272 Amount $1 ,OIMEOO
           )   ---.__-----_
                                                                   -.--_"      -    i'

               •        ---
                                                                                                             -   •••-   -
                                                                                                                              -     I
                   n,




                                                   4   i4fr        _-_-



                                                                                                                   .               i
                   tIng Date 2oi4,jui 02 PttnU Chrd Number                                   PodkW b* 2014 Jul 02                 fnC1ek Number
       12           Amount $1 00.00                                                          1279 Amotrd $700.00
               -    — S..-   ..'                   __S•&fl



                                              fi
       I                                                           'I
                                                                                                                                    _•..           *.S,,n




                                                   --4-
        --
                        i.r                        zwiwJ
       Pog [Me 2l14 Jul W Pflng ChectNimber                                                  Potni Date 2014 Jut   20 PoWrtg Chc4 Number
       132$Amount $2.03                                                                      123Amowtt $9zu

                                    -S---.-
                                                                            L31 L

                                                                                         -
                                                       ••o.                          I




                                                              --




       Pn9tit014 Jul 2e Posfni Choi* Number                                                  PIi We 2014 Jut 28. PosUrig Check Number
       1321 Am*t $1,IX3U00                                                                   1321 AmounL $10OQMO



3w orn iD On6 per5onaLk/ cppw4 bthre                                                                                   1'4obf                  /    II1tb
of 4jJ $ovL
                                                                                                                       g
   LLi                       i?       \)J1Q1L
                                                                                                                       f_


                                                   Qs Feb. J& PIDPZ                                                                 1 1 iI
  Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 138 of 169. PageID #: 145




          Checks 2014 Tools


                  LIe'•Di4-



            t;;
                  JT                                        4
          Pun D Ie 2014 Atl 2 PCIdNinbN                                  Po&nV Date 2014 Aug25 Pogkg Check Number
          139 moa
              Ad$1,2 00                                                  139 Amount $UOO-OO

                              !&
                                         Uur1

                                   ,•_
                                                                                                                  —




                    !IP!! IC1i1H         #fl&IIQW


          Pea   Dt* 2014 Sep 02 PoubqChack NL1rfller                     Pwdrig Dite 2014 p 02 PasOV Ch*d Numbiw
          178 Amount $992.03                                             1379 Antt $92113




          Vae±!zg D*o 21#S8p 08 Fvtkng Cheik Uuridr                      P051ni Dote 2014 Sep 08 PoJn0 CkNmber
          1367    at $o.vo                                               1387 M%Q1flt MUD


                                                                NE

                                            !-                       p




                     tI.i     W4Ialp




          Poaft Date 2014 Sep 25PonçCbeckNumber                          PDith0 Date 2014   w 25 PoOing Chccic Numb.r
          1424 AmOWIt $M.03                                              1424 AmolwW $203
                                                 L_

                                                    ...,.
                                                -    --     -




                                                                             14092o0R4O1909
  \   \              I4.W I   IIt4              P1



          Poeting Daft 2014 sep 20 IwjDiook Number                       PaA na Dc 2014 ftp 29 Poiitnu Chad( Number
               Amount $2.6&L00                                           141 Amcmiint t2465U0




3worn io XM                                  ciLij ow4 bAr- on A~~s 1                                                 Q4* bp
-\w4t i Ill                                                                                          Ø(      Al




  Lui                              i<3IUj
          mo                   pk
                                                                                                ,.

                                                                                                     6 II,
  Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 139 of 169. PageID #: 146




       Checks 2014 Tools




                  ----S



                              ILt4
                                                  -           I
        PoLt9 Date M14 Sep 29 AM M O ckImb*r                          Po,rinj We 2014 Up 29 Potmnj Check Num1er
        143D Amount $145$                                             1430 Amort $14$0


         i                                            -
                                                      ----5




                                                          _



        Posli"D Dt.s 2014 Oct 0$ P<t[49 Check Hwibez                  PQe1k DM 2014 Oct 08 PDtJr Check Honer
        1441 Amuttt 41MG0                                             1441 Amount $2M.00



                                                                  -
                                                                          Z141O0V4Q1
                                                                                  .   4,
                                                                              -       r
        FWing bmto 2014 ot 2) Posting Chect Iqmba!                     P4ng DO& 2014 Oct 20 PosOng Check tumbtw
        1471 Amount $1900,00                                           1471 Amount $1,20,0

                                             .5




                          -            -



                                                                          -




        Pn4jfl9 Date 2014 Oct t Pattina chock Nurmr                   P1h1     e 2014 Oct 31 PC1Numbir
        146 pmt $239&02                                               1496 Pnwttit $Z3592




                                           .._




        Pmeng Date 2D14Nev28 FoWst Check Mu'thr                       Pcaling Dae 2014 Nov 26 Poatln# CIMck Number
        1666 AmoUit $1 U0OO                                           I55Aniuunt $I0000



      ko 06 pp                       41i4                                     2tYe              Ti'
                                                                                                                  4\6 I14       jo
kNc          -o
                                                                                           5,
                                                                                                      -

                                                                                                                  €-
                                                                                                                            -


LLÜ                                                                                       :-~                 -
                                                                                                                       TO




       Dfl            pI re : Rb            13, cCZ-                                                  II'
                                                                                                          -             '
  Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 140 of 169. PageID #: 147




        Checks 2014 Tools




                                                -




        Pa%Mq Dato014NoO Podnv Cheok NIMbef                                  Podrg Dide 2fl4 Nov 10 P1ñ Chock Numbe r
        1511mowt$150DO                                                       1011Arnoj $160.00


              IiY
                                                             '.'


                                                         m"
                                              -------                                    -:           I
                                                                               2014112        Ce"74
         ______
                        wI•.4


        Poist1nj DiLe 2014 Nov 24 PoWnO Chock NuMber                         PwOng Die 2014 Mcfv 24 PoUn0 QKId Nunbr
        152Awggs1 $1200,00                                                   1552 Ana1t $1,2x)CO

         I                                                               I
                                                           - '




                                                                     -                                r
                    VOIt         IEt' L1   'fl1 I II



        Posting ('ate 2014 L)C 06 PoWR9 CCGI( Ne-nber                        Pv&tij D*ø 2014 0ec 08 Fosting Check t&mber
        1579 Ainourfl $21000                                                 157D Amt I700



                                                                         !      '


             ILI                                                 -




        PoWng Date 2014 Dee 03 Pb- Mbhg Check Number                          eth* De 2014 Dee 03 PwAnq Check Nujnbr
        1577 Amunt22.0                                                       157TAmoiL $20200



                                                                                                                             P
                                                                                                                                 rMHII
                                                                                                                HI
                                                                                                                wp4


                   #a      ,jj    jUti.I



       Poagng De 2014 Dee 04 Fcn                  ChekNtimber                Pong DMe 2014 bee 04 Poifflria Check Number
       174 Auoiit $ei.o                                                      1514 Atnount £0203


an it an2 p1Xbcx                    W4
_41'Lu I) \kJJ(                                                                                                          L   O




coim~                   .e2(p5
                                                                                                          I   III
                                                                                                                    LO
     Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 141 of 169. PageID #: 148




           Checks 2014 Took




                                                              201412   9462N2510
                                                          I
            PntfrW Date 2014 Dec 22 Pt36ng Ch4ck Number   Patr 0:99 2A14 Dec 22 Pvth Check Mimbr
            1602 Ant $1 ,VO,O0                            102 Aøjout $1,2oC 00


      44                                Z

5jptn *t and pu5rr'ctUi4               appa-i-ed be4or w his 1                            day
L.'LAJ 1;flL5iQL4
    WWI kon e1ph: Ftb 13 2o
                                                                                          cc
                                                                                   I7j   1 II   I
   Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 142 of 169. PageID #: 149




          #3072 201 5 TOOL Co CHECKS


                           -




          Powting Vate 2016 Jan W POVUV Check Number                                     P09ft Date 2015 J a n 13 Pos*ng Chec Number
          1613 Amount $P9203                                                             13 Amount $923
           31


                                                                                                                             IMn
                                                                         oev                                          • 4 17..4H' Mfl'
              I   ____           •';-                     -                    -
                                                                                                                      - _w
                                                                                                                      -    ,
                                                                                                                                  •at


            r


                                      .!2Ik                       lJ
          Postho Oath 2015 Jn Lii Potirg C*Ie4 Number                                    PcWig Date 2015 Jan 2D PWing Ohck Number
          1858 Amount $92,03                                                             105S AmvLn $IJ9103

                                     ------

                                                                               .     I
                                                                                                                                     -L




                ---a.                                                                                   -




          PtIng Date 2016 Jan 26 Fvvtkig Cheek Number                                    Pp;finy Dote 2016 Jan 26!Poongch.c Number
           1871 Amount $220.00                                                           1W Amount 20.0

                                                                          •;; -q-'

                                                           -   ,-'--
                  1, rpr   - 4   i


                                                  —
                                                                                           21J1M12R04C2fl4tf1ø                 lei
                            LI
                                                                     -




          P&MJ 0at 2i15 Jai' 2S Podki Check Number                                       P**ttq We 2MS Ia n 25 PovMV cbck Number
          1        Miurpt$1,2QOQii                                                       1168 Amowt 41.200- M

                                                                                                                                          U
                                                                                                                               -




                                                                    ix
                     -..----- .----           -,--.. ,------.--.------



                                                                                           ;ziit5o202øu4o I2984
            -
                                                                                                     J.
                                     1xpIY_1i1I#




          Pokj Date 201 Feb02 P Onq Chack Number                                         Pong Date 201a Feb 02 Po5IinØ 0h8ck Number
          17   G1 $450.00         -                                                      1879 Amtunt $4M0




     D Ox\d Ybw up                                                                        bie    ¶M.. Dn4
                                                                                                        II
                                                                                                                    j rb aak.j c4:'AL         -M-
Li      w4o4

 L5r On                        Feb I          ,
   Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 143 of 169. PageID #: 150




           #3072 2015 TOOL CO CFIECRS




                                1       --                                                                   -
                 irJ



            Potj D1e MIS Feb                 10 Paling Check Number                  P oWng tWta 2016 Feb 10 Po     gGhd Number
            1082 Amourd 120G.00                                                      12MioLint $H1OO


             I                                                                L'JU                                                       401



                                                                     -




             w                  ULf
                 —                                                                      20150         40 1
                                        mI ilUI'                         -
           Penu Dite 2015 Fth ZB Poslhig Chiici Number                               P*3tW Pite 2015 NO 23 Pet1rig Che ck Numbet
           1712 Amcint 3100                                                          1112 Ainoimt $1.3$0.0O
                                                                             iL




                                                                                                                            • .—fl'
                                                                                                                     .M..     it




                         ,Q1J   I'ft'         ,tlg.rJII

           Posting Date 2015 Fcb 2T Posfing Ch*ct Number                             P os*V Date 2015 Feb 21 Poging Chd Numb er
           1721      n $117.86
                     Amou       t                                                    1721 Amount $1,197.08

           j
                                             -_-

                 i'i'&]             4WJh'


                                               '


           PcSg Pat* 2015 Mr ii PQs%g Chock Ilun1ber                                 Pnq We 2015 May 11 PlngChc Numbw
           1736Amourt $20cO0                                                         f73Arnn $Z000
                                    • -=-"-
                                                                                                  -

                                                                              -dIt
                                                             .i..1
                                                     t-••.
                                                                     IlZ'A1
                                    ,




                     -




           Pot         DO* 2Im Mar 23 Poe1JnJ Check Number                            Noting Datt 2015 Mar 23 Pa stiri p Cbeck 1uinber
       7   1777          ntt200,O0                                                    177Aniawit $1200,0O




 brn       - cn4 pwM1Lq 4p1r                                                         bQ4ore                              dit1
-LL ' iiQu/V)i4
                                                                                                                    F;


                                                                                                      ?   k1l1

                                                                                                  '-?1?
 Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 144 of 169. PageID #: 151




           43072 20 15 TOOL CO CHECKS


                                                                               ItI.




                                                                                                                                 —

                                                                                                                                 -4 —


                                            14 !!'                 ,flI41MIrj



           Posfina Date 201S Apr 02 PosOng Chk Number                                           P(ifl Dc 2015 Apr 02 Posting Check Nui bar
           170Amojnt$1j070
                                                 •                       -•



                                                                                                                                 14LIU        -
                                                               -
                                                                                                                                     --14




           Poftq We 205 Apr 02 P5ti (fl Number                                                                        Podnq
                                                                                                         , 2015 Aprl2 Pod
                                                                                                P0000 Gat-                       ChedNumber
           1 702 Am*" $902,03                                                                   172 Ameucd SMZ03


           -    iL                 --
                                                                   2          '    I
               :e               ;:
                                                     _-
                                                                                                  201042c8400z63a
                                   fli!I.        ?IIIIIP           -



           Pooling Data 2015 Apr 20 P                ting Chack    Number                       PvAiti Date 2015 Apt 20 Fcrig Qek Num ber
           1820 Amount $1,20J0                                                                  160Amount $1200J00
                4 --     -.                                                         -z-


                                                                          b                                                             _
                                                               - ---..
                                                                                   4•       -                                           -

                        MAV
                              14Ikk -"1-0 ti h M Trl1lk$r
                                                         --,*--,-      -,lInrI14114.l


               Postka bale 201$ My 0i Posting Ched Nwtht                                        Pmfl n q De 2t6 My 01 Poth Ch           Nirmr
               14ArflQupt$1,1e7.s0                                                              18-4Arr4(Jflt $.197.06


                                                                              --

                                                 -   -                 Is fIr           ,




                                        I1X1&I       1.14l!4                                                 -




           Po*0V Date 20I May Ci Posting Check Number                                           PQIII!ng Dete 2015 Mey 01 Iftsfing Ch4 Nwnr
           1844 Amount 9020rJ                                                                   1M4 Amt $9203




ie o.xic                      'uWi          apaxd                                  4be                                    cLi1 zC /ii)tts -       All
                                                                                                                 17

                                                                                                    c   Li--.-
                                                                                                        y'   --/             -


               e       pi cps               b                                                            .1)1-
                                                                                                                           /
                                                                                                             III.     '
    Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 145 of 169. PageID #: 152




          #3072 2015 TOOL CO CHECKS




                                                                                                                                          I

                                                                                               1O26O41I142


          PastIng Q* 2016 May 28 Posk ing Check Nimb€                                      Pong Uate 2015 May 28 Pis1nj Check Numbc
          16 Amount $1 ,20000                                                              18S P%rnuunt 120000




                                                                 -                                                                   1


                               &-                      A-    AKZVJrlr-
                                             I       jII t


           'oUciaOat,201SJun 01 PatIn ChNimr                                              PoWng Dids 20S Jun 01 Potho Check Number
          194 AnouhI 1j70                                                                 1894 Amount




                                                                             tL
                                                                                                                        '
                                                                                                                        u.. -
                                     -                                       '    I
                 -              WV               VIM!
                                                                                  J
          Po*kPU bute 2D15 Jun 01 PoOng Check Number                                      Pottn Ok 2015 Jim 01 Pod1n0 CçI( Wmher
          t8$ A,nig $92                                                                   1M Amount $OZ05


                                                             —

                                                 -                 I

              -       _----                                                           I     2CO2200401001102                .
                     IIØ&III   .ttI1g .W1ir


          PmtJflii Oite M ISJun 22P*921ng C&Nwbnr                                         Pin We 2015 Jim 22 Po1iflfJ Ci        Numb er
          1031 im*td $I2aQD0                                                              1031 Ainuvit $1,20000



                                         U
                                                 --                                                                     =—=- ;-:

                                --                                       -


                       D.WW    III4ILO1IPflP                      ffllL


          P&ALng DateJ15Art 30oMh Chock Nwthet                                            PoAng Data 2015 Jim 30 Piti,J Check Number
          1945AtnouM $0t2J33                                                              1045 Atrn,Unt $92.03




     o Oncl QrOMLL1 cppQ&YJ bori ci'i4

        'bjU1kL;                                                                                                                --




                                                                                                          0   ..   •
                                                                                                                        -'--    ri

fl1flhIMh 21pueS               Fib..
                                                                                                              ,
                                                                                                                   1r
         Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 146 of 169. PageID #: 153




              #3072 2015 TOOL CO CILCX$

                                                           -------




                B                                             y                                    •9     '0-
                                                                                                  ,.I,.     • -#q
                                                                                                          4..




                    -.    094I M10        4flL



              Posting Date 2D15 Jun 30 Pin Ctt&c Wrobtr              PnL' Data 2016 Jun 30 Povlhi CFIeth Numbar
              1948 Aourt                                              948Amotint $1jU196




               PQIRU FMte 2015 ,%14M Flastfre Chdc Number            P osdiig r1th 201 kA
                                                                                       IM PtInQ Cheek I1wrbec
                                                                                        j


               1963 ,mount 9200.00                                   153 Amur4 2200.0fl




                                             -
                                                                       20--I 720O4Q1882$
                                                    1.4
                 •_::_

              Posting Dat, 2015 Jul 20 POtn1p (hadc Nwnbar           Rofta Oata 2015 Jul 26 PoMIno Check Number
              1988 AmurL 1,20000                                     1988 Amount $ 1200.00


                                                                                                   ...Ia..a.i.a     -U,.-
                                                   ,—.Ja
                                                                                                                I


                                      a



              Posting Date 2015 Aug 03 P m*ig Choc k Nibe            Pu1Inç Date 2016 Aug 113 Pq*N Cheek Numbs
              1Amovrit $1.197.W                                      1296   Amount $1.167,9

                    —                                          om
                                                  --        --T
                    t..                                j




                          tl1gu            itai



              'tk Date 2P1At 10 otft9 Chock Number                   t tju4tn Data   201 Aug40
                                                                                         Aug Pc   i Chath Number
           '/owt                                                     21312€t
     /
     n1      UI4 pry naLLq cpp12r t boore ri                                                      ç ctvj oThgz&S
bI


     tfl1ssori vpirs
    Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 147 of 169. PageID #: 154




             43072 21315 TOOL CO CRCKS




                                    in




                            1I..rd t W   a'


             Po(kig Data2O1 Aug 1 Poadng ChockNunibr        pi1ftig P at& 2015AuE1 Mad no ChockNwthe
             2051 Ahtbuh! $QD2.03                           2051 Aiaut $92.03




                                              '




                  -                                     I




             Pctki iet. 2015 Au 31 Votdog Chock Ntobw       Ping Date 20 Aug 31 Porig Check Number
             W52 Amount $1,107.90                           2OU Amcut $1187




                -,-




3irn * and rstnaLLq aia&iraf tr orzNii5 toi                            -         - -
                                                                                                       ,c
i1k (U s-'- 60i

 -U--i   i     J4k2JL

~mmk,sfm ppirs Fh.
Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 148 of 169. PageID #: 155



   #3042 2015 TOOL CO CHECKS

                                                                                -


      .,w JorwWwwwa }
              ---."----
                                                    zoaI 1
                                     ,7




                                                                                                         K
                                                                                                                   j

    PnG1(e 20160ot0l Patrtg CbeckNwnbei                        Pasting Date 2015 Oct 011 Posting Check M%nec
    105 Mnour* M. 00                                           1035 Amoit $20&00
                                          -




                             •
                                                     1
               C—
        -                        -
                                                                     j1005009401825872
                                               V

   Podft Ote 2015 Cci ft Posting Check Nu m ber                PactIn Date 20115 Oct W Fbf,thnD Check Ntxnber
   1038 Amount $1,000.00                                       103    mOunt $1,00000




                                                                                                         MflThNI
                       Mwf            4                                                          00,00
                                                                        -L

                       &11.ar                  iiiqi
                                                                         1:


   Posting Date 2015 Oct05 PoAtIM Check Numbat                 Posting (*e 206 Oct 05 PsnCIie Nurri
   1037 Amotflt $1,197,96                                      103?Amoutt


                                              JS




                                                         wer


            -.----------

                                                                                                   '


    Pothg Date 2015 Ot 13 RmUrg Check Number                   Pad flhg Data 201 Oct 1   P1dn4 Ohek Number
    1042 Atiount 130O                                          104ryunt $100.00


                                              /1-   Z


                                                                                    lit

                                                                                                                       ST

                    Feb. 1ED2
         Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 149 of 169. PageID #: 156




            43042 2015 TOOL CO CHECKS


                                                                   ij. f3                                                     -




               flttw rk
                                                                                                                         •ilijjj
                                                                                                  2OY4O4356t13
                                  ',;p4'a       o1A


             Po5ling Dais 206 ct 28 Pc,sling Check Number                              Pobting Date 20 Oct 26 Pon9 Che* Number
            1075 Atmunt S120M0                                                         1078 Miount $1XX00

                     PMIl%t4                                       a         logo
                        I
                              -                                         -    -
                                                                                                               i$c*Iza                  1UO4
                                                                                                               cU                       AT1LL
                                                       -   -


                                                                                 t'
                                                                                                                         W+


                -   -t'             -    -

                                         1R.1D# sois            1313dljowlo ~4
                                                                                                                                  p
             Por.fing Date 20i5 Nov OS Pctlpj Check Number                              %stlro Date 2015 Nov 06 Pothj Check Number
             103 rnwur1 $9203                                                           100 Aniourit $89203

                                                                                                                                               C
                                                  •
                              PPu,T,.m
                          -
                                                                                                                PM41.A
                     -                       ---------.
                                                                                                               .nis                    I,IIALI!
                                                                                                                  1d fl-1,?             40 I4t




                    IIOd                         4iA           (L1Itt1L 1.       _t.



             Poftno De 2016 No- t{)5 Pos,g Check Number                                Positng D4ii 2015   05 Po'tIn!, Check Number
             1085 Amount $1119798                                                      1006 Amount $1.197.96

                                                                   ,-       tt


                                    ----.--—                   a
               It&

                                                                                        : -2Qp112oa94o2s4a11
                    O2741 ?hP



            RosQng Date 2018 Nov 23 POMN Chk Nurnb&                                    PtIg Date 201 Nv 23 PotIn9 CheGk Number
            111t,        $12t)q(}0                                                     1111 A7ni1Jrt 110(OQ




~Moynkt       o.M Vpf%mJlq apçxocI b4or                                                                                                  d'1
9   t)                                   tal                                                                                      F)


                                         p:                b                                                    ,   1n
           Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 150 of 169. PageID #: 157



               4042 2015 TOOL CO CHECKS



                                                               4Z 1
                                                        f




                     Iou21ht4
                                                                            '•




               P0stirk9 Dote 2015 Nov 26 PaSUN CJk Number                   poMfrig Date 2015 Nov 25 ft 4gng Check Numt,er
               111Am,ur$2(Xi00                                              1113 Awount r2Ua00
                                                                                                                              I.
                                                                                                                      . I
                                                    T
                                                                                                                  ..qii  WNW1b
                                                                                                     Ka1IV       4M   £I44l1Ii


                       1_..
                  !*c "L                                X-q-
                                                        '
                  ID16 WGITSIC I M14.3tit.0 Li ll,



              Posung Osto 2015 Dec GY Po&ting Check Number                  PoWW Dete 201 L)eo 07 Post rçj Chock Number
              1124 Amourt$1,197,96                                          11 24 Amount $1,197.I6




              Pong Date 2015 Uec 0'?r krg Check N umber                     Po4ng E)ste M5 taO? Postrva Check Number
              1125 Amourt $992,03                                           1125 Amount $992.03



                      t4LI
                          -                             J2kIL.


                         _
                                          -   J'•
                                                    A
                                                            if /

                    Ioc?R, 5       I43Oi' 41t6               '-.----'   4




              Poofing Dt8 2015 Dec OB Ptñig Check Number                    Poetkirj Date 2015 Dec 08 PosfitV Check N-umber
              1$Arouit '00.00         -                                     1128 Amount $200 OD

                         ell
3VN DYI\    -10   £'id        pLr5(-rWJiki                  appecLrLci b°kr '                                               4aL/   t
 t+                                                                                             ,         17


      flySiDn Qcp1S eb. I?i, D3- ?-                                                                  14      1
    Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 151 of 169. PageID #: 158




        i3042 2015 TOOL CO CHECKS

                                 -          ------

                                                  4*.                 I


                                                                                                                        11
                                                                                                                        Jag
                                                                           t
                --               Al-
                                                                      -




       Postrig Date 2015 Dec 28 Posting G1iek NUrnbr                      Poujg Date 2015 Dec 26 Pocng (Thec4 Number
       1162Amour12&1.00                                                   1162Arnount $126000

            r                               - -              Use
                                     3'tc               -.   IF                                                Olin.     tntabwa
                                                             it-
                                                  $                                                   it.4   4l.z        PMiZu
                                                                                                                    T     * KIN
                                                                                                      Awdw k
                A.

            '%M.1=41449 WSMIL30'Ur ItU omuuowaak.~,


        RstØ We 21 c                          cc Nkmbef                    potii We 2015 fc 29 Pos1n G4iick Nixnb,
        1166 Arnourt $992. 03


                                                                               V7   '7 •2.? (     -




             uid       grc411LW tppPcz(LS t4re in                                                 oi4h;s /Lh4aL/                   p


    AM.
I
     'k))



      O7             I (?   '   hb          g) :                  2                             till
Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 152 of 169. PageID #: 159




      4fl042 2016?001,C0 CHECKS


          -                                 -                  •i.

                                                                                    1Pd' iYr 4t                     'l•-


                                                                                                                    so.

                                                     1
              LattI2                            LT


       podnq Dat? 2016 Jan 11 Postire Ce1t NUmber                               PeAft We 2016 Jn 11 Postire Chk MumW
       iiei Amt128000                                                           1167 Amount $260.00
          •
                                    I
                                                                     -I-                                                         I

                                                                                  201250940787$74
       I!A.iqU7IF                                    ' •--'-




     %sAIN De 201 Jan 25 tc1n9 Check Nwnbex                                    Pcing Date 2016 Jan 2S RostkV Check hiimber
     1200 AFmurt $1,300.00                                                     1200 /munt S1,3W.00
                     -_-     -,.--,.

      w        -                                 •
              JI4Y           rA% bit.                     j.
                        --
                                                                     'f                                                      T1MO


                                                                                                        yti                  1MVW
                                                                                                        Ifl    b*

                                                               I




     PosIng Date 2010 Pb 06 Poatirg Check t*xrte?                              Pcst1riØ flth 2016 Fth OR Podrig Cheek Number
     1200 Amont SM2.03                                                         1206 Pwd $M.03


                                                                           I
                                        -


                                                         -
                                                                                                                           iI1


      P1ng Date 2016 Rib 08 Pooling Check I'Jumber                             PoatIiij Dole 2018 Feb 08 P'øttti9 Cteck Number
      126AruriI$2U0D                                                           1205PnoUnf $200-00




    od                                          0-ppQar4 before or,                                                                  Of 9Q3Uc   P10



                       Feb 4f
                                                                                                            '1FL
     Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 153 of 169. PageID #: 160




           #3042 2016 TOOt. CO CHECKS



           r                                 -


                                                                  -1
                                                              -
                                                                                              ir Icx           IhJ




                    oi!4.       7


             C3Of,?c           fl'J


          Floating Usta 2018 F OR Fouft CiecK itunibiE                      PasttV tIEs 2016 Feb 09 PWInj (Therk Number
          1209 AJnt WM. OO                                                  120 Aniøunt OUJX
                                                                        -




                  Sç:oL                                   &1(X)
             JLYI                                                 A
             twI1c                                      7
                                                                                ?.O1eO222OO94O2B92fl5
             .eoni                     i(T


           Powdng Qata 2016 Feb 22 PoGft ChCI N1er                          PoUng Debe 2018 Feb 22 'Oi1jChcW NurilbAr
           1227 Ac&nt $1.00.O0                                              1227AaoLflt $1,600.00
                                                                                                                             01
             ?                                          14L       l22                                         I
                                      vala                                                                   iç
                                             _____
                                                                                                                     tiTO
             AL                                  _1                                                    TTT
                    M                                                                                                ..4 -



               ttl!.IcDzpILc 7rjIr               ff1"         q.J)(


           Podng Cite 2016 Feb 29 Ponfing Ch&clk NimbAr                     Pftiin,ç DeLe 20t Peb 29 Pcn9 Chock Number
           1232 Amaun( MOM                                                  122mcuri( $$8203

             '     QThl1W                    —




           Posth Det€ 2016 Mar 07 Po rfft Cheek Number                      Pwi lrg oRto 201 Mu 07 Po1riJ Cheek tJunther
                                                                            1247 Amount SM.13




Swn -\t md paw&U opp'arth b6re
111uç 981Q
                                                                                                ,•..j• r11


 w6l c DY? W1
                                                                                                  ..   ;r
                                       b
        Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 154 of 169. PageID #: 161




              #3042 2016 TOOL CO CHECKS

                                                                                                                             4


                         bi         jWtI;,                                                   I

              -

                                                                      I1III±TIIil(L
              •                           L 4s4=
                          1I%:     TZUI
                                        —:1----:;—      •-•'




                OV owe 2016 Mr 17                   3Ehck t'&xiibr   Poanig Date 206 jr 17 NON ChI< Nwrter
              1273 Arui& 6W, X                                       1273       $250




                                                                        ~011'003210094           7586113


              Pthir ttB 201 Ma 21 PostWe cteck Nurnbi                Pthlg Dbta 2016 Mar 21 PoWing Chook Nunibc
              1274 Amurit $13000                                     1214 Amount 10.00




                              00                -       __J•


                                                           .1
                                                                                      ,I    ;••                 çi/.lu IIJ

                                                                                                                I
                  Posting We 201 B Apt 0l Phn C-alk Nwnber           Posting Onto 2016 Apr 01 FtJng C1ik Numbs
                  122Mxsir$9Z03                                      1262AmNit SO203


                         MM             tit5t              .    L
              !'
                                                                     I ,9fl4                     M !ltki*J •1U'vl
                                                         .1 vowm
                                                                                                                         ,
                                                                                                                    ti

                                                                                                                    pt
                                   --
                                   tVO'IU".


              Posting Date 201 Apr 04 Pot1n2 C4ecIc Number           PclkIJ Da te 20 16 AV 04 PosIin Check N.znbr
              18Arnciiit 10000                                            Ar)Ui1 $E00

                                                                                      /           o1



 v y n -'n uxici
~ ,j                          r&viifLy o-ppo-r d Art me on hic I9thdio                                                           /- //i'JqIIJ
                                                                                           l,i111l,1l
          1
  I     • •




                     '
                              J1kO
                                                                                                           rl

       oi i2pfr-is
                                                                                     ~1414: or
                                                                                                  lit'
       Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 155 of 169. PageID #: 162




             43O42 2116 TOOL CO CHECKS

                                                                                                                    a.
                  •   1MUY                   -        4

                                                          th1
                                                                                                           Ii
                                                                                   418OO949$17O1
                                 I.OLØ IM4



             Postrj iDte 216 Jr ia PoiL1rIi Cheok t'1ur&              P,wbrV Oaa 2D16 Apr 18p       ON* Nurthei
             1,308 Amount $t30O0O                                     1338 Amaun1 $1,300.00

              r       Ut14MINP1
                                              '•'     A


                                                     JF'L
                                                                                       ,r,rdll   PW"%




              P()*1I9 Date 2016 May 03 PutF       Cheek Ntnitar       Po1Iri Date 2016 May (X PcsUng Check Nur1Cr
              12 Amount $32, L3                                       1332AM(mt $9W  ,03

                       lT                             a     40

                                                    :Z ZOO-*

                                         -
                                                                 --

                Uki4&i! ¶&       ILjOr   tie


             PoOng Date 2016 way 16 PoVog Check Nuniber               Potirij Date 201 My 16 PoIn Chec;k Number
             1350 Aatunt $M.00                                        I=Arnaunt $200.00


                             40=7 soololwAm
                             "

                                                     _I$
                                   &_                                                  iFrrç                        .



                                             cY                           •4i.••
                                                                      I



               Porig Date 201 My 27 Flugft CflNuter                   Post" Date 2015 MY21Pohni1 Chk Number
              1313 Am tint W203                                       17 A!rlt $003




  yi                  2' •UL/                (ppeaf?i                 1re                                   dN ø/ 19U9USiL
   ui1 'Y2
vvffiqql~Mn
          Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 156 of 169. PageID #: 163




                  fl042   2016 TOOL CO CHECKS



                                tam
                                                                    t
                                                                    '
                                  a'c6
                                                                                 Al


                                                                                 LN 08              0                    j
                                                       IIPA                                      310 940110491


                            2016 My 211 P* cMck rurnbi
                   pbefing De                                                   Pixft Date 2016 May $1 PioUrJCckNdmbt
                   Wd Arnl,urlt $1,300,00                                       17ti knolmt $ioCOO


                                                                        1
                                                                                                                                  9 t,   -M

                    9J!:

                    saw
                          uor';                         iiai


                  Poeflng t)te 2010 Jun Ora Postre Check Number                       PotnØ Date 2010 Jun 00 Pong Chock Number
                  1383 ArnorOO                                                        13 AmoUnt $250,00

                                                               ---
                          FSL ,1N4.4.;1ftt ft.;,

                                                       ••      ..

                                                                        A par


                                   'TftL.3ø .1
                                                                                                     lI/0W'ft   .;I.t"        41W 01.
                                                       1101


                     Umtte 2O1t Jun 21 Negrig ChGJr Number                      Posting Date 201Jun21 P ooll ro C*ed Number
                  1403 ArtiuUrit $99233                                         1403 Amount 1992.W
                                         -. -. -                        •




                                                                                                                                              I
                                                                                      tIr
                                             --                                                                              -V

                                                                                            20160627OCkD403, 340856
                     luLRleIIH1;                   tft• t.I8
                    ,--.--.--------------.---                   '-;_-___ •-c




                  PcrW Date 2016 Jun 27 Posting Check NuTYbr                     PO8iInc Date 201 Jun 27 PoMir-@ Cher* Number
                  1418Anount10000                                                141kflOM•1t $1, 0,00




S\wn +b 6,nd                    rvna&/                         °ptr& b!4                                                     fh cfrLL/

   ft         •




        1t56IOfl       '?{7
                        Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 157 of 169. PageID #: 164


  CWRNMWORKSHWI
                                                                                          hrand La Aiicainoth' 1rC,
                                                                                            cic cird




                                           LEESPW1                                                                                                                                S242TWI
                                           •

                                                                                                                                  I
                                                                                                                                               i2I-                     -

                                                                                             Q4                                   1                            - -•-.. ___________

                             -           On                                                 ndru                                               1-a,15                             si
                                                                                      (Q3r

              14    ~              iCi                       123cM
                                                                                      ry 2
                                                                                        A1lu         H      it
                                 lSD  On
                                  I,eOn
                                                             C171                     I 4i                  end
                                                                                                                              11                                                   S4OA
         P,                       I&     Oti                 CT725                             1r4        1Men                                 It14-1S                      -




                                  li On                                               I    v Manimer DI       -               F                1i4-i                                   67            -


          -                                                  CTRU6O
          •                       1SwOn                       T4:                                                                              1-
              24                 _Sn'Or                         JPTMM                 ___                      J.43.lF                                                  -              P3oa•
                                                -.           1PM63               -    _1?ie$evLffi_.._
                                                               OX1O&I                 _7 Pc C) Oôiibo 8t _ Fl   L 12_14
                                                                                                                                                                                   $1
                                  &inc-On                    TDTDMSMA                  TaD a cie al       -11                                                                      ___________

                                  w1ap 91                    CTR7?                   Ji4 4v 31B_ Rt POt   ti-_  I 1-1 -5                                                           MI_5t
              291                                                                    14DcnetLz1PLth                                                                 I
         [    :31
                                                _
                                                             CI(SlafN1030                 MIG              P46        -   _
                                                                                                                              fi,_    .        k.45.14                                 __________
                                                                                                                                                                                            31
                                  ISry On                -   PHIVA                    lSDtAdP             Aair 1/2                     4-2$-i                                            1 _L
                                                     -       P11             _jdA4r                                       _
                                                                                                                          -       l]4.2.10                                             $49.501
                4i                    jOn                                                                                         1,     2-1                                       S42.45_       -


                             -- •.J5r cOii.. WJE4flA
          —                         In on       I1MYA                   -                 SvM st Mp la t                      1            -   1.514                               $26 Di
              iTt       --          I&tOn_2I1lfFiiIYA_                      --_..._  .14C_1'etkDec 1m                         41
                                                                                                                          ...._                i-2-1           -                   _-

                                                             SHLF80A                      112'40 Tooth Fin t4ad RaLohd        41               15-26-14             i
                                  $noi   Oiri                      iFT1                   1C 12 P ç* FOc Mettic t             Ii_i5-214                                                21_&!
                                                                                      I 1W Fm Hand Rztcm                      Ii           -

                1J                       Or                  2IMYA                    L1                  O2oL*t                      --       1Ct5                     "r,              O2
         f _4!.I
            42 I
                                  Sr     (in
                                                              XDLi 0
                                                             TOLS
                                                                                          1 pc Li!tt 1-4
                                                                                           Tø Se
                                                                                                         xct
                                                                                                     t m&tt
                                                                                                                      t       Ii
                                                                                                                                                                              _
                                                                                                                                                                                         2
                                                                                                                                                                                       &74-26




                                                                                                                                                  d,
                                                                                                                                                                   jW
                                                                                                                                                       .f 1•(•E O
{4L     LQ4+ thn1tniQn xpirs                                                                                                                           i
                                                                                                                                                           p


 /
                          Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 158 of 169. PageID #: 165


                                                                                                   INJE
CUUUNTSVAMMEVS
                                                                                    Rc
                                                                                             cI   Oi*4t




                o.Jm jrMPøww                                                                                                                                                  I
                                                                                    -                                   -

                                                               72      .- cc                   nr 1-10 A       Marich                                     1 14
                                                                                                                                                       V3.19-4
        I       ZF                            nailt1i                                         V2       T     SQc&
                                                                                                                                       I44i4                                                       00
                4                                                                                             -                        I
                                                                                         PK snc Add Cm                                 1 _j4414                           _l                       00
                                                                                     J1       aa
                                                                                                                                                                                     -_-


            -
                                          SniCnJAA2472DA                                 4ToM-!D
                                                  )QR1oor                                   d-RiT                      eid            Ii               11   14-15             1
                                          8rioc
                                                        -
                                                                                                                                                                                       .   $315M01
                                                                                                         M        i00                  1               "45                                 L.31&Q01
                5I                         _iO
                          -                      _CNI   -     MUM.                       'ccEr       1MFAeT 0€P 20mm
                                                                                                   Y IMTDE?2IMM                                         2-4-11                              S52S
                                          SMOfl             _IJ4121C                     S
                69
                                          1Sr, On       _(9C7                       _ SL10G. KAMMER Mt
                                                                                     •
                                                                                                                                      Ii               12-1I.1
                Si              ___1SAMCO4G71A         ITQ4J fltFc WKKKkVUMGW
            .   _

                                      lao   4HL89   _4WO1Ri1Hand                                                  s                    fliW-
                                                                                                                                      ________
                                                                                                                                                                                            129
                                isman On        BC1    1Si                                                                        '1T12 18.1                                                44 001
                                                  on_
                                                                                -

                                 Sn          LDTO    _Sz1dAC1tILfs                                                                     13 -11               -4


                                 $nID             on_
                                            [XE068LF0CI0D4D                   _                                              -   _1  _13-I-15
                                                                                                                                                        V8-16
                                                                                                                                                                              t
                                 Snan       JWPA _         Dr, CooAa Butt w;boti
                                                                        ...

                               1FD                      :50P. Inw0mA Tr' Rad Tccc                                                           .                       .•.           ______           ______

                                                        IR         mba noc Lk"                                                   _N                                                        slag onr
                6s,                                                                                                                                                                        SI4O!1L
                                  no On                              4jR aAR
                                                                                                                                                          71                                l
        t       11            -   nap n     IFK''       r              Rctiet                                                         1
                                                                                                                                      j                L-1215                              5225                 _J
                721           _ iznev On _[E.Ma0471A1TtP1I1i Maunn1
                741                            IR€M!S
                                                        ._
                                                          _IM4wtL Them= T     _LI                                                                   i--11                                      1_t51 _           3
                    75                         iT8o                  _                                                                            fl-14
                                       SnO-O _ TS2QU/t       Im Amnm          El.                                                                   i1B.
                                       On_c0TMX            _I 4_Di1      tS   0                                                                     1Q-7 I                                     12t 5I
                                       43060
                                -
                          - __- _____-.
                                       IflO!%.1_AM!G1C7I A1T EF     Mtdtr11rI
                    7GN                                                                  im& T;Q~ Ron 1-tcks
                                                                                                         i.:1.                             i-S-IB                                              S        4
                    ___                  n                                                                M!J!D   I?                   ElJ144i
            -
                     1F           _E5fIOfl              _FGACF                 •••                                               ..   _Ii_      . _-


                                                             CF
                                          jrmal~ on       jMC4Li2ANorus fianery
                                          ISnlDOn                    idB1I4
            _J51_____________      -      _                       !VbTt PIYeT
                    561                       rt)Qfl       -C21A. 1Pc_Cocd VtitL                                                      71—
                                                                                         111ö&1MM                                      11               F52-1                              -
                     T1
                -         _-_- __               aQ!1.._FTMM7                    _
                                                                                                                                                                                  O - ''Vc         '




                                                                                                                                                                      -

                                                                                                                                                                     -o
                                                                                                                                                                          I
                                                                                                            /r'th thL/ 04' Aaw mo
                                                                               r.i- '-1
                                                                                r


                                                                                                                                                                                     ov
                                                                                                                                                                                           ii o             /
                         Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 159 of 169. PageID #: 166



                                                                                      *4ffy and Son Automatimlor-
                                                                                          M L-nadL-ana'rd
                                                                                                                                                                                                                             mi



                        R-&r                  w
                                                                                                                                                                    j                                                    j   •,


                                                    -                                                                 F10,06-
                                                                                                                            -ht
              9L                1iP O1                       I6                       J                                                                              t6--TP                               17         5
                                io                          J-6P1'1'                             1.14 Clive

                                                                                      Iwzz PM11 sit

              96                     Rog                                                                  $r                                                         i 11                                 $2Oi
                                                                                          TFstMTh41
                                                                 SIM(h1                   OT 1Mf
                                                                                                                                                                                                  --
               ea
                    l               ,BnOn                    I!fl1L7                                                                                  II
      t                                                                                                                                              ji             1217- 6                               12 5
                                                             IST46                                                                      D
                                                             It'0A                                                                                   ii              i-ie.             ..
                                                                                                                                                                                                          3354




              1LVI                  rri    ,J11                                       I-         r F
          -
                                                                                           1_1
              1iF -                 Srup                                                                      TIK4   Ir

              11                        O                                                                                                             ii      -   - 12-1 14            _________


              14!                       cu             --     TC12C               -
              1161                  tSipO                     SMI37                    Tho
                                           on —                iMMZ2                  !$o.t M ,ic                      D                            - I                  7.1           -
                                                                                                                                                                                                          SAM -
              t TI                       On                  llU24I                         Mi m                           p 24m                                         7-15          ____________________


              116'                  Snso On         -        17P1hL12                     'T       S                                                                                   _________ _________

              1-12?J                Shia On                                                            ya TON                                        i                   -41                              S1-
                        --.-.-_--.---.- -         ---..                                    .                                                         ------_.....--                                            ..
                                     itJi                    ECR-         .               JCrSn               eFa                                     ;.1.              4-2146         -.
              12 1                                          1 ?A                                                                -                     '2
                                                                                                                                                        I                                                      yr.                1
              1234                   riOr_.                                                                                         -                                J.:PI-      ...   __________ __
                                                                                                                                                                                                                .75
              12                    Wae 071                      CHJ't                     Nam  e JVrjL 2                                             'i                                                  $112
                                                       —           ICP                    ir,eed4It                             -                                    '-2 s
              1261                                                                                                                                    11
              121                   lS1pC'n                      4-CP                     P),11sMt                              B                   - '1
                                -                                                         IHDOf.çq CLdar                                                     —              16                        -


              1                     iaoO                    •jTM1                         1stcwtCmr                                                   Ii                --'                _____________   Miis.
                           —                       -                          -           jkoV?4                                                                    - I-23 i                      -                          -


              121t -                SOOD an                      LFTw                                                                           -        1            I4'1r1           I                   MIN
                                                                                                                                                         I                 I           I              -

                                                                 IP1$12
                                                                                          I$cMdJ                                        t'IEj
          -- 136i                   iSnapO                  ..                            ISv
                                                                 ITC752       --                                            -
                                                                                                                            '(•
                                                                                                       ______



                                                                                                                      nu.
rr                                    o.ppia    th.4k                ?JQ                                                        døi-                         ucU-
                                     encrt4 peS FthI31
                                                                                                                                                                                            '.'
Ajk                                                                                                                                                                                                                      -

                        - aw.                                                                                                                                                                     ) i I 141
                            Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 160 of 169. PageID #: 167


                                                                                                              WMAMS
                                                                                                                                 Iric.
        2FEf4D51&P                                                                                            1ud




                TOW Na     ROOWrfrWr     irr                               MCiC $                                     Iw    rlaT                                         ZfeU

                                               1113 OR
                                                                                                              ROO rM 3 M                               1     fl 0-7 5                                           .OL
                     129                ism OR               IVA$6                                 106'r* I dT                                         1                                                   275
                      40I
                     14r        -       JSimko                                                          Rt1n.13I4                            -     II        I)7     '                                 $1
                     M21                  ria On             iSfr.4                                ioekt 'rç
                      4j                  iQn                                      --                   dn14m                                          1     1102115                                            0I

                            -                     on


                                                             iF'                   -               Cib Sr      AcM                                 11              4                               S3 OU
                                    -    ma"                  OT               -                           ItW   rjr
                                                                                                   1I 7PC Ind CFL1ttW1
                                        iM;-4                                                            r'     rS-ith                            ..         j 22-14                                   4T4
                     149                Ita c                                                                                                                   22 14_,,                           i7 _ia
                                                             _'NSt                                                                                            2__2-14
                -    1tt                       3 [X           .J_[JW                               AGWY                                                                                            rook
                                                                                                          Pcc                                                 2-ig-14              -

                     152'                                                                                            fl                                            -           -
                     14                                                                .
                                                                                                                                                                  i4                               .124_
                                         ON=             _P3
                                                         -    OP2&B                        _IV4x12M1r
                     17                  WOW

                     I___
                     -l3_


                                    -
                                        Iiato
                                         _

                                         U5tO
                                                              IThi
                                                                P.:1ty
                                                                                                   V4 45_OrvCyr
                                                                                                   13vciJ41riLr.!
                                                                                                   At
                                                                                                   I9flry
                                                                                                           _
                                                                                                          PM    12
                                                                                                                                                       11-21_(
                                                                                                                                                             W
                                                                                                                                                             i34-1
                                                                                                                                                                                           -    _




                                                                                                                                                                                                           S10
                 16L_           -
                                         Yetco.-                                              DrUwe                                                           1601       ________
                                                                                                                                                                                       I

                _iI                      lM3t                                               TB2nc                         Br G                         L1    Jjr-2$4
                                                                                                                                                                   11
                                                                                           _I.1a                           Al,                              _i-7-1
                      f1i                                                                              WOW sow
                                                                                                        _ Stnim tijIb                                                                                      2_
                                                                               -

                                        Imotca                [v12                                 I                                                          2..4.t
                                                                      2L
                                                  A&.4                     -                       IG't             YonuJ                              II
                     17                  IMato _ IV101 _ I_      _2-1               _4" FUFJ__       Low                                                                                   _____________________

                1711                      IIR    II.4    Ii_[2_                       420iAH U QJ r-                                             - _                       -               _______________

                                 arctjidrrf              Ii     J-4-1                          -                                         -                                                        b799I_              -


                __i?t_ IEOh                              jT __1i-[1_IS                                                                                                                             S
                1741
                --         *,4'y                         12      iS-4 6
                                 A0391,comormign filar             t                       -                                                                                                       S170
                     jYatc PPS(  PcrPciljl               Ii       7i S                                                                                                                                 S        57

               r                                                                                   1     Ext -am
                                                                                                                                                             T-I45
                L it                     Mo                   jMk4                                                                                     11




YNOYA to    ad                                        p"Qduq                       appeared on                                                         T

   L.   Phi               4LL-            1orn*in £pr                                              Feb,3'
                   Ft.   F

                               Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 161 of 169. PageID #: 168


                                                                                                INJ.D
        WORE
                                                                                Roha1y and Son                                                                                                 Twe
                                                                                      CthadL




               Inc                                                                                        11i                               Co"               5Id          FTJ I-ACM EWT GT    L
                                                -
                                                                                              &r        ir
                   i1I                                      IMA 8
                                        Mtc                                          ie.IrrtkAL                                        rr
                                                                                     it wy
          L         i
                                                                                                                                       ii          l4-1S
                                                                                                                                                                       . __________________

                                                                                                                                                                                      2&.27i
          F         1S                          -           TO'fl1O#                 IT         Cit ]ttrTv            -   .

                                                        I       Sal                                        St
               -   17I                                  I?CM                     .
                                                                                                                                       It
                                                                                                                                       ii
                                                                                                                                             -     5111
                                                                                                                                                                                                   -


                    lair                                                                 I19                                           II                14    •
                                                                                                                                                                    ___.   __________________




                                       tAtJO1                            —_ —            IAi554P*rl$
                                                        1KFl                                  LXO4Tkbc&&R
                                                    -

                                                                                                                                       ir          i-i                     ____________


                         ai
                                                                                                                                                                                     1.OZi
                                                                                                                                                                                     ____________


                    i1
                             ________________________
                                                                                                                                                   7-1 6.1                          511 . PL_.
                                                                                                                                                                                       2-
                                                                                                                                                                                        1


                                                    -                                         Muiit,r-
                                        EC-                                                                      _
                                                                                         PM
                                                                                          .
                    21                                                                                                         _ 11                ?-1.                             s11_?SI_
                    2011                SOS                 0 TF1     4cr2

                                                                                                                                       '1          !4__1 5
               __2_I
                 20                                     1 D7
                                                                         _ i147S
                                                                           I-7a1Z1rar Vr Pis
                                                                                 c
                                                                                                                                                                           _____________________
                                                                                                                                                                           __________________




                    2
                                                        1t45?75                                    Rtht                                II
               - _
                                   -_

                                        IECS
                                                -

                                                                       TjU           jD7O1ffi_Lu R1                               _ii        _ i-l5                                  S44
                    29I                                      o?4r7                        CA awply
                    21                                       c71571                              r                        eLft_




                                                                4--O7K1                                                                            I-7_5                              175I
                                                            _

                                                                                         OO2LSK7         m4 Pgrk                        1
                                     1MeMT3                                                  4AXT                         MS _
                     21E1          _ 17&121Di'd                                      _j71_____-iJfr-kilerPurrp kk
                     217i _EC8 -    IE51zicfc_                                                                                    Sm    _4.17+15                                     siI
                     21 _    Gdnl~2&4O2R       G Et                                                       5J O            I4            _4  _ L 1-l6 -              -

                     219 _I___                                                                           t1IY
                   jii_
               ;___IrCT255141ae4oiCredjC                                                            __                                        ..    ____________I                     245.6lir rti.
                                        ffi                                                                                       :.   _i




                                                                                                                 2-
                                                                                     -
                                                                                              •r1/i

  or     Vol 1rcntL.Lq                                                                           Oh fiThc J9 daq oPjus
LLL, .-LLCWJJ                                                   opirt Feb                -
    Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 162 of 169. PageID #: 169

                                                                                                             %go    h;   14 Ot




   "W
   Fwd: CANCEL INSURANCE
   I mctsa

   chm Leond                                                                                        Thu Dec 15 1016M 11:243 AM
   To; Lawrence Bodnar 4ab3O3@at1n&

    Thank you Larry can you cantitm that Ibis is the texts 1mm you and I today about my Insurance policy.

    Chad- tarry any way you could email me ftailsaboxi Albert telling to cenei the policy? Lawyer wanta It for gorm
    paperwork Jumt a quick summary of The call wfth rough S*tas          would h&p Oreatlythanks Daddyr
     Mad
                                                                                                            Ii bellee he said
     Lamp 1/3 Albert caef me about a week ago and recuirmted that I curcl the butiness Policy ,effective
    said mid OMber. I told him I cOLjJdft                                        10 eimU rrin a taqJoat to eancel H e rcvo
     2/1 cace1 the policy any ottser day except the cufrwtt 4aW but I IVOW thn
     M. Alee. sotma cancel requestvI
          textea MoP44Y. I Ircd it he         a pitmipie on the pottcy

     Chad Thank you anyway you can amaL Ihat? It ecctIy what I med

     Lorry it was an email, l'forwaredIttoyou

     Peaa confirm abO.
     Thant you Larm.
     Chad Leopard
     (QI.d Wd ik'l




/7
                                                                                               '


icr;;        an1 i?r5ifl1LthI opp&1rc/ before or
     I                                                                                -   —

        on cptr         '-   Feb            90W
                                                                                               lj
       Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 163 of 169. PageID #: 170

                                                                                                               i
                                                                                                           o
                                                                                                      0 ;;t

                                                                                           16$2

   7
   -, 1,-,
         1a
      Fwd: CANCEL INSURANCE
      1 r0tsSage

      LaWrersea A. BodnardthQ3@att.rn3t-                                    Thu, tc 1 5, Z016 at 11:111 AM
      Tv. Chad Leonard -,chadoonardl
               Forwarded message
        From, Atec Rohaley
        Date; Ueo 12. 2016 7,29 AM
        Subject. CANCEL INSURANCE
       1c      3UflLrt
        Cc:

            PLEASE CANCEL iNgLJRANCU AT 8654 TWI3ROOK ROAD. PLEASE CALL ME WHEN U GET
            THIS, THANKS, 440-2b$ 1Th2




WrO      D OJ1d        paw-jW4 appeir.th be/re
O/(LLA
                                                                        • v        z

  flthiciri                              Fcb )c
                                                            lo

                                     :
                                                                   F'   I
Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 164 of 169. PageID #: 171




     EXHIBIT C
Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 165 of 169. PageID #: 172



         AW                                                   Stephen Sheiwood
 TRAVELERS J                                                  Unit Manager

                                                             I> o BOX 3095
                                                             NapiviUe, I1-50566
                                                             (1330) 6113620
                                                             (85) 52-375 (x)
                                                                arwo2$ies.crn


March 14, 20 18


Chad Leonard
Roha1y and Son Automotive Inc
1481 Breriel Dr
Me alor, 01-144060

RE:    Insured: Rohafey Son Automotive inc
                         -


       Claim Number DI-IR0975
       Poey Number., 680 -0B628194
       Date of Loss; 01/07/2017
       Loss Location: 864 Twintrook Rd Mentor OH
       Underwriting Company; Travelers Casualty Insurance Company of America (Traveicri)

Dear Mr. Leonard,

This letter js in follow up to your request from January 5,20 I S to review out ouverage denial oo
 the above referenced claim again. The loss was originally reviewed and denied on July 24 2018.
 You requested a review of the denial and submitted additional documentation on August 21,
2018. A review of that infrmation resulted in a confirmation ot'our initial claim dettial. In
 January and February 2018 additional documents were submitted for another review. We have
 completed our review of this additional documentation and it does not change our coverage
'decision Travelers must maintain its denial of tovctae as explained in detail below.

You have questioned the denial of the claim stating that Mr. Ithhaley was neither a pmrttter nor
employee of Rohaley and Son Automotive after 10/2812016, Yet, the uowt documents that you
provided continue to refer to Mr. Rohaley as a "Co-owner" of the business after I 0/28/2016.
Further, the corporate documents tbr Rrthatey and Son Automotive Inc. state Albert C, Roha Icy
is an inoorporator, director, president treaurer, responsible party aiid statutory agent of the
business. However, as explained in detail below, Mr. Rohaley's status in the buinesa is riot the
only basis for our cverage position.

Out invest1ation indicates that there is no evidence ot' direct physical damage to covered
property caused by a covered cause of loss. In addition, the policy conditions were violated by
the late reporting of the alleged loss disvered by you on inua!y 7, 2017 but not reported to
Travelers until May 24, 2017. It is also noted that the policy was renewed with Travelers on
12/16/2016 without notifying Travelers that the business had closed on I 0128i20 I 6

Based on the 'thots reported, the business closed on 10128/20 15 when Mr. Rohaky moved from
the busInes premises and opened another business at a different location You reported that Mr.
Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 166 of 169. PageID #: 173




Rohaky locked you out of the business in 2015 and court documents describe an ongoing legal
dispute between you inct Mr. Rahaley as co-owners of Rohaley and Sons Automotive Inc. You
advised that by court order, you were allowed to enter the building on October I& 2016 and that
is when you [a.st observed the alleged miss ing business property.

You advised that you discovered missing basiness property on January 7, 2017 when you gained
access to the business premises after the business closed on October 28, 2016 You also advised
                                                                              .



that there was no sign of a break in or forced entry into the premises. In contrast Mr. Rohaky
the co-owner of the business who had access to the property at ati times advised that no property
was stolen.



Travelers issued a po l icy of insurance to Rolaky and Sons, the named insured, based on
representations that it was a corporation doing business as an sutomotive repair facility. The
policy was ren e wed on 12/1 6/16. There are several policy limitations and exclusions that
precludt coverage for this claim as explained below. As a reference. I have provtdcd the
following section of Rohniey and Sons' policy, (MPT [020205), which explains that this loss is
not covered:

Throughout this policy the wo rds "you" and "your" refer to the Naiued Iii sitred shown in the
Declarations. The words "we", "us" and "our rer to the Company providing this insurance.

A Coverage
We will pay for direct physical Jos of or damage to Covered Property at the premises described
in the Dectnraioris caused by our resulting from a Covered Cause of Loss.
I. Covered Properly

       b Buthss Personal Properly located ii or on the build [rigs described in the
       Declarations or in the open (or in a vehik) within 1,000 feet of the described preuiises


4. Covered Causes of Loss
RISK OF DIRECT PHYSICAL LOSE unless the k)Ss is
    a. limited in Paragraph A3., Limitations; or
    b. Excluded in Paragraph I., Exctusiou

S. Limitations

       ii. We will not pay for any loss or damage caused by any of the following, even if they
       are Covered Causes of Loss, if the building where losg or damage occurs has been
       "vacant" for more than 60 consecutive days before that loss or damage occurs:

        (1) Vandalism;
        (2) Sprinkler Leakage, unless you have protected the system against &eezing
        (3) Building glass breakage;
Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 167 of 169. PageID #: 174




         (4) Discharge or leakage of water;
         (5) *Theft or
         (6) Attempted"theft".

        With respect to Covered Causes of Loss other than those litd in Paragraphs (1) through
        (6) above, we will reduce the amount we would otherwise pay for the loss or damage by
        15%.


B. Eehiions
L We will not pay for loss or damage caused dcecfly or indirectly by any of the following.
Such loss or damage is excluded regardless otatry other cause or event that contributes
concurrently or in any sequence to the loss.

These exclusions apply whether or not the loss event results in widespread damage or affects a
siub5tantit1 area.

   h. Neglect
      Neglect of an insured to use reasonable means to sa ve and preserve property from furllmc
      damage at and after the time of loss.

2. We will not pay for loss or damage caused by or resulting from any of the fol1owiug

        h Dishonest or criminal acts by you, or any of your partners, mernbers" officers
         managers' "employees" (including leased empJoyee directors, trustees, authorized
        representatives, or anyone else to whom you entrust the property for any purpose:
            (1) Acting alcme or in collusion with others or;
            (2) Whether or not occurring during the hours of employment

        I. Voluntary pArting with any property by your or anyone to whom you ha ve entrusted the
        property,

        rn. Property that is missing, whcre the only evidence of the loss is a shortage upoa taking
        inventory, or other instances where there is no physical evidence to show what happened
        to the property.

       ii. Loss
              of property or that part of any loss, the proof of which as to it existence or
       amount is dependent on:
        (I) Any inventory computation; on
        (2) A profit and loss computation.

 3. We will not pay for loss or damage caused by or resulting from any of the fo]lormg under
 Paragraphs a. through c. But If an excluded cause of loss that is listed in Paragraphs a. and b.
 below results in a Covered Cause of Loss, we will pay for the resulting loss or damage Oaustd
 by that Covered Cause of Loss.
Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 168 of 169. PageID #: 175




   * *

        h Acts or decisions, including the failure to act or decide, of any person, group,
        organization or governmental body.

E. PROPERTY LOSS CONDITIONS
The following conditi ons apply in nddtion to the Coinrnoii Policy Conditions:

3 Du tics in the Event of Loss or Damage
       a. You must see that the rollowing are done in the event of loss or dax age to Covered
       Property:
        E*

     () Give us prompt notice of the loss or damage, Include a description of the property
     involved.
     (3) As soon as possible, give us a description of how, when and where the loss or damage
     occurred.
F. COMMERCIAL PROPERTY CONDITIONS

 I. Concealment, Misrepresentation or Fraud
This Coverage Form is void in any ease of fraud by you. It is also void if you oi axty other
insured, at any time, htentionally conceal or misrepresent a material fact concerning
a This Coverage Form;
b The Covered Property
e. Your interest in the Covered Property: or
it. A claim under this Coverage Form,

D1CISJON

Travelers is maintaining the denial of coverage for all of the reasons stated in our letter dated
July 24, 2017. In addition, the policy does not provide coverage for theft from a building that
has been vacant for 60 days. You advised that the loss was discovered on 1/7/2017 after the,
property ha d been vacant for more than 60days. As such, the vacancy limitation precludes
coverage for the loss.

Any loss eaused by neglect of any insured or the acts or decisions of any person in v Wdins the
failure to act or decide is excluded by the policy. Decisions or acts by a co-owner of the named
insured may have caused this Lose. Please also note that loss of prop erty that can only be 511 own
through inventory is excluded by the policy. As previously advised, dishonest acts by you or any
of your partners, members, officers, managers, employees, directors, trustees,or anyone to
whom you entrust the property for any purpose are not covercd Voluntary parting with any
property by you or anyone else to whom you have enirusted the property is also not covered,

Finally. the policy conditions were not met in this ease. You are required to give us prompt
notice of the loss as soon as possible. Although you discovered the loss on I /'7/2017
                                                                                     . you did not
report this loss to Travelers until 5124/2017 after completing an inventory of the business.
Case: 1:18-cv-02825-CAB Doc #: 1-3 Filed: 12/07/18 169 of 169. PageID #: 176




Our uo'vcrage decision is based on the information and docwnertdion we received during our
investigation of this claim. We have reviewed all of the information and doinirnents that you
have provided and wo lave conducted a thorough investigation of the facts surrounding this
claim.

Your policy may have other terms,coaditons and exclusions that apply to this claim. We do not
waive any rights, including our right to deny coverage, for any other valid reason under the
policy or at law,

Please review the Legal Action Against Us condition of your policy as it contains important
information about the period of time in which you may bring legal action.

We understand that this is not the outcome that you desired but hope you understand how we
reached our decision in this case. if you have any questions, please contact ma at 630)961-8820
or ssheo2@trive1arLcn1

SiRccrc1y.



Stephen Sherwood
Property Unit Manager
